EXHIBIT 10.1


THIRD AMENDMENT TO CREDIT AGREEMENT

Third Amendment, dated as of October 30, 2020 (this “Amendment”), to the Credit
Agreement dated as of May 31, 2017 (as amended by that certain First Amendment
to Credit Agreement, dated as of October 4, 2019, and that certain Second
Amendment to Credit Agreement, dated as of June 15, 2020 (the “Existing Credit
Agreement”), and as amended by this Amendment and as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CARS.COM INC. (the “Borrower”), the SUBSIDIARY GUARANTORS party thereto,
the lenders party thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). JPMorgan is
acting as sole lead arranger in connection with this Amendment (in such
capacity, the “Third Amendment Lead Arranger”) and JPMorgan, Citizens Bank,
N.A., Truist Bank and Wells Fargo Securities, LLC are acting as joint
bookrunners in connection with this Amendment. Capital One, National Association
and Fifth Third Bank, National Association are acting as co-documentation agents
in connection with this Amendment.

W I T N E S S E T H:

WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent are parties to the Credit Agreement, and the Borrower has
requested that the Credit Agreement be amended as set forth herein;

WHEREAS, as permitted by Section 10.02 of the Credit Agreement, the Lenders
party hereto (which constitute (i) the Required Lenders under the Existing
Credit Agreement and (ii) each Term Lender and each Revolving Credit Lender
after giving effect to this Amendment on the Effective Date) and the
Administrative Agent are willing to agree to this Amendment upon the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

SECTION 1.Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.

SECTION 2.Amendment to the Credit Agreement. Effective as of the Effective Date
(as defined below):

(a)the Credit Agreement is hereby amended as set forth on Exhibit A to this
Amendment. Language being inserted into the applicable section of the Credit
Agreement is evidenced by blue double underline formatting. Language being
deleted from the applicable section of the Credit Agreement is evidenced by red
strike-through formatting.

(b)Schedule 1.01(a) to the Credit Agreement is hereby amended and restated in
its entirety as set forth on Exhibit B to this Amendment (the “Amended
Commitment Schedule”).

(c)Schedule 1.01(e) to the Credit Agreement is hereby inserted as set forth on
Exhibit C to this Amendment.

SECTION 3.New Revolving Facility; New Term Loans.

(a)As of the Effective Date, (i) the Revolving Credit Loans (as defined in the
Existing Credit Agreement immediately prior to the Effective Date, the “Existing
Revolving Credit Loans”)

 

1

--------------------------------------------------------------------------------

 

shall be repaid in full and (ii) the Revolving Credit Commitments (as defined in
the Existing Credit Agreement immediately prior to the Effective Date, the
“Existing Revolving Credit Commitments”) shall be terminated and replaced in
full with the Revolving Credit Commitments as defined in the Credit Agreement
and set forth in the Amended Commitment Schedule (the “New Revolving Credit
Commitments”).  

(b)As of the Effective Date, the Term Loans (as defined in the Existing Credit
Agreement immediately prior to the Effective Date, the “Existing Term Loans”)
shall be repaid in full with (x) the proceeds of the Term Loans as defined in
the Credit Agreement made on the Effective Date (the “New Term Loans”) pursuant
to the Term Commitments as defined in the Credit Agreement and set forth in the
Amended Commitment Schedule (the “New Term Commitments”) and (y) with respect to
the portion of the Existing Term Loans that exceeds the amount of the New Term
Loans, the proceeds of the Senior Unsecured Notes; provided that with respect to
each Lender under the Existing Credit Agreement which is a Lender under the
Credit Agreement after giving effect to this Amendment on the Effective Date
(each, a “Continuing Lender”), the portion of the Existing Term Loans of such
Continuing Lender that does not exceed the New Term Loans of such Continuing
Lender (such portion, the “Continued Portion”) shall automatically, without any
action on the part of any Person and in lieu of prepayment of the Continued
Portion, be converted into New Term Loans and designated for all purposes of the
Credit Agreement and the other Loan Documents as New Term Loans.  The
Administrative Agent shall mark the Register accordingly to provide for such
conversion and designation of the Continued Portion of such Continuing Lender
into and as the New Term Loans of such Continuing Lender as of the Effective
Date.

(c)For the avoidance of doubt, on the Effective Date, each Lender under the
Existing Credit Agreement that is not a party to this Amendment on the Effective
Date (each, an “Exiting Lender”) shall not be a Lender under the Credit
Agreement as of the Effective Date after giving effect to this Amendment.

(d)Each Continuing Lender hereby agrees to waive any costs described in Section
2.17 of the Credit Agreement incurred by such Continuing Lender to the extent
they may arise in connection with this Amendment or the transactions
contemplated hereby.

(e)The Lenders party hereto hereby agree to waive the notice requirements of
Sections 2.10(b) and 2.12(d) of the Credit Agreement in connection with this
Amendment or the transactions contemplated hereby.

(f)The initial Interest Period with respect to the New Term Loans will end on
the last day of the Interest Period in effect for the Existing Term Loans, which
date is November 30, 2020.

SECTION 4.Conditions to Effectiveness. This Amendment shall become effective on
the date (the “Effective Date”) upon which each of the following conditions is
satisfied:

(a)The Administrative Agent shall have received executed signature pages hereto
from (i) the Borrower, (ii) the Subsidiary Guarantors, (iii) the Administrative
Agent, (iv) the Required Lenders under the Existing Credit Agreement and (v)
each Term Lender and each Revolving Credit Lender after giving effect to this
Amendment on the Effective Date.

(b)The Administrative Agent shall have received a Guarantee and Collateral
Acknowledgement substantially in the form attached hereto as Exhibit D, executed
and delivered by each Loan Party.

 

2

--------------------------------------------------------------------------------

 

(c)On and as of the Effective Date, after giving effect to this Amendment, (i)
each of the representations and warranties set forth in the Credit Agreement and
each other Loan Document are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date), (ii) since
December 31, 2019, no change, development or event has occurred that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect and (iii) no Default or Event of Default shall
have occurred and be continuing.  The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer of the
Borrower, as to the satisfaction of this condition (c).

(c)The Administrative Agent shall have received all fees required to be paid as
separately agreed between the Borrower and the Administrative Agent, and all
expenses required to be paid or reimbursed under Section 10.03(a) of the Credit
Agreement for which invoices have been received by the Borrower at least two
Business Days prior to the Effective Date.  

(d) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Issuing Lenders and the Lenders and dated the
Effective Date) of Latham & Watkins LLP, counsel for the Loan Parties, in form
and substance reasonably satisfactory to the Administrative Agent, covering such
other matters relating to the Loan Parties, this Agreement or the Third
Amendment Transactions as the Administrative Agent shall reasonably request (and
the Borrower hereby instructs such counsel to deliver such opinion to the
Lenders and the Administrative Agent).

(e)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Third Amendment Transactions and any other legal matters
relating to the Loan Parties, this Agreement or the Third Amendment
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(f)The Administrative Agent shall have received a Solvency Certificate executed
by the chief financial officer of the Borrower substantially in the form of
Exhibit E to the Credit Agreement.

(g)The Administrative Agent shall have received, (i) at least five days prior to
the Effective Date, all documentation and other information regarding the
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least ten days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, any Lender that has requested, in a written notice to the
Borrower at least ten days prior to the Effective Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Amendment, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

 

3

--------------------------------------------------------------------------------

 

(h)The Administrative Agent shall have received a Borrowing Request relating to
the New Term Loans.

(i)No Loan Party shall have any Indebtedness for borrowed money other than
Indebtedness created by or permitted pursuant to the Credit Agreement (as
amended by this Amendment).

(j)The Borrower shall, substantially concurrently with the effectiveness of this
Amendment, issue the Senior Unsecured Notes in an aggregate amount not less than
$400,000,000, and the proceeds of the Senior Unsecured Notes shall be applied to
prepay in full (i) the portion of the Existing Term Loans that exceeds the
amount of the New Term Loans and (ii) the Existing Revolving Credit Loans.

(k)The Borrower shall have prepaid all accrued and unpaid interest and all
accrued and unpaid commitment fees and letter of credit fees under the Existing
Credit Agreement, accrued to (but not including) the Effective Date.

SECTION 5.Continuing Effect; No Other Amendments or Consents.

(a)Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendment
provided for herein is limited to the specific sections of the Credit Agreement
specified herein and shall not constitute a consent, waiver or amendment of, or
an indication of the Administrative Agent’s or the Lenders’ willingness to
consent to any action requiring consent under any other provisions of the Credit
Agreement or the same subsection for any other date or time period. Upon the
effectiveness of the amendment set forth herein, each reference in the Credit
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “Credit Agreement,” “thereunder,” “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended hereby.

 

(b)The Borrower agrees with respect to each Loan Document to which it is a party
that all of its obligations and liabilities under such Loan Document shall
remain in full force and effect on a continuous basis in accordance with the
terms and conditions of such Loan Document after giving effect to this
Amendment.

 

(c)This Amendment shall not extinguish the obligations for the payment of money
outstanding under the Credit Agreement or any other Loan Document or discharge
or release the Lien or priority of any Security Document or any other security
therefor and represents a continuation of the indebtedness outstanding under the
Credit Agreement as amended pursuant to the Amendment. Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Credit Agreement, the Security Documents or the other Loan Documents
or a novation of the Credit Agreement or any other Loan Document. The
obligations outstanding under the Credit Agreement and instruments securing the
same shall remain in full force and effect, except to any extent expressly
modified hereby, and shall continue to secure the Obligations outstanding under
the Credit Agreement without any further action, reaffirmation or confirmation,
with the same effect as if the Security Documents had been re-executed and
delivered in connection with the Amendment. Nothing implied in this Amendment or
in any other document contemplated hereby shall be construed as a release or
other discharge of any of the Loan Parties under any Loan Document from any of
its obligations and liabilities as a borrower, guarantor, grantor or pledgor
under any of the Loan Documents.

 

4

--------------------------------------------------------------------------------

 

 

(d)The Borrower and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document.

 

SECTION 6.Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.,
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument. Delivery of an executed counterpart of a signature page of
(x) this Amendment that is an Electronic Signature transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement, such other Loan Document or such Ancillary
Document, as applicable.  The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Borrower or
any other Loan Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature  shall be promptly followed by a manually executed counterpart. 
Without limiting the generality of the foregoing, the Borrower and each Loan
Party hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Borrower and the Loan Parties, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement shall
have the same legal effect, validity and enforceability as any paper original,
(ii) the Administrative Agent and each of the Lenders may, at its option, create
one or more copies of this Agreement in the form of an imaged electronic record
in any format, which shall be deemed created in the ordinary course of such
Person’s business, and destroy the original paper document (and all such
electronic records shall be considered an original for all purposes and shall
have the same legal effect, validity and enforceability as a paper record),
(iii) waives any argument, defense or right to contest the legal effect,
validity or enforceability of this Agreement based solely on the lack of paper
original copies of this Agreement, including with respect to any signature pages
thereto and (iv) waives any claim against any Related Party of any Lender for
any Liabilities arising solely from the Administrative Agent’s and/or any
Lender’s reliance on or use of Electronic Signatures and/or transmissions by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page, including any Liabilities arising as a result
of the failure of the Borrower and/or any Loan Party to use any available
security measures in connection with the execution, delivery or transmission of
any Electronic Signature.

 

5

--------------------------------------------------------------------------------

 

SECTION 7.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 8.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[Remainder of page intentionally left blank.]

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

CARS.COM INC., as Borrower

 

By:

/s/ Sonia Jain

 

Name:

Sonia Jain

 

Title:

Chief Financial Officer

 

 

 

[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

 

CARS.COM, LLC

 

 

 

By:

/s/ Sonia Jain

 

Name:

Sonia Jain

 

Title:

Chief Financial Officer

 

DEALERRATER CANADA, LLC

 

 

 

By:

/s/ Sonia Jain

 

Name:

Sonia Jain

 

Title:

Chief Financial Officer

 

DEALERRATER.COM LLC

 

 

 

 

 

 

By:

/s/ Sonia Jain

 

Name:

Sonia Jain

 

Title:

Chief Financial Officer

 

DEALER INSPIRE, INC.

 

 

 

 

 

 

By:

/s/ Sonia Jain

 

Name:

Sonia Jain

 

Title:

Chief Financial Officer

 

 

[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, an Issuing Lender and as a

Lender

 

 

 

 

 

 

By:

/s/ Daniel Luby

 

Name:

Daniel Luby

 

Title:

Vice President

 

 

[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

Citizens Bank, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Angela Reilly

 

Name:

Angela Reilly

 

Title:

Senior Vice President

 

 

 

 

[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Charlie Trisiripisal

 

Name:

Charlie Trisiripisal

 

Title:

Duly Authorized Signatory

 

 

 

[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

Fifth Third Bank, National Association, as a Lender

 

 

 

 

 

 

By:

/s/ Brandon Stern

 

Name:

Brandon Stern

 

Title:

Officer

 

[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

TRUIST BANK, as successor by merger to SunTrust Bank, as a Lender, and as an
Issuing Lender

 

 

 

 

 

 

By:

/s/ Cynthia W. Burton

 

Name:

Cynthia W. Burton

 

Title:

Director

 

 

 



[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

Wells Fargo Bank, National Association, as a Lender

 

 

 

 

 

 

By:

/s/ Paul Ingersoll

 

Name:

Paul Ingersoll

 

Title:

Director

 

 

[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

 

[attached]

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

EXHIBIT A

 

 

CREDIT AGREEMENT

dated as of

May 31, 2017

among

CARS.COM INC.,

The SUBSIDIARY GUARANTORS Party Hereto,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

____________

JPMORGAN CHASE BANK, N.A. and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

and

BANK OF AMERICA, N.A., CAPITAL ONE, N.A., CITIZENS BANK, N.A., FIFTH THIRD BANK,
NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION, SUNTRUST BANK and
U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

SECTION 1.01

Defined Terms

 

1

SECTION 1.02

Terms Generally

 

3540

SECTION 1.03

Accounting Terms; GAAP

 

3640

SECTION 1.04

Certain Calculations and Tests

 

3741

SECTION 1.05

Divisions

 

3842

SECTION 1.06

Interest Rates; LIBOR Notification

 

42

 

ARTICLE II THE CREDITS

 

 

 

3842

SECTION 2.01

Term Commitments

 

3842

SECTION 2.02

Procedure for Term Loan Borrowing

 

3843

SECTION 2.03

Repayment of Term Loans

 

3843

SECTION 2.04

Revolving Credit Commitments

 

3943

SECTION 2.05

Loans and Borrowings

 

3944

SECTION 2.06

Requests for Revolving Credit Borrowings

 

4044

SECTION 2.07

Letters of Credit

 

4045

SECTION 2.08

Funding of Borrowings

 

4449

SECTION 2.09

Interest Elections

 

4550

SECTION 2.10

Termination and Reduction of the Commitments; Incremental Credit Extensions

 

4651

SECTION 2.11

Repayment of Revolving Credit Loans; Register; Evidence of Debt; Disqualified
Lenders List

 

5156

SECTION 2.12

Prepayment of Loans.

 

5257

SECTION 2.13

Fees

 

5358

SECTION 2.14

Interest

 

5459

SECTION 2.15

Alternate Rate of Interest

 

5560

SECTION 2.16

Increased Costs

 

5562

SECTION 2.17

Break Funding Payments

 

5763

SECTION 2.18

Taxes

 

5763

SECTION 2.19

Payments Generally; Pro Rata Treatment; Sharing of Set offs

 

6167

SECTION 2.20

Mitigation Obligations; Replacement of Lenders

 

6268

SECTION 2.21

Defaulting Lenders

 

6369

SECTION 2.22

MIRE Event

 

6471

SECTION 2.23

Refinancing Facilities

 

6571

SECTION 2.24

 

Extension Amendments

 

6672

ARTICLE III GUARANTEE

 

 

6975

SECTION 3.01

The Guarantee

 

6975

SECTION 3.02

Obligations Unconditional

 

6975

SECTION 3.03

Reinstatement

 

7077

SECTION 3.04

Subrogation

 

7077

SECTION 3.05

Remedies

 

7177

SECTION 3.06

Instrument for the Payment of Money

 

7177

SECTION 3.07

Continuing Guarantee

 

7177

SECTION 3.08

Rights of Contribution

 

7177

SECTION 3.09

General Limitation on Guarantee Obligations

 

7278

 

--------------------------------------------------------------------------------

 

SECTION 3.10

Information

 

7278

SECTION 3.11

Keepwell

 

7278

SECTION 3.12

Release of Guarantors

 

7279

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

 

7379

SECTION 4.01

Organization; Powers

 

7379

SECTION 4.02

Authorization; Enforceability

 

7379

SECTION 4.03

Governmental Approvals; No Conflicts

 

7380

SECTION 4.04

Financial Condition; No Material Adverse Change

 

7480

SECTION 4.05

Properties

 

7481

SECTION 4.06

Litigation and Environmental Matters

 

7581

SECTION 4.07

Compliance with Laws and Contractual Obligations

 

7581

SECTION 4.08

Investment Company Act Status

 

7582

SECTION 4.09

Taxes

 

7582

SECTION 4.10

ERISA

 

7582

SECTION 4.11

Disclosure; Accuracy of Information

 

7682

SECTION 4.12

Margin Regulations

 

7682

SECTION 4.13

Labor Matters

 

7682

SECTION 4.14

Use of Proceeds

 

7683

SECTION 4.15

No Default

 

7683

SECTION 4.16

Subsidiaries

 

7683

SECTION 4.17

Security Documents

 

7783

SECTION 4.18

Anti-Corruption Laws and Sanctions; USA PATRIOT Act.

 

7783

SECTION 4.19

Solvency

 

7784

SECTION 4.20

Affected Financial Institution

 

7784

 

 

 

 

ARTICLE V CONDITIONS

 

7784

 

 

 

SECTION 5.01

Conditions to Closing Date

 

7784

SECTION 5.02

Each Credit Event

 

7986

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

8086

 

 

 

SECTION 6.01

Financial Statements and Other Information

 

8086

SECTION 6.02

Notices of Material Events

 

8288

SECTION 6.03

Existence; Conduct of Business

 

8389

SECTION 6.04

Payment of Taxes and Other Obligations

 

8389

SECTION 6.05

Maintenance of Properties

 

8389

SECTION 6.06

Maintenance of Insurance

 

8389

SECTION 6.07

Books and Records

 

8490

SECTION 6.08

Inspection Rights

 

8490

SECTION 6.09

Compliance with Laws and Contractual Obligations

 

8490

SECTION 6.10

Use of Proceeds and Letters of Credit

 

8490

SECTION 6.11

Additional Subsidiary Guarantors; Real Property; Further Assurances

 

8491

SECTION 6.12

Subsidiaries; Designation of Unrestricted Subsidiaries

 

8894

SECTION 6.13

Spin-Off

 

8995

SECTION 6.14

Security Documents

 

8995

SECTION 6.15

Insurance

 

8996

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

9096

 

 

 

SECTION 7.01

Indebtedness

 

9096

 

--------------------------------------------------------------------------------

 

SECTION 7.02

Liens

 

9399

SECTION 7.03

Mergers, Consolidations, Etc

 

95101

SECTION 7.04

Dispositions

 

95101

SECTION 7.05

Lines of Business

 

97103

SECTION 7.06

Investments and Acquisitions

 

97103

SECTION 7.07

Restricted Payments

 

99105

SECTION 7.08

Transactions with Affiliates

 

100107

SECTION 7.09

Restrictive Agreements

 

101108

SECTION 7.10

Optional Payments and Modifications of Material Subordinated Debt

 

103109

SECTION 7.11

Financial Covenants

 

103109

SECTION 7.12

Sale-Leasebacks

 

104110

SECTION 7.13

Changes in Fiscal Periods

 

104110

SECTION 7.14

Use of Proceeds and Letters of Credit

 

104110

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

 

104110

 

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

 

107113

 

 

 

ARTICLE X MISCELLANEOUS

 

109115

 

 

 

SECTION 10.01

Notices

 

109115

SECTION 10.02

Waivers; Amendments.

 

109115

SECTION 10.03

Expenses; Indemnity; Damage Waiver
Limitation of Liability

 

110

116

 

SECTION 10.04

Successors and Assigns; Participations

 

112118

SECTION 10.05

Survival

 

117123

SECTION 10.06

Counterparts; Integration; Effectiveness

 

117123

SECTION 10.07

Severability

 

117124

SECTION 10.08

Right of Setoff

 

117124

SECTION 10.09

Governing Law; Jurisdiction; Consent to Service of Process

 

118124

SECTION 10.10

WAIVER OF JURY TRIAL

 

118125

SECTION 10.11

Headings

 

119125

SECTION 10.12

Confidentiality

 

119125

SECTION 10.13

USA PATRIOT Act

 

121127

SECTION 10.14

Collateral Matters; Release of Guarantees and Liens

 

121128

SECTION 10.15

No Advisory or Fiduciary Responsibility

 

122129

SECTION 10.16

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

 

123129

SECTION 10.17

Certain ERISA Matters

 

123130

SECTION 10.18

Acknowledgement Regarding any Supported QFCs

 

124131

 






 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(a)

 

– Commitments

SCHEDULE 1.01(b)

 

– Closing Date Affiliate Agreements

SCHEDULE 1.01(c)

 

– Consolidated EBITDA

SCHEDULE 1.01(d)

 

– Mortgaged Properties

SCHEDULE 1.01(e)

 

– Existing Letters of Credit

SCHEDULE 4.06(a)

 

– Litigation

SCHEDULE 4.06(b)

 

– Environmental Matters

SCHEDULE 4.13

 

– Labor Matters

SCHEDULE 4.16

 

– Subsidiaries

SCHEDULE 7.01

 

– Existing Indebtedness

SCHEDULE 7.02

 

– Existing Liens

SCHEDULE 7.06

 

– Existing Investments

SCHEDULE 7.09

 

– Restrictive Agreements

SCHEDULE 10.01

 

– Addresses for Notices

EXHIBIT A

 

Form of Assignment and Assumption

EXHIBIT B-1

 

Form of Term Loan Note

EXHIBIT B-2

 

Form of Revolving Credit Note

EXHIBIT C

 

Form of Subsidiary Joinder Agreement

EXHIBIT D

 

Form of U.S. Tax Compliance Certificate

EXHIBIT E

 

Form of Solvency Certificate

EXHIBIT F

 

Form of Parent Guaranty

 

 

 

--------------------------------------------------------------------------------

1

 

CREDIT AGREEMENT, dated as of May 31, 2017 (this “Agreement”), among CARS.COM
INC., the SUBSIDIARY GUARANTORS party hereto, the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

W I T N E S S E T H :

WHEREAS, TEGNA Inc., a Delaware corporation (“Parent”), intends to separated its
digital automotive marketplace business from its media and other digital
businesses by means of a spin-off of the Borrower in accordance with the Form 10
filed by the Borrower with the SEC on September 7, 2016, as amended on
November 2, 2016 and as further amended on February 3, 2017, April 12, 2017,
April 27, 2017 and May 4, 2017 (the “Spin-Off”), after which the Borrower will
owns the such digital automotive marketplace business;

WHEREAS, in connection with the Spin-Off, the Borrower has requested that the
Lenders extend credit in the form of (a) the Existing Term Loans in an original
aggregate principal amount equal to $450,000,000 and (b) Revolving Credit Loans
and Letters of Credit, at any time and from time to time prior to the Revolving
Credit Commitment Maturity Date (in each case as defined in this Agreement
immediately prior to the Third Amendment Effective Date, the “Existing Revolving
Facility”), in an aggregate principal amount and/or undrawn face amount at any
time outstanding of up to $450,000,000, in each case, subject to increase as
provided herein; and

WHEREAS, on the Third Amendment Effective Date, such Existing Term Loans and
Existing Revolving Facility were refinanced with (a) the Term Loans, Revolving
Credit Loans and Revolving Credit Commitments set forth herein and (b) the
proceeds of the Senior Unsecured Notes; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition by the Borrower or any other Loan Party, in
one transaction or a series of transactions, of (a) Capital Stock of any other
Person if, after giving effect thereto, (i) more than 50% of the Capital Stock
of such other Person is owned by the Borrower or any other Subsidiary and (ii)
such other Person is consolidated with the Borrower in accordance with GAAP and
(b) all or substantially all of the assets of any other Person or (c) assets
constituting one or more business units of any other Person.

 

--------------------------------------------------------------------------------

2

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, on any date, a fluctuating interest rate per annum
equal to the greatest of: (a) the Prime Rate in effect on such day, (b) the New
York Fed BankNYFRB Rate in effect on such day plus ½ of 1% and (c) the Adjusted
LIBO Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in Dollars with a maturity of one month
plus 1%, provided that, for the purpose of this definition, the Adjusted LIBO
Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO Screen
Rate is not available for such one month Interest Period, the Interpolated Rate)
at approximately 11:00 a.m., London time, on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the New
York Fed BankAdjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the New York
Fed BankAdjusted LIBO Rate, respectively.  If the Alternate Base Rate is being
used as an alternate rate of interest pursuant to Section 2.15 (for the
avoidance of doubt, only until the Benchmark Replacement has been determined
pursuant to Section 2.15(b)), then the Alternate Base Rate shall be the greater
of clauses (a) and (b) above and shall be determined without reference to clause
(c) above.  For the avoidance of doubt, if the Alternate Base Rate as determined
pursuant to the foregoing would be less than 1.751.50%, such rate shall be
deemed to be 1.751.50% for purposes of this Agreement.

“Ancillary Document” has the meaning set forth in Section 10.06(b).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction in which the Borrower or any of its Subsidiaries or Unrestricted
Subsidiaries operates that are applicable to the Borrower or any of its
Subsidiaries or Unrestricted Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments or Loans of all Classes hereunder represented by the aggregate
amount of such Lender’s Commitments or Loans of all Classes hereunder; provided
that for purposes of Section 2.21 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees or acceptance fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”,
respectively, based upon the Total NetSenior Secured Leverage Ratio as of the

 

--------------------------------------------------------------------------------

3

 

most recent determination date; provided, that prior to the delivery of the
Borrower’s consolidated financial statements delivered pursuant to Section
6.01(a) or (b) of this Agreement (and the related compliance certificate
delivered pursuant to Section 6.01(d) of this Agreement) for the secondfirst
full fiscal quarter ending following the ClosingThird Amendment Effective Date,
the “Applicable Rate” shall be the applicable rate per annum set forth below in
Category 2; provided, further, that during the Covenant Adjustment Period, (i)
any applicable rate per annum set forth below under the caption “ABR Spread” and
“Eurodollar Spread” shall be increased by 0.50% and (ii) any applicable rate per
annum set forth below under the caption “Commitment Fee Rate” shall be increased
by 0.20%:3:

Total NetSenior Secured Leverage Ratio:

ABR Spread

Eurodollar Spread

Commitment Fee Rate

Category 1

Greater than 3.00:1.00

 

1.75%

2.75%

0.45%

Category 12
Greater than 6.02.00:1.00 but less than or equal to 3.00:1.00

 

1.50%

2.50%

0.40%

Category 23
Greater than 5.01.00:1.00 but less than or equal to 6.02.00:1.00

 

1.25%

2.25%

0.35%

Category 34
Greater than 4.00:1.00 but lLess than or equal to 5.01.00:1.00

 

1.00%

2.00%

0.30%

Category 4
Greater than 3.00:1.00 but less than or equal to 4.00:1.00

 

0.75%

1.75%

0.25%

Category 5
Greater than 2.00:1.00 but less than or equal to 3.00:1.00

 

0.50%

1.50%

0.20%

Category 6
Less than or equal to 2.00:1.00

 

0.25%

1.25%

0.15%


For purposes of the foregoing, (i) the Total NetSenior Secured Leverage Ratio
shall be determined as of the end of each fiscal quarter of the Borrower based
upon the Borrower’s consolidated financial statements delivered pursuant to
Section 6.01(a) or (b) of this Agreement (and the related compliance certificate
delivered pursuant to Section 6.01(d) of this Agreement) and (ii) each change in
the Applicable

 

--------------------------------------------------------------------------------

4

 

Rate resulting from a change in the Total NetSenior Secured Leverage Ratio shall
be effective during the period commencing on and including the date three
Business Days after delivery to the Administrative Agent of such consolidated
financial statements and compliance certificate indicating such change and
ending on the date immediately preceding the effective date of the next such
change; provided that the Total NetSenior Secured Leverage Ratio shall be deemed
to be in Category 1 if the Borrower fails to deliver the consolidated financial
statements (and related compliance certificate) required to be delivered by it
pursuant to Section 6.01(a), (b) and/or (d), during the period from the
expiration of the time for delivery thereof specified in such Sections until
such financial statements and compliance certificate are delivered. In the event
that any financial statement or certification delivered pursuant to Section 6.01
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, the
Borrower shall immediately (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (b) determine the Applicable
Rate for such Applicable Period based upon the corrected compliance certificate,
and (c) immediately pay to the Administrative Agent for the benefit of the
Lenders the accrued additional interest and other fees owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly distributed by the Administrative Agent to the Lenders entitled
thereto.  It is acknowledged and agreed that nothing contained herein shall
limit the rights of the Administrative Agent and the Lenders under the Loan
Documents.

“Applicable Withholding Agent” has the meaning set forth in Section 2.18(a).

“Approved Fund” means any Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property permitted by clause (m) and (q) of Section 7.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Revolving Credit Lender” has the meaning set forth in Section
2.10(c)(i).

“Available Amount” means the amount, not less than zero in the aggregate,
determined on a cumulative basis equal to, on any date,

(a)  $100,000,000, plus

(b) 50% of the cumulative Consolidated Net Income of the Borrower and its
Subsidiaries for all fiscal quarters of the Borrower from the first day of the
fiscal quarter of the Borrower during which the Closing Date occurs to the end
of the Borrower’s most recently ended fiscal quarter prior to such date, plus

 

--------------------------------------------------------------------------------

5

 

(c) the aggregate amount of capital contributions to the capital of the Borrower
made in cash or Cash Equivalents or other property (based on the fair market
value (as reasonably determined by the Borrower) of such other property) after
the Closing Date, plus 

(d) the cumulative amount of net proceeds received by the Borrower or any
Subsidiary after the Closing Date and on or prior to such date from (i) the sale
of Capital Stock (other than Disqualified Stock) of the Borrower after the date
on which the Spin-Off has been consummated, (ii) the incurrence of Indebtedness
by the Borrower or any Subsidiary after the Closing Date owed to a Person that
is not a Loan Party or a Subsidiary or an Affiliate of a Loan Party that is
converted into Capital Stock (other than Disqualified Stock) of the Borrower and
(iii) the Disposition to any Person (other than the Borrower or a Restricted
Subsidiary) of or other return of capital with respect to any Investment made
pursuant to Section 7.06(m) or profit with respect to any Investment made
pursuant to Section 7.06(r); plus

(e) to the extent that any Unrestricted Subsidiary of the Borrower is
redesignated as a Restricted Subsidiary after the Closing Date, the fair market
value (as reasonably determined by the Borrower) of the Borrower’s Investments
in such Subsidiary (in an amount not to exceed the original amount of such
Investment) as of the date of such redesignation, minus 

(f) the aggregate amount of the Available Amount used after the Closing Date and
prior to such date to make any (i) Investments pursuant to Section 7.06(m),
(ii) Restricted Payments pursuant to Section 7.07(d) or (iii) Restricted Debt
Payments pursuant to Section 7.10(a)(ii).

“Available Incremental Amount” means an aggregate principal amount equal to the
sum of (a) if the Total Net Leverage Ratio is less than or equal to 4.25 to 1.00
after giving effect to the incurrence of Indebtedness on a Pro Forma Basis
(without netting the cash proceeds therefrom) and to the use of proceeds
thereof, (i) $125,000,000 minus (ii) the aggregate principal amount of all
Incremental Term Loans, Incremental Equivalent Debt and Revolving Credit
Commitment Increases incurred or issued in reliance on clause (a)(i) of this
definition, plus (b) (i) the sum of (x) the amount of any optional prepayments
of Term Loans in accordance with Section 2.12(a) plus (y) to the extent the
Borrower has permanently reduced the Revolving Credit Commitments in accordance
with Section 2.10(b), the amount of any such reduction minus (ii) the aggregate
principal amount of all Incremental Term Loans, Incremental Equivalent Debt and
Revolving Credit Commitment Increases incurred or issued in reliance on clause
(b)(i) of this definition, plus (c) an unlimited amount so long as (i) after
giving Pro Forma Effect to the relevant Incremental Term Loans, Incremental
Equivalent Debt (if such Incremental Equivalent Debt is (or is intended to be)
secured by Liens on the Collateral) and/or Revolving Credit Commitment Increase
(without netting the cash proceeds therefrom and assuming a full drawing of all
Revolving Credit Commitments (including any applicable Revolving Credit
Commitment Increase to be incurred)) and to the use of proceeds thereof, the
Senior Secured Net Leverage Ratio is less than or equal to 3.003.50 to 1.00 or
(ii) with respect to any unsecured Incremental Equivalent Debt, after giving Pro
Forma Effect thereto (without netting the cash proceeds therefrom) and to the
use of proceeds thereof, the Total Net Leverage Ratio is less than or equal to
(i) during the Covenant Adjustment Period, 4.25:1.00 and (ii) thereafter, the
then-applicable Required Ratio, in each case, as of the last day of the
applicable Reference Period; provided that the Borrower may elect to use clause
(c) above (in whole or in part) prior to using all or a portion of clauses (a)
or (b), or combine the use of clause (a), (b) and (c), and, if clause (c) and
one or both of clauses (a) and (b) are available at the time of such incurrence
and the Borrower does not make an election, the Borrower will be deemed to have
elected to use clause (c) first.5.00:1.00.

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an

 

--------------------------------------------------------------------------------

6

 

Interest Period pursuant to this Agreement as of such date and not including,
for the avoidance of doubt, any tenor for such Benchmark that is then-removed
from the definition of “Interest Period” pursuant to clause (f) of Section 2.15.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or insolvency proceedings).  

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any Affiliate of any Lender: (a) commercial
credit cards, other commercial cards, purchase cards and merchant card services,
(b) stored value cards, (c) treasury management services or other payment
services (including, without limitation, electronic payment service, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Benchmark” means, initially, LIBO Rate; provided that if a Benchmark Transition
Event, a Term SOFR Transition Event or an Early Opt-in Election, as applicable,
and its related Benchmark Replacement Date have occurred with respect to LIBO
Rate or the then-current Benchmark, then “Benchmark” means the applicable
Benchmark Replacement to the extent that such Benchmark Replacement has replaced
such prior benchmark rate pursuant to clause (b) or clause (c) of Section 2.15.

 

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date:

 

(1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

 

(2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;

 

(3) the sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to (i)
any selection or recommendation of a replacement benchmark rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a benchmark rate
as a replacement for the then-current Benchmark for dollar-denominated
syndicated credit facilities at such time and (b) the related Benchmark
Replacement Adjustment;

 

provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that, notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, upon the occurrence of a Term SOFR
Transition Event, and the delivery of a Term SOFR Notice, on the applicable
Benchmark Replacement

 

--------------------------------------------------------------------------------

7

 

Date the “Benchmark Replacement” shall revert to and shall be deemed to be the
sum of (a) Term SOFR and (b) the related Benchmark Replacement Adjustment, as
set forth in clause (1) of this definition (subject to the first proviso above).

 

If the Benchmark Replacement as determined pursuant to clause (1), (2) or (3)
above would be less than the Floor, the Benchmark Replacement will be deemed to
be the Floor for the purposes of this Agreement and the other Loan Documents.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

 

(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

 

(a) the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

 

(b) the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and

 

(2) for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
dollar-denominated syndicated credit facilities;

 

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative

 

--------------------------------------------------------------------------------

8

 

Agent determines that no market practice for the administration of such
Benchmark Replacement exists, in such other manner of administration as the
Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement and the other Loan Documents).

 

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein;

 

(3) in the case of a Term SOFR Transition Event, the date that is thirty (30)
days after the date a Term SOFR Notice is provided to the Lenders and the
Borrower pursuant to Section 2.15(c); or

 

(4) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Administrative Agent has not received, by 5:00 p.m. (New York City
time) on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early
Opt-in Election from Lenders comprising the Required Lenders.

 

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

 

(1) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark
(or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the

 

--------------------------------------------------------------------------------

9

 

time of such statement or publication, there is no successor administrator that
will continue to provide any Available Tenor of such Benchmark (or such
component thereof); or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

 

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

 

“Benchmark Unavailability Period” means the period (if any) (x) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (1) or (2) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Loan
Document in accordance with Section 2.15 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document in accordance with Section 2.15.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Cars.com Inc., a Delaware corporation.

“Borrower Materials” has the meaning set forth in Section 6.01.

“Borrower Obligations” means all of the Obligations of the Borrower.

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date or (b) all Eurodollar Loans of the same Class that
have the same Interest Period.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.06.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

--------------------------------------------------------------------------------

10

 

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalent” means:

(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)  investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)  fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (c) of
this definition; and

(e)  money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“Cash Management Obligations” means any and all obligations of the Borrower or
any Subsidiary arising out of (a) the execution or processing of electronic
transfers of funds by automated clearing house transfer, wire transfer or
otherwise to or from the deposit accounts of the Borrower and/or any Subsidiary
now or hereafter maintained with any financial institution or affiliate thereof,
(b) the acceptance for deposit or the honoring for payment of any check, draft
or other item with respect to any such deposit accounts, (c) any other treasury,
deposit, disbursement, overdraft and cash management services afforded to the
Borrower or any Subsidiary by any such financial institution or affiliate
thereof and (d) Banking Services.

 

--------------------------------------------------------------------------------

11

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Exchange Act
and the rules of the SEC thereunder as in effect on the Closing Date), of shares
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the Borrower; or (b) the occupation
at any time of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) directors of the
Borrower on the Closing Date nor (ii) nominated or appointed by the board of
directors of the Borrower.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or any Issuing Lender (or, for
purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or such Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, as amended, or any rules,
regulations, interpretations, guidelines or directives promulgated thereunder or
issued in connection therewith and (y) all requests, rules, regulations,
guidelines, interpretations or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Credit
Loans, Incremental Term Loans, Loans made pursuant to a Revolving Credit
Commitment Increase, Refinancing Term Loans, Refinancing Revolving Credit Loans,
Extended Term Loans or Extended Revolving Credit Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Term
Commitment, a Revolving Credit Commitment, a Refinancing Revolving Credit
Commitment, an Extended Revolving Credit Commitment or any commitment to provide
Incremental Term Loans, Refinancing Term Loans or Extended Term Loans pursuant
to any Incremental Term Loan Supplement, Refinancing Amendment or Extension
Amendment, respectively.

“Closing Date” means the date on which the conditions specified in Section 5.01
are satisfied (or waived in accordance with Section 10.02).

“Closing Date Cash Transfer” means a payment in cash to Parent on the Closing
Date in an aggregate amount not to exceed $650,000,000.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means the Co-Documentation Agents identified on the
cover page of this Agreement.

“Collateral” has the meaning set forth in the Security Agreement.

 

--------------------------------------------------------------------------------

12

 

“Commitment” means, as to any Lender, (a) the Term Commitment and the Revolving
Credit Commitment of such Lender, and (b) the commitment of such Lender to
provide Incremental Term Loans, Refinancing Term Loans and/or Extended Term
Loans, if any, pursuant to any Incremental Term Loan Supplement, Refinancing
Amendment or Extension Amendment, respectively.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” means any Person (which, for purposes of this definition, shall be
deemed to exclude any natural person and any Governmental Authority) which is
engaged in similar business operations as the Borrower and its subsidiaries.

“Competitor Holding Company” means a direct or indirect holding company of a
Competitor.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication (including in respect of adjustments provided
in the second proviso to the definition of “Consolidated Net Income”) and to the
extent reflected as a charge in the statement of such Consolidated Net Income
for such period, the sum of (a) income tax expense, (b) Consolidated Interest
Expense, amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (c) depreciation and amortization expense, (d)
amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (e) unlimited reasonable and documented non-recurring
expenses related to the closing of the Spin-Off incurred prior to the
consummation thereof or within 6 months thereafter (including, without
limitation, Transaction Costs), (f) restructuring costs, reorganization costs,
integration costs and other related one-time charges, provided that, for any
trailing twelve-month period, the aggregate amount added pursuant to clause (r)
and this clause (f) shall not exceed 20% of Consolidated EBITDA for the
applicable Reference Period, (g) costs arising from or related to mergers,
acquisitions, divestitures, dispositions, spin-offs or significant actual or
potential transactions (including a corporate merger, consolidation, acquisition
of property or stock, or joint venture), in each case regardless whether such
transactions have been consummated, and related transition and integration
costs, such as retention bonuses and acquisition-related milestone payments to
acquired employees, in addition to consulting, compensation, and other
incremental costs directly associated with integration projects, (h) all
extraordinary, unusual and/or non-recurring charges, costs, credits or items of
loss, (i) litigation and dispute settlement charges, expenses and gains, subject
to an aggregate cap of $2,000,000 for any trailing twelve-month period, (j) the
cumulative effect for the applicable reporting period of a change in accounting
principles, (k) non-cash asset write-downs, including impairment of goodwill and
intangible assets, (l) any unrealized losses for the applicable reporting period
attributable to the application of “mark to market” accounting in respect of
Hedging Agreements or in respect of foreign currency translation adjustments,
(m) cash expenses actually incurred in connection with discontinued operations,
provided that any operation deemed to have been “discontinued” in the applicable
reporting period shall be deemed to be a discontinued operation for all
subsequent reporting periods, (n) any expenses or charges related to any equity
offering, investment, indebtedness or restricted payment, or any modification to
any instrument of indebtedness, in each case regardless whether such transaction
has been consummated, (o) all expenses or charges (including deferred financing
costs written off and premiums paid) in connection with any early extinguishment
of debt, including hedging obligations or other derivative instruments, (p)
non-cash stock based compensation, (q) revenue amortization in respect of
applicable affiliate or other similar agreements in effect on the Closing Date
and listed on Schedule 1.01(b), (r) pro forma cost savings and synergies
realizable within eighteen months of the closing of the applicable Acquisition
to which such add-backs relate, provided that, for any trailing twelve-month
period, the aggregate amount added pursuant to clause (f) and this clause (r)
shall not exceed 20% of Consolidated

 

--------------------------------------------------------------------------------

13

 

EBITDA for the applicable Reference Period, (s) cash proceeds of business
interruption insurance, in an amount not to exceed the earnings for the
applicable reporting period that such proceeds are intended to replace, (t) cash
expenses/charges to the extent fully indemnified by a third party or covered by
insurance, but only to the extent (1) the applicable indemnification obligation
or insurance policy remains in full force and effect, (2) the counterparty to
such indemnification obligation or applicable insurance provider is, at the time
such add-back is taken, and remains, solvent, and such counterparty or insurance
provider has not refused or challenged a claim in writing for such
indemnification or insurance payment and (3) with respect to insurance, such
insurance proceeds will be received within twelve months of the time such
expenses were incurred, and/or (u) the amount of all other non-cash charges,
losses or expenses for such period, and minus, without duplication (including in
respect of adjustments provided in the second proviso to the definition of
“Consolidated Net Income”) and to the extent included in calculating such
Consolidated Net Income for such period (i) any extraordinary gains for the
applicable reporting period, determined on a consolidated basis in accordance
with GAAP, (ii) any non-cash gains for the applicable reporting period,
including with respect to write-ups of assets or goodwill, determined on a
consolidated basis in accordance with GAAP, (iii) any gains attributable to the
early extinguishment of indebtedness or obligations under any Hedging Agreement,
determined on a consolidated basis in accordance with GAAP, (iv) the cumulative
effect for such period of a change in accounting principles, (v) any unrealized
gains for such period attributable to the application of “mark to market”
accounting in respect of Hedging Agreements, (vi) any cash income received from
discontinued operations, and (vii) to the extent included in the statement of
such Consolidated Net Income for such period, the sum of (A) any other
extraordinary, unusual or non-recurring income and (B) any other non-cash income
other than ordinary course items that are expected to become cash (in each case
other than any non-cash income attributable to revenue amortization in respect
of applicable affiliate or other similar agreements in effect on the Closing
Date and listed on Schedule 1.01(b)); provided, that if the Borrower has not
delivered a Covenant Adjustment Termination Certificate, solely for the purposes
of testing compliance with Sections 7.11(a) and 7.11(b) (and not for any other
actions referencing such Sections or pro forma calculations of such ratios),
Consolidated EBITDA for the Reference Period ending on March 31, 2021 shall be
deemed to be Consolidated EBITDA for the fiscal quarter then ending, multiplied
by four, Consolidated EBITDA for the next successive Reference Period thereafter
shall be deemed to be Consolidated EBITDA for such two fiscal quarter period,
multiplied by two, and Consolidated EBITDA for the next successive Reference
Period thereafter shall be deemed to be Consolidated EBITDA for such three
fiscal quarter period, multiplied by 4/3..

For the purposes of calculating Consolidated EBITDA for any Reference Period,
(x) if at any time during such Reference Period the Borrower or any Subsidiary
shall have made any Asset Sale, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Asset Sale
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (y) if
during such Reference Period the Borrower or any Subsidiary shall have made an
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis.

Notwithstanding the foregoing, “Consolidated EBITDA” for any period set forth on
Schedule 1.01(c) shall be deemed equal to the amount for such period set forth
on Schedule 1.01(c).

“Consolidated Interest Coverage Ratio” means, at any date, the ratio of
(a) Consolidated EBITDA for the Reference Period ended on, or most recently
ended prior to, such date, to (b) Consolidated Interest Expense for such
Reference Period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with

 

--------------------------------------------------------------------------------

14

 

respect to all outstanding Indebtedness of the Borrower and its Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedging Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), minus interest
income of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that Consolidated Interest
Expense shall exclude the impact of the Hedging Agreement in respect of interest
rates that was entered into by the Borrower and Bank of America, N.A. on
December 31, 2018.  Notwithstanding the foregoing, “Consolidated Interest
Expense” for (a) the Reference Period ending June 30, 2017, shall equal
Consolidated Interest Expense during the period from June 1, 2017 through June
30, 2017 multiplied by 12.0, (b) for the Reference Period ending September 30,
2017, shall equal Consolidated Interest Expense during the period from June 1,
2017 through September 30, 2017 multiplied by 3.0, (c) for the Reference Period
ending December 31, 2017, shall equal Consolidated Interest Expense during the
period from June 1, 2017 through December 31, 2017 multiplied by 1.714 and (d)
for the Reference Period ending March 31, 2018, shall equal Consolidated
Interest Expense during the period from June 1, 2017 through March 31, 2018
multiplied by 1.2.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or loss) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (b) the
undistributed earnings of any Subsidiary of the Borrower (other than a Loan
Party) to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary; provided, further, that neither
(x) non-cash asset write-downs, including impairment of goodwill and intangible
assets, (y) any equity-based compensation charge or expense, including any such
charge or expense arising from grants of stock appreciation or similar rights,
stock options, restricted stock, profits interests or other rights or equity or
equity-based incentive programs, nor (z) any non-cash amortization expense
relating to the acquisitions of intangible assets before or after the Closing
Date shall, in each case, be deducted in the calculation of “Consolidated Net
Income”.  Notwithstanding the foregoing, the amount of any cash dividends,
distributions or other amounts paid by any Unrestricted Subsidiary and received
by the Borrower or the Subsidiaries during any such period shall be included,
without duplication and (for purposes of calculating the Available Amount
pursuant to clause (b) of the definition thereof) subject to clause (b) of the
proviso in the immediately preceding sentence, in the calculation of
Consolidated Net Income for such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

“Covenant Adjustment Period” means the period beginning on June 15, 2020 and
ending on the Covenant Adjustment Termination Date.

 

--------------------------------------------------------------------------------

15

 

“Covenant Adjustment Termination Certificate” means an irrevocable certificate
of a Responsible Officer of the Borrower (a) stating that such certificate is a
Covenant Adjustment Termination Certificate and (b) certifying compliance with
the Pre-Adjustment Interest Coverage Ratio and Pre-Adjustment Leverage Ratio for
the most recently ended fiscal quarter and demonstrating such compliance in
reasonable detail.

“Covenant Adjustment Termination Date” means the earlier of (a) the date of
delivery of the compliance certificate for the fiscal quarter ending on March
31, 2021, to the extent demonstrating compliance with the financial covenants
set forth in Sections 7.11(a) and 7.11(b) and (b) any date on which the Borrower
delivers a Covenant Adjustment Termination Certificate to the Administrative
Agent.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” shall have the meaning assigned to it in Section 10.18(b).

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided, that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund its portion of any Borrowing,
or any portion of its participation in any Letter of Credit, within three
Business Days of the date on which it shall have been required to fund the same,
unless the subject of a good faith dispute (based on a reasonable determination
under the circumstances) between the Borrower and such Lender, (b) notified the
Borrower, the Administrative Agent, any Issuing Lender or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
agreements in which it commits to extend credit generally (unless such writing
or public statement indicates that such position is based on a good faith
dispute (based on a reasonable determination under the circumstances) between
the Borrower and such Lender), (c) failed, within three Business Days after
reasonable request by the Administrative Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans (unless the subject of a good faith dispute (based on a reasonable
determination under the circumstances) between the Borrower and such Lender) and
participations in then outstanding Letters of Credit; provided that any such
Lender shall cease to be a Defaulting Lender under this clause (c) upon receipt
of such confirmation by the Administrative Agent, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, (e) (i) been (or has a parent
company that has been) adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or (ii) become the

 

--------------------------------------------------------------------------------

16

 

subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, unless in the
case of any Lender referred to in this clause (e) the Borrower, the
Administrative Agent and each Issuing Lender shall be satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder, or (f) has, or has a direct or indirect
parent company that has, become the subject of a Bail-In Action.  For the
avoidance of doubt, a Lender shall not be deemed to be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Capital Stock in such
Lender or its parent by a Governmental Authority.

“Designated Non-Cash Consideration” means the fair market value (as reasonably
determined by the Borrower in good faith) of non-cash consideration received by
the Borrower or any of its Subsidiaries in connection with a Disposition that is
so designated as “Designated Non-Cash Consideration” pursuant to a certificate
of a Responsible Officer of the Borrower minus the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration.

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 4.06(a) and the environmental matters disclosed in Schedule 4.06(b).

“Disposition” means, with respect to any property or right, any sale, lease,
sale and leaseback, license, assignment, conveyance, transfer or other
disposition thereof (excluding the sale by the Borrower of its own Capital
Stock).

“Disqualified Lender” means (a) any Competitor or Competitor Holding Company and
any Affiliate of any Competitor or Competitor Holding Company, in each case that
was specified to the JointThird Amendment Lead Arrangers by the Borrower in
writing by name prior to May 2, 2017on October 21, 2020 (the list of such
Persons, the “Disqualified Lenders List”), (b) any additional Competitor or
Competitor Holding Company and any additional Affiliate of any Competitor or
Competitor Holding Company, in each case that has been specified by the Borrower
in writing to the JointThird Amendment Lead Arrangers (prior to the ClosingThird
Amendment Effective Date) or the Administrative Agent (on or after the
ClosingThird Amendment Effective Date), and (c) any Affiliate of any Person
described in the foregoing clauses (a) or (b) that is clearly identifiable
solely on the basis of the similarity of its name as an Affiliate of such
Person(s); provided, that notwithstanding anything herein to the contrary,
(i) any person that is a Lender and subsequently becomes a Disqualified Lender
will be deemed to not be a Disqualified Lender hereunder, (ii) “Disqualified
Lender” shall exclude any Person identified by the Borrower as no longer being a
“Disqualified Lender” by written notice to the Administrative Agent, and
(iii) in no event shall the designation of any Person as a Disqualified Lender
pursuant to the foregoing clause (b) apply (x) to disqualify any Person until
three (3) Business Days after such Person shall have been identified in writing
to the Administrative Agent via electronic mail submitted to
JPMDQ_Contact@jpmorgan.com (or to such other address as the Administrative Agent
may designate to the Borrower from time to time) (the “Designation Effective
Date”), or (y) retroactively to disqualify any Person that, prior to the
Designation Effective Date, has (1) acquired an assignment or participation
interest under this Agreement or (2) entered into a trade to acquire an
assignment or participation interest under this Agreement.

 

--------------------------------------------------------------------------------

17

 

“Disqualified Lenders List” has the meaning set forth in clause (a) of the
definition of “Disqualified Lender”, as the same may be supplemented from time
to time pursuant to clause (b) of the definition of “Disqualified Lender”.

“Disqualified Person” has the meaning assigned to such term in
Section 10.04(f)(i).

“Disqualified Stock” means  with respect to any Person, Capital Stock of such
Person which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date that is 91 days after the Latest
Maturity Date (as determined as of the date of issuance of such Capital Stock);
provided that if such Capital Stock is issued to any plan for the benefit of
employees of any Loan Party or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by any Loan Party in order to satisfy applicable statutory or
regulatory obligations.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized or
incorporated under the laws of any jurisdiction within the United States of
America.

“Early Opt-in Election” means, if the then-current Benchmark is LIBO Rate, the
occurrence of:

(1)a notification by the Administrative Agent to (or the request by the Borrower
to the Administrative Agent to notify) each of the other parties hereto that at
least five currently outstanding dollar-denominated syndicated credit facilities
at such time contain (as a result of amendment or as originally executed) a
SOFR-based rate (including SOFR, a term SOFR or any other rate based upon SOFR)
as a benchmark rate (and such syndicated credit facilities are identified in
such notice and are publicly available for review), and

(2)the joint election by the Administrative Agent and the Borrower to trigger a
fallback from LIBO Rate and the provision by the Administrative Agent of written
notice of such election to the Lenders.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

--------------------------------------------------------------------------------

18

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to pollution
or protection of the environment and human health and safety (to the extent
relating to exposure to Hazardous Material), preservation or reclamation of
natural resources, including those relating to the management, release or
threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary arising under any
Environmental Law and resulting from (a) violation of any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the indoor or
outdoor environment or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class or type of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means (a) any entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001(a)(14)
of ERISA and (b) any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414(m) or (o) of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30 day notice period is waived); (b) the existence
with respect to any Pension Plan of a non-exempt Prohibited Transaction; (c) any
failure by any Pension Plan to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA) applicable
to such Pension Plan, whether or not waived; (d) the filing pursuant to Section
412 of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan, the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan, or the failure by the Borrower or any of their
ERISA Affiliates to make any required contribution to a Multiemployer Plan; (e)
the incurrence by the Borrower or any of their ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Pension  Plan;
(f) a determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(g) the receipt by the Borrower or any of their ERISA Affiliates from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan under
Section 4042 of ERISA; (h) the incurrence by the Borrower or any of their ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan or Multiemployer Plan; (i) the receipt by the

 

--------------------------------------------------------------------------------

19

 

Borrower or any of their ERISA Affiliates of any notice from any plan
administrator of any Multiemployer Plan concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent or in “endangered” or “critical” status (within the meaning of Section
432 of the Code or Section 305 of ERISA); or (j) the imposition of liability on
the Borrower or any of their respective ERISA Affiliates pursuant to Section
4062(e) of ERISA with respect to any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VIII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) each Unrestricted Subsidiary, (b) each Foreign
Subsidiary, (c) each Foreign Subsidiary Holding Company, (d) each direct or
indirect Subsidiary of any Foreign Subsidiary or any Foreign Subsidiary Holding
Company, (e) each Subsidiary to the extent that such Subsidiary is prohibited by
any applicable law from guaranteeing the Guaranteed Obligations, (f) each
Subsidiary if, and for so long as, the guarantee of the Guaranteed Obligations
by such Subsidiary would require the consent, approval, license or authorization
of a Governmental Authority or under any binding Contractual Obligation with any
Person other than the Borrower or any Subsidiary existing on the Closing Date
(or, if later, the date such Subsidiary is acquired (so long as such Contractual
Obligation is not incurred in contemplation of such acquisition), except to the
extent such consent, approval, license or authorization has actually been
obtained, (g) each Subsidiary that is not a wholly owned Subsidiary of the
Borrower or a Subsidiary Guarantor, and (h) each Subsidiary with respect to
which, as reasonably determined by the Borrower and the Administrative Agent,
the cost of providing a guarantee of the Guaranteed Obligations is excessive in
view of the benefits to be obtained by the Guaranteed Parties in each case of
this definition; provided that any such Subsidiary shall cease to be an Excluded
Subsidiary at such time as (i) the foregoing clauses (a) through (h) cease to
apply or (ii) the Borrower causes such Subsidiary to become a Subsidiary
Guarantor.

“Excluded Hedging Obligation” means with respect to any Subsidiary Guarantor,
any Hedging Obligation, if, and to the extent that, all or a portion of the
guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Hedging Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
guarantee of such Subsidiary Guarantor or the grant of such security interest
becomes effective with respect to such Hedging Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party).  If a Hedging
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Hedging Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of

 

--------------------------------------------------------------------------------

20

 

any Loan Party hereunder or under any other Loan Document, (a) Taxes imposed on
(or measured by) its net income and franchise or similar Taxes imposed by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or as a result of any other present or
former connection with such jurisdiction (other than any such connections
arising solely from such recipient having executed, delivered, or become a party
to, performed its obligations or received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, any Loan Documents), (b) any branch profits Taxes or any similar Tax
imposed by a jurisdiction described in clause (a), (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.20(b)), any United States federal withholding Tax (i) that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.18(a), or (ii) that is attributable to the Foreign
Lender’s failure to comply with Section 2.18(e), and (d) any Taxes imposed under
FATCA.

“Existing Letters of Credit” means the letters of credit described on Schedule
1.01(e).

“Extended Revolving Credit Commitment” has the meaning set forth in
Section 2.24(a)(i).

“Extended Revolving Credit Loans” has the meaning set forth in Section
2.24(a)(i).

“Existing Term Loans” means the “Term Loans” under and as defined in this
Agreement immediately prior to the Third Amendment Effective Date.

“Extended Term Loans” has the meaning set forth in Section 2.24(a)(i).

“Extension” has the meaning set forth in Section 2.24(a)(ii).

“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (to the extent required by
Section 2.24), each Lender that has accepted the applicable Extension Offer
pursuant hereto and in accordance with Section 2.24 and the Borrower executed by
each of (a) the Borrower and the Subsidiary Guarantors, (b) the Administrative
Agent and (c) each Lender that has accepted the applicable Extension Offer
pursuant hereto and in accordance with Section 2.24.

“Extension Offer” has the meaning set forth in Section 2.24(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any law, regulation, rule, promulgation, or
official agreement implementing an official government agreement with respect to
the foregoing.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the rate calculated by the New York FedNYFRB based on such day’s
federal funds transactions by depositoary institutions (, as determined in such
manner as the New York Fed shall be set forth on its publicthe NYFRB’s
wWebsite  from time to time), and published on the next succeeding Business Day
by the New York FedNYFRB as the effective federal funds effective rate; provided
that if the Federal

 

--------------------------------------------------------------------------------

21

 

Funds Effective Rate as so determined would be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to LIBO Rate.

“Foreign Lender” means any Lender or Issuing Lender that is not a “United States
person” as defined by Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary of the Borrower that
has no material assets other than the Capital Stock (or Capital Stock and
Indebtedness) of one or more CFCs or other Foreign Subsidiary Holding Companies.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit, bankers’ acceptance or letter of guaranty issued to support
such Indebtedness or obligation; provided that the term Guarantee shall not
include (i) endorsements for collection or deposit in the ordinary course of
business and (ii) any liability of the Borrower or its Subsidiaries as a general
partner of a partnership (other than a wholly-owned Subsidiary of the Borrower)
in respect of the Indebtedness of such partnership.

 

--------------------------------------------------------------------------------

22

 

“Guaranteed Obligations” has the meaning set forth in Section 3.01.

“Guaranteed Parties” means, collectively, the Lenders, the Issuing Lenders, the
Administrative Agent, any other holder from time to time of any Guaranteed
Obligations and, in each case, their respective successors and permitted
assigns.

“Guaranty” means (i) collectively, the Guarantee of the Guaranteed Obligations
pursuant to this Agreement and (ii) prior to the Parent Guaranty Release Date,
solely for purposes of clause (m) of Article VIII, the Parent Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, equity or equity
index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), and any other agreements or arrangements
designed to manage interest rates or interest rate risk and other agreements or
arrangements designed to protect against fluctuations in currency exchange
rates, whether or not any such agreement, arrangement or transaction is governed
by or subject to any master agreement (regardless of whether such agreement or
instrument is classified as a “derivative” pursuant to FASB ASC Topic No. 815
and required to be marked-to-market).

“Hedging Obligation” means, with respect to any Loan Party, any obligation to
pay or perform under any Hedging Agreement.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increasing Revolving Credit Lender” has the meaning set forth in Section
2.10(c)(i).

“Incremental Equivalent Debt” has the meaning set forth in Section 2.10(e).

“Incremental Facilities” means, collectively, all Revolving Credit Commitment
Increases provided pursuant to Section 2.10(c) and all Incremental Term Loans
provided pursuant to Section 2.10(d).

“Incremental Revolving Credit Commitment Tranche” has the meaning set forth in
Section 2.10(c)(i).

“Incremental Term Loan” has the meaning set forth in Section 2.10(d)(i).

“Incremental Term Loan Effective Date” has the meaning set forth in Section
2.10(d)(i).

“Incremental Term Loan Lender” has the meaning set forth in Section 2.10(d)(i).

 

--------------------------------------------------------------------------------

23

 

“Incremental Term Loan Maturity Date” means, with respect to any Incremental
Term Loans to be made pursuant to any Incremental Term Loan Supplement, the
maturity date specified in such Incremental Term Loan Supplement.

“Incremental Term Loan Supplement” has the meaning set forth in Section
2.10(d)(i).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable or accounts payable no later than 90 days past due, in each case
incurred in the ordinary course of business), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (such Indebtedness shall be limited to the lesser of (x) the amount
of such Indebtedness and (y) the fair market value of the property securing such
Indebtedness), (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.09.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable thereto and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months or
(if agreed to by all the Lenders for the applicable Class of Loans) twelve
months thereafter, as the Borrower may elect; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing, and the date of a

 

--------------------------------------------------------------------------------

24

 

Borrowing comprising Loans of any Class that have been converted or continued
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded to the same number of decimal places as the LIBO Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period for which the LIBO Screen Rate is available for Dollars
that is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate
for the shortest period for which that LIBO Screen Rate is available for Dollars
that is longer than the Impacted Interest Period, in each case, as of
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Impacted Interest Period.  When determining the
Interpolated Rate for a period which is shorter than the shortest period for
which the LIBO Screen Rate is available, the LIBO Screen Rate for purposes of
clause (a) above shall be deemed to be the overnight rate for Dollars determined
by the Administrative Agent from such service as the Administrative Agent may
select.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the acquisition by such
Person of any stock, bonds, notes, debentures, partnership or other ownership
interests or other securities (including Capital Stock) of any other Person, (b)
any advance, loan or extension of credit by such Person, to any other Person, or
guaranty or other similar obligation of such Person with respect to any
Indebtedness of such other Person (other than Indebtedness constituting trade
payables in the ordinary course of business and excluding, in the case of the
Borrower and its Subsidiaries, intercompany liabilities having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) incurred
in the ordinary course of business in connection with the cash management
operations of the Borrower and its Subsidiaries), or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a division, business unit or line of
business.  For purposes of covenant compliance, the amount of any Investment
shall be (i) (x) the amount actually invested plus (y) the cost of any addition
thereto that otherwise constitutes an Investment, in each case as determined
immediately prior to the time of each such Investment, without adjustment for
subsequent increases or decreases in the value of such Investment minus (ii) the
amount of dividends or distributions received in connection with such Investment
and any return of capital and any payment of principal received in respect of
such Investment that in each case is received in cash or Cash Equivalents.

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

“Issuing Lender” means each of JPMCB, Citizens Bank, N.A., Truist Bank and Wells
Fargo Bank, National Association, each in its capacity as the issuer of Letters
of Credit hereunder, and in each case its successors in such capacity as
provided in Section 2.07(j).  Each Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Lender, in which case the term “Issuing Lender” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joint Bookrunners” means the Joint Bookrunners identified on the cover page of
this Agreement.

“Joint Lead Arrangers” means the Joint Lead Arrangers identified on the cover
page of this Agreement.

 

--------------------------------------------------------------------------------

25

 

“JPMCB” means JPMorgan Chase Bank, N.A.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or termination date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time,
including for the avoidance of doubt the Latest Term Loan Maturity Date and the
Latest Revolving Credit Termination Date.

“Latest Revolving Credit Termination Date” means, at any date of determination,
the latest maturity or termination date applicable to any then-outstanding
Revolving Credit Loan or Revolving Credit Commitment, in each case as extended
in accordance with this Agreement from time to time, including for the avoidance
of doubt the Revolving Credit Commitment Termination Date.

“Latest Term Loan Maturity Date” means, at any date of determination, the latest
maturity date applicable to any then-outstanding Term Loan, Incremental Term
Loan, Refinancing Term Loan or Extended Term Loan, in each case as extended in
accordance with this Agreement from time to time, and including for the
avoidance of doubt the Term Loan Maturity Date and the Incremental Term Loan
Maturity Date.

“LC Commitment” means, with respect to each Issuing Lender, the commitment of
such Issuing Lender to issue Letters of Credit up to the amount set forth
opposite the name of such Issuing Lender on Schedule 1.01(a).

“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Credit Lender at any
time shall be its Revolving Percentage of the total LC Exposures at such time.

“Lender-Related Person” has the meaning assigned to it in Section 10.03(d).

“Lenders” means the Persons listed on Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
instrument entered into pursuant to Section 2.10(c), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.  Each
Increasing Revolving Credit Lender, each Assuming Revolving Credit Lender, each
Incremental Term Loan Lender, each Refinancing Facility Lender and each Lender
that executes and delivers an Extension Amendment shall, in each case, (i) be a
Lender upon the effectiveness of the Revolving Credit Commitment Increase
Supplement, Incremental Term Loan Supplement, Refinancing Amendment or Extension
Amendment, as applicable, to which such Person is a party, or (ii) in the case
of any such Person that was a Lender prior to the effectiveness of such
agreement, shall continue to be a Lender upon the effectiveness of such
agreement.

“Letter of Credit” means any standby or commercial letter of credit issued
pursuant to this Agreement (including, for the avoidance of doubt, the Existing
Letters of Credit).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) executed and delivered by any Loan Party governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with

 

--------------------------------------------------------------------------------

26

 

respect to such Letter of Credit or (b) any collateral security for any of such
obligations, each as the same may be modified and supplemented and in effect
from time to time.

“Letter of Credit Sublimit Amount” means $25,000,000.

“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period,
a rate per annum equal to the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on either of
such Reuters pages, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion; in each case the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the LIBO Screen Rate
shall be less than 0.750.50%, such rate shall be deemed to be 0.750.50% for
purposes of this Agreement; provided further that if the LIBO Screen Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to Dollars, then the LIBO Rate shall be the Interpolated
Rate at such time (provided that if any Interpolated Rate shall be less than
0.750.50%, such rate shall be deemed to be 0.750.50% for purposes of this
Agreement).

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset,  (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Condition Transaction” means (i) any Acquisition or other Investment
permitted under Section 7.06 by the Borrower or one or more of its Subsidiaries
the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing and (ii) any redemption or repayment of
Indebtedness requiring irrevocable notice in advance of such redemption or
repayment.

“Liquidity” means, as of any date, the amount of Unrestricted Cash of the
Borrower and its Subsidiaries (other than Unrestricted Subsidiaries) that is
located in deposit accounts as of such date, plus the unused Revolving Credit
Commitments then in effect as of such date.

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, the promissory notes (if any) executed and delivered pursuant to
Section 2.11(e), the Security Documents, (prior to the Parent Guaranty Release
Date and solely for purposes of clauses (c) and (m) of Article VIII) the Parent
Guaranty, any Incremental Term Loan Supplement, any Revolving Credit Commitment
Increase Supplement, any Refinancing Amendment, any Extension Amendment and any
amendment, waiver, supplement or other modification to any of the foregoing and
any other document or instrument designated by the Borrower and the
Administrative Agent as a “Loan Document”.  Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto.

 

--------------------------------------------------------------------------------

27

 

“Loan Parties” means (a) the Borrower, (b) the Subsidiary Guarantors and
(c) prior to the Parent Guaranty Release Date and solely for purposes of
clauses (c) and (m) of Article VIII, Parent.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Federal Reserve Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operation or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Loan Parties to
perform their respective obligations hereunder and under the other Loan
Documents or (c) the validity or enforceability of this Agreement or any other
Loan Document or the rights or remedies of the Administrative Agent and the
Lenders hereunder or thereunder; provided, however, that solely until the
earlier of (i) March 31, 2021 and (ii) the delivery of a Covenant Adjustment
Termination Certificate, no “Material Adverse Effect” shall be deemed to have
occurred as a result of any event, occurrence, fact, condition or change
impacting the business, operations or financial condition of the Borrower and
its Restricted Subsidiaries that were reflected in the financial projections and
model that were disclosed in writing to the Lenders, or as otherwise
specifically disclosed in writing to the Lenders, in each case in the Lenders’
Presentation distributed on June 2, 2020..

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate outstanding
principal amount exceeding $50,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
any Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

“Material Permitted Acquisition” means any Permitted Acquisition and other
Acquisition permitted pursuant to Section 7.06 for cash consideration of at
least $75,000,000.

“Material Real Property” has the meaning set forth in Section 6.11(b).

“Material Subordinated Debt” means any Indebtedness (including, for the
avoidance of doubt, any Incremental Equivalent Debt and any Refinancing
Equivalent Debt, but other than Indebtedness among the Borrower and/or its
Subsidiaries) that is expressly subordinated in right of payment to the
Obligations, with an individual outstanding principal amount in excess of
$30,000,000.

“Minimum Extension Condition” has the meaning set forth in Section 2.24(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust, security deed or like instrument
granting a Lien on any Mortgaged Property given by any of the Loan Parties, as
grantor, to the Administrative Agent, each such Mortgage to be in form and
substance reasonably satisfactory to the Administrative Agent.

“Mortgaged Properties” shall mean the real property listed on Schedule 1.01(d)
and any real property which may from time to time be the subject of a Mortgage
pursuant to Section 6.11.

 

--------------------------------------------------------------------------------

28

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds”  means (a) in connection with any Asset Sale or any Recovery
Event, the excess of (1) the proceeds thereof in the form of cash and Cash
Equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received), (provided
that no such proceeds from any Asset Sale or Recovery Event shall be included in
the calculation of Net Cash Proceeds unless the gross proceeds (with respect to
Asset Sales, valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) to the Borrower and
its Subsidiaries from all Asset Sales and Recovery Events (x) in the applicable
fiscal year shall exceed $10,000,000 in the aggregate or (y) since the Closing
Date shall exceed $25,000,000 in the aggregate on a cumulative basis since the
Closing Date), net of (2) (i) attorneys’ fees, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
(including principal, premium or penalty, if any, and interest, breakage costs
or other amounts) secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith, (ii) taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements) and (iii) the amount of any
reserves established by the Borrower and the Subsidiary Guarantors in accordance
with GAAP to fund purchase price adjustment, indemnification and similar
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to the occurrence of such event (as determined reasonably
and in good faith by a Responsible Officer) and (b) in connection with any
incurrence of Indebtedness, the proceeds received from such incurrence in the
form of cash and Cash Equivalents, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.

“New York FedNYFRB” means the Federal Reserve Bank of New York.

“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.

“New York Fed BankNYFRB Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if bothnone of such rates are
not so published for any day that is a Business Day, the term “New York Fed
BankNYFRB Rate” means the rate quoted for such day for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shallas so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means, collectively, (a) all of the Indebtedness, liabilities and
obligations of any Loan Party to the Administrative Agent, the Lenders and/or
the Issuing Lenders arising under the Loan Documents (including all
reimbursement obligations in respect of Letters of Credit), in each case whether
fixed, contingent (including without limitation those Obligations incurred as a
Subsidiary Guarantor pursuant to Article III), now existing or hereafter
arising, created, assumed, incurred or acquired, and whether before or after the
occurrence of any Event of Default under clause (h) or (i) of Article VIII and
including any obligation or liability in respect of any breach of any
representation or warranty and all post-petition interest and funding losses,
whether or not allowed as a claim in any

 

--------------------------------------------------------------------------------

29

 

proceeding arising in connection with such an event, (b) all obligations of any
Loan Party owing to any Person that is a Lender or any Affiliate of any Lender
at the time such Cash Management Obligations are entered into, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extension and modifications thereof and
substitutions therefor), in connection with Cash Management Obligations and (c)
all obligations of any Loan Party under or in respect of Specified Hedging
Agreements (other than, with respect to any Loan Party, any Excluded Hedging
Obligations of such Loan Party).  The term “Obligations” shall include the
Borrower Obligations.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under this Agreement or any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eEurodollar borrowings by U.S.-managed
banking offices of depository institutions (, as such composite rate shall be
determined by the New York FedNYFRB as set forth on its publicthe NYFRB’s
wWebsite from time to time), and published on the next succeeding Business Day
by the New York FedNYFRB as an overnight bank funding rate (from and after such
date as the New York Fed shall commence to publish such composite rate).

“Parent” has the meaning set forth in the recitals hereto.

“Parent Debt” means all Indebtedness pursuant to the Parent Debt Documents.

“Parent Debt Documents” means (i) that certain Amended and Restated Competitive
Advance and Revolving Credit Agreement, dated as of December 13, 2004 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to Closing Date), among TEGNA Inc., as borrower, JPMorgan Chase Bank,
N.A., as administrative agent, the lenders party thereto and the other parties
party thereto, (ii) that certain Tenth Supplemental Indenture, dated as of July
29, 2013, between Parent and U.S. Bank National Association, as trustee, (iii)
that certain Eleventh Supplemental Indenture, dated as of October 3, 2013,
between Parent and U.S. Bank National Association, as trustee and (iv) that
certain Twelfth Supplemental Indenture, dated as of September 8, 2014, between
Parent and U.S. Bank National Association, as trustee.

“Parent Guaranty” has the meaning set forth in Section 5.01(l).

“Parent Guaranty Release Date” has the meaning set forth in Section 3.12(b).

“Participant” has the meaning set forth in Section 10.04(c)(i).

“Participant Register” has the meaning set forth in Section 10.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

 

--------------------------------------------------------------------------------

30

 

“Permitted Acquisition” has the meaning set forth in Section 7.06(f).

“Permitted Liens” means:

(a)  Liens imposed by law for taxes, utilities, assessments or governmental
charges or levies that are not yet due and payable or delinquent or are being
contested in compliance with Section 6.04;

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 45 days or are being
contested in compliance with Section 6.04;

(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, employee health and
disability benefits laws, and other social security laws or regulations or
casualty or liability or other insurance or self-insurance including any Liens
securing letters of credit, letters of guarantee or bankers’ acceptances issued
in the ordinary course of business in connection therewith;

(d)  deposits to secure the performance of bids, trade contracts, leases,
statutory obligations (other than any such obligation imposed pursuant to
Section 430(k) of the Code or 303(k) of ERISA), surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VIII;

(f)  easements, zoning restrictions, rights of way and other similar
encumbrances and charges on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower or any Subsidiary;

(g)  leases, subleases, licenses and sub-licenses of the properties of the
Borrower or any Subsidiary granted to third parties entered into in the ordinary
course of business;

(h)  Liens on the property of the Borrower or any Subsidiaries, as a tenant
under a lease or sublease entered into in the ordinary course of business by
such Person, in favor of the landlord under such lease or sublease, securing the
tenant’s performance under such lease or sublease, as such Liens are provided to
the landlord under applicable law and not waived by the landlord; and

(i)  with respect to any Mortgaged Property, the matters listed as exceptions to
title on Schedule B of the Title Policy covering such Mortgaged Property and the
matters disclosed in any survey delivered to the Administrative Agent with
respect to such Mortgaged Property.

“Permitted Refinancing Increase” means, with respect to the Refinancing of any
Indebtedness, an amount equal to (a) any premium and defeasance costs paid, and
fees and expenses reasonably incurred, in connection with such Refinancing, (b)
any unpaid accrued interest on the Indebtedness being Refinanced, and (c) any
existing available commitments unutilized under the Indebtedness being
Refinanced.

“Permitted Refinancing Indebtedness” mean any Indebtedness issued in exchange
for, or the net proceeds of which are used to, extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted

 

--------------------------------------------------------------------------------

31

 

Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus any Permitted Refinancing Increase in respect of such
Refinancing), (b) such Permitted Refinancing Indebtedness shall have the same
obligors and same guarantees as, and be secured on a pari passu basis with, the
Indebtedness so Refinanced (provided that the Permitted Refinancing Indebtedness
may be subject to lesser guarantees or be unsecured or the Liens securing the
Permitted Refinancing Indebtedness may rank junior to the Liens securing the
Indebtedness so Refinanced), (c) the maturity date is later than or equal to,
and the weighted average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to, that of the Indebtedness being
Refinanced, and (d) if the Indebtedness so Refinanced is subordinated in right
of payment to the Obligations, then such Permitted Refinancing Indebtedness, by
its terms or by the terms of any agreement or instrument pursuant to which it is
outstanding, is made subordinate in right of payment to the Obligations at least
to the extent that the Indebtedness so Refinanced is subordinated to the
Obligations.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning set forth in Section 6.01.

“Pre-Adjustment Interest Coverage Ratio” means 3.00 to 1.00.

“Pre-Adjustment Leverage Ratio” means (a) 4.25 to 1.00, as of the end of each
Reference Period ending on or after June 30, 2020 but prior to March 31, 2021,
(b) 4.00 to 1.00, as of the end of each Reference Period ending on or after
March 31, 2021 but prior to December 31, 2021 and (c) 3.75 to 1.00, as of the
end of each Reference Period ending on or after December 31, 2021.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pro Forma Basis” or “Pro Forma Effect” means, with respect to any determination
of the Consolidated Interest Coverage Ratio, Total Net Leverage Ratio, the
Senior Secured Net Leverage Ratio or Consolidated EBITDA (including component
definitions thereof), that:

(a)  in the case of (A) any Disposition of all or substantially all of the
Capital Stock of any Subsidiary or any division and/or product line of the
Borrower, any Subsidiary or (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, income statement items (whether positive or negative)
attributable to the property or Person subject to such Subject Transaction,
shall be excluded as of the first day of the applicable Reference Period with
respect to any test or covenant for which the relevant determination is being
made and (ii) in the case of any Permitted Acquisition, Investment and/or
designation of an Unrestricted Subsidiary as a Subsidiary described in the
definition of the term “Subject Transaction”, income statement items (whether
positive or negative) attributable to the property or Person subject to such
Subject Transaction shall be included as of the first day of the applicable
Reference Period with respect to any test or covenant for which the relevant
determination is being made,

 

--------------------------------------------------------------------------------

32

 

(b)  any retirement or repayment of Indebtedness (other than normal fluctuations
in revolving Indebtedness incurred for working capital purposes) shall be deemed
to have occurred as of the first day of the applicable Reference Period with
respect to any test or covenant for which the relevant determination is being
made,

(c)  any Indebtedness incurred by the Borrower or any of its Subsidiaries in
connection therewith shall be deemed to have occurred as of the first day of the
applicable Reference Period with respect to any test or covenant for which the
relevant determination is being made; provided that, (x) if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable Reference Period for purposes of this definition
determined by utilizing the rate that is or would be in effect with respect to
such Indebtedness at the relevant date of determination (taking into account any
interest hedging arrangements applicable to such Indebtedness), (y) interest on
any obligation with respect to any Capital Lease shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Borrower to
be the rate of interest implicit in such obligation in accordance with GAAP and
(z) interest on any Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate or other rate shall be determined to have been based upon
the rate actually chosen, or if none, then based upon such optional rate chosen
by the Borrower; and

(d)  the acquisition of any asset and/or the amount of Cash or Cash Equivalents,
whether pursuant to any Subject Transaction or any Person becoming a subsidiary
or merging, amalgamating or consolidating with or into the Borrower or any of
its subsidiaries, or the Disposition of any asset described in the definition of
“Subject Transaction” shall be deemed to have occurred as of the last day of the
applicable Reference Period with respect to any test or covenant for which such
calculation is being made.

Notwithstanding anything to the contrary set forth in the immediately preceding
paragraph, for the avoidance of doubt, when calculating the Total NetSenior
Secured Leverage Ratio for purposes of the definition of “Applicable Rate” and
for purposes of Section 7.11 (other than for the purpose of determining pro
forma compliance with Section 7.11 as a condition to taking any action under
this Agreement), the events described in the immediately preceding paragraph
that occurred subsequent to the end of the applicable Reference Period shall not
be given pro forma effect.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning set forth in Section 6.01.

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” shall have the meaning assigned to it in Section 10.18(a).

“Qualified Keepwell Provider” means in respect of any Hedging Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Hedging
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract

 

--------------------------------------------------------------------------------

33

 

participant” with respect to such Hedging Obligation at such time by entering
into a keepwell pursuant to section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

“Quarterly Dates” means the last day of September, December, March and June in
each year, the first of which shall be the last day of the first full fiscal
quarter ended after the Closing Date.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or its Subsidiaries.

“Reference Period” means any period of four consecutive fiscal quarters of the
Borrower for which financial statements have been or are required to have been
delivered.

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is LIBO Rate, 11:00 a.m. (London time) on the day that is
two London banking days preceding the date of such setting, and (2) if such
Benchmark is not LIBO Rate, the time determined by the Administrative Agent in
its reasonable discretion.

“Refinancing Amendment” has the meaning set forth in Section 2.23(c).

“Refinancing Equivalent Debt” has the meaning set forth in Section 2.23(a).

“Refinancing Facilities” has the meaning set forth in Section 2.23(a).

“Refinancing Facility Lender” has the meaning set forth in Section 2.23(b).

“Refinancing Revolving Credit Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to provide all or any portion of any
Refinancing Revolving Credit Facility.

“Refinancing Revolving Credit Facility” has the meaning set forth in
Section 2.23(a).

“Refinancing Revolving Credit Loan” means any Loan made pursuant to a
Refinancing Revolving Credit Facility.

“Refinancing Term Loan” means any Term Loan made pursuant to a Refinancing Term
Facility.

“Refinancing Term Facility” has the meaning set forth in Section 2.23(a).

“Register” has the meaning set forth in Section 10.04(b)(iv).

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.

 

--------------------------------------------------------------------------------

34

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use (x) all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to restore, rebuild, repair, construct, improve, replace or
otherwise acquire assets (other than inventory) useful in its business
(including through Permitted Acquisitions and the making of Capital
Expenditures).

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to restore, rebuild, repair,
construct, improve, replace or otherwise acquire assets (other than inventory)
useful in the Borrower’s business (including through Permitted Acquisitions and
the making of Capital Expenditures).

“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (a) the date occurring (i) 12 months after the receipt by the
Borrower of Net Cash Proceeds relating to such Reinvestment Event or (ii) if the
Borrower or any Subsidiary enters into a binding commitment to reinvest the Net
Cash Proceeds relating to such Reinvestment Event within 12 months following
receipt thereof, 180 days after the date of such binding commitment, and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, restore, rebuild, repair, construct, improve, replace or otherwise
acquire assets (other than inventory) useful in its business (including through
Permitted Acquisitions and the making of Capital Expenditures) with all or any
portion of the relevant Reinvestment Deferred Amount.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board or the
NYFRB, or any successor thereto.

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding Term Loans, outstanding Incremental Term Loans,
outstanding Refinancing Term Loans, outstanding Extended Term Loans and unused
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures, outstanding Term Loans, outstanding Incremental Term Loans,
outstanding Refinancing Term Loans, outstanding Extended Term Loans and unused
Commitments at such time.  The “Required Lenders” of a particular Class of Loans
means Lenders having Revolving Credit Exposures, outstanding Term Loans,
outstanding Incremental Term Loans, outstanding Refinancing Term Loans,
outstanding Extended Term Loans and/or unused Commitments of such Class, as
applicable, representing more than 50% of the total Revolving Credit Exposures,
outstanding Term Loans, outstanding Incremental Term Loans, outstanding
Refinancing Term Loans, outstanding Extended Term Loans and/or unused
Commitments of such Class, as applicable, at such time.

“Required Ratio” has the meaning set forth in Section 7.11(a).

“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

--------------------------------------------------------------------------------

35

 

“Resolution Authority” means an EEA Resolution Authority or with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, director of
treasury or other similar office of the Borrower and, as to any document
delivered on the Closing Date, any secretary or assistant secretary of the
Borrower.  Any document delivered hereunder that is signed by a Responsible
Officer of any Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or of any option, warrant or other right to acquire any
such Capital Stock or on account of any return of capital to the Borrower’s or
such Subsidiary’s stockholders, partners or members (or the equivalent of any
thereof).

“Restricted Subsidiaries” means, as of any date, the Subsidiaries of the
Borrower and any other Loan Party which are not Unrestricted Subsidiaries.

“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.04.

“Revolving Credit Availability Period” means the period from and including the
Closing Date to but excluding the earlier of the Revolving Credit Commitment
Termination Date and the date of termination of the Revolving Credit
Commitments.

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or increased or
otherwise modified from time to time pursuant to Section 2.10, 2.23 or 2.24 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.  The initial amount of each Lender’s Revolving
Credit Commitment is set forth on Schedule 1.01(a) under the caption “Revolving
Credit Commitment”, or in the Assignment and Assumption or other instrument
pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable.  On the ClosingThird Amendment Effective Date, the
aggregate amount of the Revolving Credit Commitments is $450,000,000230,000,000.

“Revolving Credit Commitment Increase” has the meaning set forth in Section
2.10(c)(i).

“Revolving Credit Commitment Increase Date” has the meaning set forth in
Section 2.10(c)(i).

“Revolving Credit Commitment Increase Supplement” has the meaning set forth in
Section 2.10(c)(ii)(B).

“Revolving Credit Commitment Termination Date” means May 31, 20222025.

 

--------------------------------------------------------------------------------

36

 

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (a) the outstanding principal amount of such Lender’s
Revolving Credit Loans and (b) the LC Exposure of such Lender at such time;
provided that at any time a Defaulting Lender exists, in the determination of
Revolving Credit Exposure of any Revolving Credit Lender for purposes of
Section 2.04, the LC Exposure of such Revolving Credit Lender shall be adjusted
to give effect to any reallocation effected pursuant to Section 2.21(d).

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

“Revolving Credit Loans” means the loans made by the Lenders to the Borrower
pursuant to Section 2.04 and, for the avoidance of doubt, includes any Loan made
pursuant to a Revolving Credit Commitment Increase, any Refinancing Revolving
Credit Loan and any Extended Revolving Credit Loan.

“Revolving Percentage” with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment; provided that for
purposes of Section 2.21 when a Defaulting Lender shall exist, “Revolving
Percentage” shall mean the percentage of the total Revolving Credit Commitments
(disregarding any Defaulting Lender’s Revolving Credit Commitment) represented
by such Lender’s Revolving Credit Commitment.  With respect to the Revolving
Credit Lenders, if the Revolving Credit Commitments have terminated or expired,
the Revolving Percentages shall be determined on the basis of the percentage of
the total Revolving Credit Exposures represented by such Revolving Credit
Lender’s Revolving Credit Exposure, giving effect to any assignments and any
Lender’s status as a Defaulting Lender at the time of determination (including
any reallocation of LC Exposure pursuant to Section 2.21(d)).

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctioned Country” means, at any time, a country, region or territory that is
itself the target of any comprehensive Sanctions (as of the Closing Date,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, Her Majesty’s Treasury of the United Kingdom or any other
sanctions authority of any jurisdiction in which the Borrower or any of its
Subsidiaries or Unrestricted Subsidiaries operates, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned 50% or
more by any such Person or Persons described in the foregoing clauses (a) or
(b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or any other sanctions authority of
any jurisdiction in which the Borrower or any of its Subsidiaries or
Unrestricted Subsidiaries operates.

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

 

--------------------------------------------------------------------------------

37

 

“Secured Obligations” has the meaning set forth in the Security Agreement.

“Secured Parties” has the meaning set forth in the Security Agreement.

“Security Agreement” means the Security Agreement, to be entered into following
the occurrence of the Spin-Off but in any event within one Business Day of the
Closing Date, among the Loan Parties and the Administrative Agent.

“Security Documents” means, collectively, the Security Agreement, the Mortgages
and each of the security agreements and other instruments and documents executed
and delivered pursuant thereto, each Subsidiary Joinder Agreement, any security
or similar agreement entered into pursuant to Section 6.11 in favor of the
Administrative Agent, and all Uniform Commercial Code financing statements
required by the terms of any such agreement to be filed with respect to the
security interests created pursuant thereto.

“Senior Secured Net Leverage Ratio” means, at any date, the ratio of (a) all
Indebtedness of the Borrower and its Subsidiaries on such date that is secured
by a Lien on property of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, minus Unrestricted Cash of the
Borrower and its Subsidiaries on such date to (b) Consolidated EBITDA for the
Reference Period ended on, or most recently ended prior to, such date.

“Senior Unsecured Notes” means the $400,000,000 6.375% senior unsecured notes of
the Borrower due 2028 issued pursuant to the Indenture, dated as of the Third
Amendment Effective Date, entered into by the Borrower, the other guarantors
party thereto and Wilmington Trust, National Association, as trustee.

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.

“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).

“SOFR Administrator’s Website” means the NYFRB’s Website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.

“Solvent” means, when used with respect to any Person, together with its
Subsidiaries, that, as of any date of determination, (a) the amount of the
“present fair saleable value” of the assets of the Borrower, on a consolidated
basis, will, as of such date, exceed the amount of all known “liabilities of the
Borrower, on a consolidated basis, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of the Borrower, on a consolidated and
going-concern basis, will, as of such date, be greater than the amount that will
be required to pay the liability of the Borrower , on a consolidated basis, on
its debts as such debts become absolute and mature in the ordinary course of
business, (c) the Borrower, on a consolidated basis, will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) the Borrower , on a consolidated basis, will be able to pay
its debts as they mature in the ordinary course of business.  The amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

--------------------------------------------------------------------------------

38

 

“Specified Hedging Agreement” means any Hedging Agreement in respect of interest
rates, currency exchange rates or commodity prices entered into by any Loan
Party and any Person that is a Lender or an Affiliate of a Lender at the time
such Hedging Agreement is entered into.

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 4.02, 4.03(b), 4.08, 4.12, 4.18 and 4.19.

“Spin-Off” has the meaning set forth in the recitals hereto.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Federal Reserve Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subject Transaction” means, with respect to any Reference Period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, or
any business line, unit or division of, any Person or of a majority of the
outstanding Capital Stock of any Person (and, in any event, including any
Investment in (x) any Subsidiary the effect of which is to increase the
Borrower’s or any Subsidiary’s respective equity ownership in such Subsidiary or
(y) any joint venture for the purpose of increasing the Borrower’s or its
relevant Subsidiary’s ownership interest in such joint venture), in each case
that is permitted by this Agreement, (c) any Disposition of all or substantially
all of the assets or Capital Stock of any subsidiary (or any business unit, line
of business or division of the Borrower or any Subsidiary) not prohibited by
this Agreement, (d) the designation of a Subsidiary as an Unrestricted
Subsidiary or an Unrestricted Subsidiary as Restricted Subsidiary in accordance
with Section 6.12 hereof, (e) any incurrence or repayment of Indebtedness (other
than revolving Indebtedness), (f) any capital contribution in respect of Capital
Stock (other than Disqualified Stock) or any issuance of such Capital Stock
and/or (g) any other event that by the terms of the Loan Documents requires pro
forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a pro forma basis.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Unless otherwise specified,
(i) with respect to the Borrower or any of its direct or indirect subsidiaries,
references to “Subsidiary” will not include, or be a reference to, any
Unrestricted Subsidiary, and (ii) “Subsidiary” means a Subsidiary of the
Borrower.

 

--------------------------------------------------------------------------------

39

 

“Subsidiary Guarantors” means (a) each Subsidiary of the Borrower that is listed
under the caption “Subsidiary Guarantors” on the signature pages hereof and (b)
each other Subsidiary of the Borrower that shall become a Subsidiary Guarantor
pursuant to Section 6.11.

“Subsidiary Joinder Agreement” means a Subsidiary Joinder Agreement
substantially in the form of Exhibit C executed and delivered by a Subsidiary
that, pursuant to Section 6.11(a), is required to become a “Subsidiary
Guarantor” hereunder and a “Securing Party” under the Security Agreement in
favor of the Administrative Agent.

“Supported QFC” shall have the meaning assigned to it in Section 10.18(a).

“Survey” has the meaning set forth in Section 6.11(b)(viii).

“Syndication Agent” means the Syndication Agent identified on the cover page of
this Agreement.

“Taxes” means any and all present or future income, stamp or other taxes,
levies, imposts, duties, deductions, charges or withholdings (including backup
withholding), assessments, fees or other charges now or hereafter imposed,
levied, collected or assessed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Commitment” as to any Lender, the obligation of such Lender, if any, to
make Term Loans to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.01(a).  On the ClosingThird Amendment Effective Date, the aggregate
amount of the Term Commitments is $450,000,000200,000,000.

“Term Lender” means each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan” has the meaning set forth in Section 2.01.

“Term Loan Maturity Date” means May 31, 20222025.

“Term Percentage” means, as to any Term Lender at any time, the percentage which
such Lender’s Term Commitment then constitutes of the aggregate Term Commitments
(or, at any time after the Closing Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Borrower of the occurrence of a Term SOFR Transition Event.

“Term SOFR Transition Event” means the determination by the Administrative Agent
that (a) Term SOFR has been recommended for use by the Relevant Governmental
Body, (b) the

 

--------------------------------------------------------------------------------

40

 

administration of Term SOFR is administratively feasible for the Administrative
Agent and (c) a Benchmark Transition Event has previously occurred resulting in
a Benchmark Replacement in accordance with Section 2.15 that is not Term SOFR.

“Third Amendment” means that certain Third Amendment, dated as of October 30,
2020, among the Borrower, the Subsidiary Guarantors party thereto, the Lenders
party thereto, and the Administrative Agent.

“Third Amendment Effective Date” means the “Effective Date” as defined in the
Third Amendment.

“Third Amendment Lead Arranger” has the meaning set forth in the Third
Amendment.

“Third Amendment Transactions” means the execution, delivery and performance by
each Loan Party of the Third Amendment, the other Loan Documents executed in
connection therewith, the Senior Unsecured Notes and any related agreements,
documents and certificates executed in connection therewith and the consummation
of the transactions contemplated by the foregoing.

“Title Company” has the meaning set forth in Section 6.11(b)(iii).

“Title Policy” has the meaning set forth in Section 6.11(b)(iii).

“Total Net Leverage Ratio” means, at any date, the ratio of (a) all Indebtedness
of the Borrower and its Subsidiaries on such date, determined on a consolidated
basis in accordance with GAAP, minus Unrestricted Cash of the Borrower and its
Subsidiaries on such date to (b) Consolidated EBITDA for the Reference Period
ended on, or most recently ended prior to, such date.

“Transaction Costs” means all fees, costs and expenses incurred or paid by the
Borrower or any Subsidiary in connection with the Transactions, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is a
party, the borrowing of Loans hereunder and the use of proceeds thereof, the
consummation of the Spin-Off, the payment of the Closing Date Cash Transfer and
the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investments firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institutions.

 

--------------------------------------------------------------------------------

41

 

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

“Unrestricted Cash” means unrestricted domestic cash and Cash Equivalents of the
Borrower and its Domestic Subsidiaries in an amount not to exceed $125,000,000
in the aggregate.

“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower that is
identified on Schedule 4.16 as an Unrestricted Subsidiary, (b) any subsidiary of
the Borrower that is designated as an Unrestricted Subsidiary by the Borrower
pursuant to Section 6.12 subsequent to the Closing Date and (c) any subsidiary
of an Unrestricted Subsidiary; provided that (a) except to the extent provided
in Section 6.12, no Subsidiary may be designated (or re-designated) as an
Unrestricted Subsidiary, (b) notwithstanding anything to the contrary in this
Agreement, no Subsidiary may be designated as an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary and (c) no Person may be
designated as an “Unrestricted Subsidiary” if such Person is not an
“Unrestricted Subsidiary” or is a “Guarantor” under any agreement, document or
instrument evidencing any Incremental Equivalent Debt, any Refinancing
Equivalent Debt, any Material Indebtedness, any Material Subordinated Debt or
any Permitted Refinancing Indebtedness of any of the foregoing, or has otherwise
guaranteed or given assurances of payment or performance under or in respect of
any such Indebtedness.

“USA PATRIOT Act” has the meaning set forth in Section 10.13.

“U.S. Special Resolution Regime” shall have the meaning assigned to it in
Section 10.18(a).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instruments under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any Person, to provide that any such contract or instrument is to have effect
as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and

 

--------------------------------------------------------------------------------

42

 

“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.03Accounting Terms; GAAP.

(a)     Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein.  Notwithstanding any other
provision of this Agreement or the other Loan Documents to the contrary, the
determination of whether a lease constitutes a capital lease or an operating
lease, and whether obligations arising under a lease are required to be
capitalized on the balance sheet of the lessee thereunder and/or recognized as
interest expense, shall be determined by reference to GAAP as in effect on the
Closing Date.

(b)     Notwithstanding anything to the contrary herein, but subject to Section
1.05, all financial ratios and tests (including the Total Net Leverage Ratio
and/or the Senior Secured Net Leverage Ratio and Consolidated EBITDA) contained
in this Agreement that are calculated with respect to any Reference Period
during which any Subject Transaction occurs shall be calculated with respect to
such Reference Period and such Subject Transaction on a Pro Forma
Basis.  Further, if since the beginning of any such Reference Period and on or
prior to the date of any required calculation of any financial ratio or test (x)
any Subject Transaction has occurred or (y) any Person that subsequently became
a Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any of its Restricted Subsidiaries or any joint venture since
the beginning of such Reference Period has consummated any Subject Transaction,
then, in each case, any applicable financial ratio or test shall be calculated
on a Pro Forma Basis for such Reference Period as if such Subject Transaction
had occurred at the beginning of the applicable Reference Period (it being
understood, for the avoidance of doubt, that solely for purposes of (x)
calculating actual compliance with Section 7.11 and (y) calculating the Total
NetSenior Secured Leverage Ratio for purposes of the definition of “Applicable
Rate”, the date of the required calculation shall be the last day of the
Reference Period, and no Subject Transaction occurring thereafter shall be taken
into account).

SECTION 1.04Certain Calculations and Tests.  

 

(a)     Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (i) compliance with any financial ratio or test
(including, without limitation, Section 7.11 hereof, any Senior Secured Net
Leverage Ratio test, any Total Net Leverage Ratio test and/or any Consolidated
Interest Coverage Ratio test) and/or any cap expressed as a percentage and/or
based on the amount of Consolidated EBITDA or any other basket, (ii) the absence
of a Default or Event of Default (or any type of Default or Event of Default) or
the accuracy of representations and warranties as a condition to (A) the
consummation of any Limited Condition Transaction or any transaction in
connection therewith (including the assumption or incurrence of Indebtedness)
and/or (B) the making of any Restricted

 

--------------------------------------------------------------------------------

43

 

Payment or any Restricted Debt Payment, the determination of whether the
relevant condition is satisfied may be made, at the election of the Borrower,
(1) in the case of any Acquisition or similar Investment or other transaction
described in the immediately preceding clause (A), at the time of (or on the
basis of the financial statements for the most recently ended Reference Period
at the time of) either (x) the execution of the definitive agreement with
respect to such Acquisition or other Investment or (y) the consummation of such
Acquisition or other Investment, (2) in the case of any Restricted Payment, at
the time of (or on the basis of the financial statements for the most recently
ended Reference Period at the time of) (x) the declaration of such Restricted
Payment or (y) the making of such Restricted Payment and (3) in the case of any
Restricted Debt Payment, at the time of (or on the basis of the financial
statements for the most recently ended Reference Period at the time of) (x)
delivery of irrevocable (which may be conditional) notice with respect to such
Restricted Debt Payment or (y) the making of such Restricted Debt Payment, in
each case, after giving effect to the relevant Acquisition, Investment,
Restricted Payment and/or Restricted Debt Payment on a Pro Forma Basis; provided
that if the Borrower has made such an election, then, in connection with the
determination of (i) compliance with any financial ratio or test (including,
without limitation, Section 7.11 hereof, any Senior Secured Net Leverage Ratio
test, any Total Net Leverage Ratio and/or any Consolidated Interest Coverage
Ratio test) and/or any cap expressed as a percentage or based on the amount of
Consolidated EBITDA and/or any other basket or (ii) the absence of a Default or
Event of Default (or any type of Default or Event of Default) or the accuracy of
representations and warranties, in each case as a condition to the consummation
of any transaction in connection with (A) any Limited Condition Transaction
(including the assumption or incurrence of Indebtedness) and/or (B) the making
of any Restricted Payment or Restricted Debt Payment in each of the foregoing
cases on or following the date of such election and prior to (x) in the case of
clause (A) of this proviso,  the earlier of the date on which such Limited
Condition Transaction is consummated or the definitive agreement for such
Limited Condition Transaction is terminated and (y) in the case of clause (B) of
this proviso, the making of the applicable Restricted Payment or Restricted Debt
Payment, each such determination shall be calculated on a Pro Forma Basis
assuming such Limited Condition Transaction, Restricted Payment or Restricted
Debt Payment and other pro forma events in connection therewith (including any
incurrence of Indebtedness) have been consummated.  For the avoidance of doubt,
notwithstanding anything to the contrary in this Section 1.04, the requirements
of Section 5.02 are required to be satisfied in connection with any extension of
credit except as expressly provided herein.

(b)     For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 7.11 hereof, any Consolidated Interest
Coverage Ratio, Senior Secured Net Leverage Ratio test and/or any Total Net
Leverage Ratio test and/or the amount of Consolidated EBITDA), such financial
ratio or test shall be calculated at the time such action is taken (subject to
clause (a) above), such change is made, such transaction is consummated or such
event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio
or test occurring after such calculation.

SECTION 1.05Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
equity interests at such time.

 

SECTION 1.06Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate.   The London interbank offered rate is intended
to represent the rate at which contributing banks may

 

--------------------------------------------------------------------------------

44

 

obtain short-term borrowings from each other in the London interbank market.  In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate.  Upon the occurrence of a Benchmark Transition Event, a Term SOFR
Transition Event or an Early Opt-in Election, Section 2.15(b) and (c) provide
the mechanism for determining an alternative rate of interest.  The
Administrative Agent will promptly notify the Borrower, pursuant to Section
2.15(e), of any change to the reference rate upon which the interest rate on
Eurodollar Loans is based.  However, the Administrative Agent does not warrant
or accept any responsibility for, and shall not have any liability with respect
to, the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.15(b) or (c), whether upon
the occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.15(d)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

 

ARTICLE II

THE CREDITS

SECTION 2.01Term Commitments.  Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower
in Dollars on the ClosingThird Amendment Effective Date in an amount equal to
the Term Commitment of such Term Lender.  The Term Loans may from time to time
be Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Section 2.02 and Section 2.09.

SECTION 2.02Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent notice (which notice must be received by the Administrative
Agent prior to 10:00 A.M., New York City time (or such later time acceptable to
the Administrative Agent)), one Business Day prior to the anticipated
ClosingThird Amendment Effective Date requesting that the Term Lenders make the
Term Loans on the ClosingThird Amendment Effective Date and specifying the
amount to be borrowed, which notice may be revoked by the Borrower at any time
prior to 2:00 P.M., New York City time, on the date identified in such notice as
the date of the proposed Borrowing.  The Term Loans made on the ClosingThird
Amendment Effective Date shall initially be Eurodollar Loans with an Interest
Period of three monthsas set forth in Section 3(f) of the Third Amendment.  Upon
receipt of such notice the Administrative Agent shall promptly notify each Term
Lender thereof.  NotSubject to Section 3(b) of the Third Amendment, not later
than 2:00 P.M., New York City time, on the ClosingThird Amendment Effective Date
each Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan to be
made by such Term Lender.  The Administrative Agent shall credit the account of
the Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in immediately available funds.

 

--------------------------------------------------------------------------------

45

 

SECTION 2.03Repayment of Term Loans.  The Borrower shall repay the Term Loans in
quarterly principal installments, commencing SDeptcember 30, 201731, 2020, and
on the Term Loan Maturity Date, each of which shall be in an amount equal to
such Lender’s Term Percentage multiplied by the amounts to be paid set forth
below:

Installment Dates

Principal Amount

September 30, 2017

$5,625,000

December 31, 20172020

$5,625,0002,500,000

March 30, 20182021

$5,625,0002,500,000

June 30, 20182021

$5,625,0002,500,000

September 30, 20182021

$5,625,0002,500,000

December 31, 20182021

$5,625,0002,500,000

March 31, 20192022

$5,625,0002,500,000

June 30, 20192022

$5,625,0002,500,000

September 30, 20192022

$8,437,5002,500,000

December 31, 20192022

$8,437,5003,750,000

March 31, 20202023

$8,437,5003,750,000

June 30, 20202023

$8,437,5003,750,000

September 30, 20202023

$8,437,5003,750,000

December 31, 20202023

$8,437,5005,000,000

March 31, 20212024

$8,437,5005,000,000

June 30, 20212024

$8,437,5005,000,000

September 30, 20212024

$11,250,0005,000,000

December 31, 20212024

$11,250,0005,000,000

March 31, 20222025

$11,250,0005,000,000

Term Loan Maturity Date

$303,750,000135,000,000

 

 

SECTION 2.04Revolving Credit Commitments.  Subject to the terms and conditions
set forth herein, each Revolving Credit Lender agrees to make Revolving Credit
Loans to the Borrower from time to time during the Revolving Credit Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment or (ii) the total Revolving Credit Exposures exceeding the total
Revolving Credit Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Credit Loans.

 

SECTION 2.05Loans and Borrowings.

 

(a)     Obligations of Lenders.  Each Loan shall be made as part of a Borrowing
by the Borrower consisting of Loans of the same Class and Type made to the
Borrower by the Lenders ratably in accordance with their respective Commitments
of the applicable Class.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)     Type of Loans.  Subject to Section 2.15, each Borrowing by the Borrower
shall be comprised entirely of ABR Loans or of Eurodollar Loans as the Borrower
may request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

--------------------------------------------------------------------------------

46

 

(c)     Minimum Amounts; Limitation on Number of Borrowings.  Each Eurodollar
Borrowing shall be in an aggregate amount of $3,000,000 or a larger multiple of
$500,000.  Each ABR Borrowing shall be in an aggregate amount equal to
$1,000,000 or a larger multiple of $100,000; provided that an ABR Borrowing may
be in an aggregate amount that is equal to the entire unused amount of the total
Revolving Credit Commitment or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.07(f).  Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten Eurodollar Borrowings outstanding.

(d)     Limitations on Interest Periods.  Notwithstanding any other provision of
this Agreement, no Borrower shall be entitled to request (or to elect to convert
to or continue as a Eurodollar Borrowing) (i) any Revolving Credit Eurodollar
Borrowing if the Interest Period requested therefor would end after the
applicable termination date for such Commitment or (ii) any Eurodollar Borrowing
of a Term Loan, an Incremental Term Loan, a Refinancing Term Loan or an Extended
Term Loan if the Interest Period requested therefor would end after the
applicable maturity date for such Loan.  After giving effect to all Borrowings,
all conversions of Loans from one Type to the other, and all continuations of
Loans as the same Type, there shall not be more than ten Interest Periods in
effect at any time.

SECTION 2.06Requests for Revolving Credit Borrowings.

 

(a)     Notice by the Borrower.  To request a Revolving Credit Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (i)
in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of the proposed Borrowing or (ii) in
the case of an ABR Borrowing, not later than 12:00 noon, New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the
Borrower.  Notwithstanding anything herein to the contrary, solely with respect
to any Revolving Credit Borrowing to be made on the Closing Date, any Borrowing
Request for such Borrowing (x) shall be made not later than 10:00 A.M., New York
City time, one Business Day before the date of the proposed Borrowing, and
(y) may be revoked by the Borrower at any time prior to 2:00 P.M., New York City
time, on the date identified in such Borrowing Request as the date of the
proposed Borrowing.

(b)     Content of Borrowing Requests.  Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.05:

(i)     the aggregate amount of the requested Revolving Credit Borrowing;

(ii)     the date of such Revolving Credit Borrowing, which shall be a Business
Day;

(iii)     whether such Revolving Credit Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; provided that the Revolving Credit Borrowing on the
Closing Date shall be a Eurodollar Loan with an Interest Period of one month;

(iv)     in the case of a Eurodollar Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.05(d); and

(v)     the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.08.

(c)     Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender

 

--------------------------------------------------------------------------------

47

 

of the details thereof, including whether the Borrower designated the proceeds
to be used for working capital purposes, and of the amount of such Lender’s Loan
to be made as part of the requested Revolving Credit Borrowing.

(d)     Failure to Elect.  If no election as to the Type of a Revolving Credit
Borrowing is specified, then the requested Revolving Credit Borrowing shall be
an ABR Borrowing.  If no Interest Period is specified with respect to any
requested Eurodollar Borrowing, the requested Borrowing shall be made instead as
an ABR Borrowing.

SECTION 2.07Letters of Credit.

 

(a)     General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.04, the Borrower may request an
Issuing Lender to issue, at any time and from time to time during the Revolving
Credit Availability Period, Letters of Credit denominated in Dollars for the
Borrower’s account in such form as is acceptable to such Issuing Lender in its
reasonable determination.  Letters of Credit issued hereunder shall constitute
utilization of the Commitments.

(b)     Notice of Issuance, Amendment, Renewal or Extension.  To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Lender and the Administrative Agent) to such
Issuing Lender and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal, extension or creation) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (d)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by an
Issuing Lender, the Borrower also shall submit a letter of credit application on
such Issuing Lender’s standard form in connection with any request for a Letter
of Credit.  In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
or acceptance application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Lender relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(c)     Limitations on Amounts.  A Letter of Credit shall be issued, amended,
renewed or extended shall be created only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal, extension or creation (i) the total LC Exposures shall not exceed the
Letter of Credit Sublimit Amount, (ii) the total Revolving Credit Exposures
shall not exceed the total Revolving Credit Commitments, (iii) the Revolving
Credit Exposure of each Revolving Credit Lender shall not exceed such Lender’s
Revolving Credit Commitment and (iv) the face amount of all outstanding Letters
of Credit issued by each Issuing Lender shall not exceed such Lender’s LC
Commitment.

(d)     Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Credit Commitment Termination Date
(unless, in the case of this clause (ii), on or prior to such date, such Letter
of Credit is cash collateralized or backstopped in an amount and on terms
reasonably acceptable to the applicable Issuing Lender).  Subject to the
foregoing, each Issuing Lender may agree that a Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each (and in any event not to exceed the period prescribed

 

--------------------------------------------------------------------------------

48

 

in the foregoing clause (ii)), unless such Issuing Lender elects not to extend
for any such additional period.

(e)     Participations.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) by an Issuing Lender, and
without any further action on the part of such Issuing Lender or the Revolving
Credit Lenders, such Issuing Lender hereby grants to each Revolving Credit
Lender, and each Revolving Credit Lender hereby acquires from such Issuing
Lender, a participation in such Letter of Credit equal to such Revolving Credit
Lender’s Revolving Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments.

In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of each Issuing Lender, such Revolving Credit Lender’s
Revolving Percentage of each LC Disbursement made by such Issuing Lender
promptly upon the request of such Issuing Lender at any time from the time of
such LC Disbursement until such LC Disbursement is reimbursed by the Borrower or
at any time after any reimbursement payment is required to be refunded to the
Borrower for any reason.  Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each such payment shall be made
in the same manner as provided in Section 2.08 with respect to Revolving Credit
Loans made by such Revolving Credit Lender (and Section 2.08 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Credit Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Lender
the amounts so received by it from the Revolving Credit Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to paragraph (f) of this Section, the Administrative Agent shall
distribute such payment to the applicable Issuing Lender or, to the extent that
the Revolving Credit Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Revolving Credit Lenders and such
Issuing Lender as their interests may appear.  Any payment made by a Revolving
Credit Lender pursuant to this paragraph to reimburse any Issuing Lender for any
LC Disbursement (other than the funding of ABR Revolving Credit Loans as
contemplated below) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f)     Reimbursement.  If any Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such Issuing Lender
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 12:00 noon, New York City
time, on (i) the Business Day that the Borrower receives notice of such LC
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time;
provided that if such LC Disbursement is not less than $100,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.06 that such payment be financed with an ABR Revolving
Credit Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Credit Borrowing.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving Credit
Lender’s Revolving Percentage thereof.

 

--------------------------------------------------------------------------------

49

 

(g)     Obligations Absolute.  The Borrower’s obligations under this Section
2.07 shall be absolute, unconditional and irrevocable under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower may have or have had against each Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with each Issuing Lender that such Issuing Lender shall not be responsible for,
and the Borrower’s reimbursement obligations under Section 2.07(f) shall not be
affected by, among other things, (a) any lack of validity or enforceability of
any Letter of Credit or this Agreement, or any term or provision therein, (b)
any draft or other document presented under a Letter of Credit proving to be
invalid, fraudulent or forged in any respect or any statement therein being
untrue or inaccurate in any respect, (c) any dispute between or among the
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee, (d) payment by any Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (e) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. Neither
the Administrative Agent, the Lenders, nor any Issuing Lender shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or message or advice, however
transmitted, in connection with any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of such Issuing
Lender; provided that the foregoing shall not be construed to excuse such
Issuing Lender from liability to the Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by such
Issuing Lender's failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Lender (as finally
determined by a court of competent jurisdiction), any Issuing Lender shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, any Issuing Lender
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(h)     Disbursement Procedures.  Each Issuing Lender shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Each Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Lender and the
Revolving Credit Lenders with respect to any such LC Disbursement.

(i)     Interim Interest.  If any Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then-applicable to ABR Revolving Credit Loans; provided that
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.14(c)

 

--------------------------------------------------------------------------------

50

 

shall apply.  Interest accrued pursuant to this paragraph shall be for account
of the applicable Issuing Lender, except that interest accrued on and after the
date of payment by any Revolving Credit Lender pursuant to paragraph (f) of this
Section to reimburse such Issuing Lender shall be for account of such Revolving
Credit Lender to the extent of such payment.

(j)     Replacement of Issuing Lender.  Any Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender thereto.  The
Administrative Agent shall notify the Revolving Credit Lenders of any such
replacement of an Issuing Lender.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for account of the
replaced Issuing Lender pursuant to Section 2.13(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the replaced Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Lender” shall be deemed to refer to such
successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the replacement
of an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

(k)     Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Revolving Credit Lenders (or, if the
maturity of the Revolving Credit Loans has been accelerated, Revolving Credit
Lenders representing greater than 50% of the total LC Exposures) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to 103% of the total LC Exposures as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Loan Party described in clause (h)
or (i) of Article VIII.  Such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Loan
Parties under this Agreement and the other Loan Documents.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse each Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the total LC Exposure at such time or, if the maturity of the
Revolving Credit Loans has been accelerated (but subject to the consent of
Revolving Credit Lenders representing greater than 50% of the total LC
Exposures), be applied to satisfy other obligations of the Loan Parties under
this Agreement and the other Loan Documents.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

(l)     Resignation as Issuing Lender.  Notwithstanding anything to the contrary
contained herein, if at any time any Issuing Lender assigns all of its
Commitments and Loans pursuant to Section 10.04, such Issuing Lender (in each
case through itself or through one of its designated Affiliates or branch
offices) may, upon thirty days’ notice to the Borrower, resign as an Issuing
Lender.  In the event of any such resignation, the Borrower shall be entitled to
appoint from among the Revolving Credit

 

--------------------------------------------------------------------------------

51

 

Lenders a successor Issuing Lender hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
such Issuing Lender, as applicable, as an Issuing Lender.  If any Issuing Lender
(in each case, through itself or through one of its designated Affiliates or
branch offices) resigns as an Issuing Lender, it shall retain all the rights,
powers, privileges and duties of an Issuing Lender hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
Issuing Lender and all LC Exposure with respect thereto.  Upon the appointment
of a successor Issuing Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and (2) the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the
applicable resigning Issuing Lender to effectively assume the obligations of
such resigning Issuing Lender with respect to such Letters of Credit.

 

SECTION 2.08Funding of Borrowings.

(a)     Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 3:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the
Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Credit Borrowings made to finance the
reimbursement of an LC Disbursement as provided in Section 2.07(f) shall be
remitted by the Administrative Agent to the applicable Issuing Lender.

(b)     Presumption by the Administrative Agent.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
New York Fed Bank Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.09Interest Elections.

 

(a)     Elections by the Borrower.  The Loans constituting each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Eurodollar Borrowing, may elect Interest Periods, all


 

--------------------------------------------------------------------------------

52

 

as provided in this Section.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans of the
respective Class constituting such Borrowing, and the Loans of such Class
constituting each such portion shall be considered a separate Borrowing.

 

(b)     Notice of Elections.  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.06 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c)     Content of Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.05:

(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.05(d).

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)     Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e)     Failure to Elect; Events of Default.  If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.

SECTION 2.10Termination and Reduction of the Commitments; Incremental Credit
Extensions.

 

--------------------------------------------------------------------------------

53

 

(a)     Scheduled Termination.  Unless previously terminated, the Revolving
Credit Commitments shall terminate on the Revolving Credit Commitment
Termination Date.

(b)     Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Revolving Credit Commitments, in
each case, without premium or penalty; provided that (i) each reduction of the
Revolving Credit Commitment pursuant to this Section shall be in an amount that
is $5,000,000 or a larger multiple of $1,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Credit Commitments if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.12, the
total Revolving Credit Exposures would exceed the total Revolving Credit
Commitments.  The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Credit Commitments under this paragraph (b)
at least one Business Day prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of such termination
may state that such notice is conditioned upon the effectiveness of other credit
facilities or the consummation of other transactions, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied or
such transaction is not consummated.  Any termination or reduction of the
Revolving Credit Commitments shall be permanent.

(c)     Increase of Revolving Credit Commitments.

(i)     Requests for Increase.  The Borrower may propose at any time (A) that
the Revolving Credit Commitments hereunder be increased by having an existing
Revolving Credit Lender (each an “Increasing Revolving Credit Lender”) agree to
increase its then existing Revolving Credit Commitment and/or by adding as a new
Revolving Credit Lender hereunder any Person approved by the Administrative
Agent and each Issuing Lender (in each case, such approval not to be
unreasonably withheld or delayed) but in any event shall otherwise be an
eligible assignee under Section 10.04 (each an “Assuming Revolving Credit
Lender”) that shall agree to provide a Revolving Credit Commitment hereunder or
(B) the establishment of one or more new revolving credit commitments (each such
new commitment, an “Incremental Revolving Credit Commitment Tranche”) to be
provided by one or more Increasing Revolving Credit Lenders and/or Assuming
Revolving Credit Lenders (each such proposed increase pursuant to the foregoing
clauses (A) and (B) being a “Revolving Credit Commitment Increase”), in each
case, by notice to the Administrative Agent specifying the amount of the
relevant Revolving Credit Commitment Increase, the Increasing Revolving Credit
Lender(s) and/or Assuming Revolving Credit Lenders providing for such Revolving
Credit Commitment Increase and the date on which such increase is to be
effective (the “Revolving Credit Commitment Increase Date”), which shall be a
Business Day at least three Business Days after delivery of such notice and ten
Business Days prior to the Revolving Credit Commitment Termination Date;
provided that, and subject to the provisions set forth in Section 1.04(a) with
respect to any Limited Condition Transaction:

(A)     the minimum amount of each Revolving Credit Commitment Increase shall be
$5,000,000 or a larger multiple of $1,000,000;

(B)     the aggregate amount of all Revolving Credit Commitment Increases
hereunder, together with the aggregate amount of all Incremental Term Loans
incurred under Section 2.10(d) and all Incremental Equivalent Debt incurred
under Section 2.10(e), shall not exceed the Available Incremental Amount;

(C)     both at the time of any such request and upon the effectiveness of any
Revolving Credit Commitment Increases, no Default or Event of Default shall have

 

--------------------------------------------------------------------------------

54

 

occurred and be continuing or would result from such proposed Revolving Credit
Commitment Increase (or, in the case of any Revolving Credit Commitment Increase
consisting of an Incremental Revolving Credit Commitment Tranche incurred to
finance an Acquisition or other Investment permitted under Section 7.06, no
Event of Default pursuant to clauses (a), (b), (h) or (i) of Article VIII has
occurred and is continuing or would result therefrom);

(D)     the representations and warranties set forth in Article IV and in the
other Loan Documents (or, in the case of any Revolving Credit Commitment
Increase consisting of an Incremental Revolving Credit Commitment Tranche
incurred to finance an Acquisition or other Investment permitted under
Section 7.06, the Specified Representations, provided that any reference to
“Material Adverse Effect” in the Specified Representations shall be understood
for this purpose to refer to “Material Adverse Effect” or similar definition as
defined in the main transaction agreement governing such Investment) shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) immediately prior to, and after giving
effect to, such Revolving Credit Commitment Increase as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date);

(E)     any Revolving Credit Commitment Increase shall rank pari passu in right
of payment and security with the existing Revolving Credit Commitments;

(F)     no Revolving Credit Commitment Increase consisting of an Incremental
Revolving Credit Commitment Tranche will have (i) a final maturity earlier than
the Latest Revolving Credit Termination Date (as determined as of the applicable
Revolving Credit Commitment Increase Date) or (ii) a weighted average life to
maturity that is shorter than the weighted average life to maturity of the
Revolving Credit Commitments; and

(G)     (i) any Revolving Credit Commitment Increase (other than an Incremental
Revolving Credit Commitment Tranche) shall be on terms that are identical to the
existing Revolving Credit Commitments, with respect to any Revolving Credit
Commitment Increase that is the same tranche as the existing Revolving Credit
Commitments, or (ii) subject to clauses (E) and (F) above, any Revolving Credit
Commitment Increase consisting of an Incremental Revolving Credit Commitment
Tranche shall be on terms that are identical to the existing Revolving Credit
Commitments, other than those terms relating to pricing (including interest
rates or rate floors), fees and maturity date and other than as set forth in
this clause (c), or such terms as are reasonably satisfactory to the
Administrative Agent, the Borrower, the Increasing Revolving Credit Lenders
and/or the Assuming Revolving Credit Lenders, as applicable, with respect to any
Incremental Revolving Credit Commitment Tranche.

Each notice by the Borrower under this paragraph shall be deemed to constitute a
representation and warranty by the Borrower as to the matters specified in
clauses (C) and (D) above.  Notwithstanding anything herein to the contrary, no
Revolving Credit Lender shall have any obligation hereunder to become an
Increasing Revolving Credit Lender and any election to do so shall be in the
sole discretion of each Revolving Credit Lender.

(ii)     Effectiveness of Increase.  Each Revolving Credit Commitment Increase
(and the increase of the Revolving Credit Commitment of each Increasing
Revolving Credit Lender and/or the new

 

--------------------------------------------------------------------------------

55

 

Revolving Credit Commitment of each Assuming Revolving Credit Lender, as
applicable, resulting therefrom) shall become effective as of the relevant
Revolving Credit Commitment Increase Date upon receipt by the Administrative
Agent, on or prior to 12:00 noon, New York City time, on such Revolving Credit
Commitment Increase Date, of (A) a certificate of a duly authorized officer of
the Borrower stating that the conditions with respect to such Revolving Credit
Commitment Increase under this paragraph (c) have been satisfied, (B) an
agreement (a “Revolving Credit Commitment Increase Supplement”), in form and
substance satisfactory to the Borrower and the Administrative Agent, pursuant to
which, effective as of such Revolving Credit Commitment Increase Date, as
applicable, the Revolving Credit Commitment of each such Increasing Revolving
Credit Lender shall be increased or each such Assuming Revolving Credit Lender
shall undertake a Revolving Credit Commitment reflecting such Assuming Revolving
Credit Lender’s increased Revolving Credit Commitment, in each case duly
executed by such Increasing Revolving Credit Lender or Assuming Revolving Credit
Lender, as the case may be, and the Borrower and acknowledged by the
Administrative Agent and (C) such certificates, legal opinions or other
documents from the Borrower reasonably requested by the Administrative Agent in
connection with such Revolving Credit Commitment Increase.  Upon the
Administrative Agent’s receipt of a fully executed Revolving Credit Commitment
Increase Supplement from each Increasing Revolving Credit Lender and/or Assuming
Revolving Credit Lender referred to in clause (B) above, together with the
certificates, legal opinions and other documents referred to in clauses (A) and
(C) above, the Administrative Agent shall record the information contained in
each such agreement in the Register and give prompt notice of the relevant
Revolving Credit Commitment Increase to the Borrower and the Lenders (including,
if applicable, each Assuming Revolving Credit Lender).  On each Revolving Credit
Commitment Increase Date, to the extent such Revolving Credit Commitment
Increase is an Incremental Revolving Credit Commitment Tranche, the Borrower
shall simultaneously (i) prepay in full the outstanding Revolving Credit Loans
(if any) held by the Revolving Credit Lenders immediately prior to giving effect
to the relevant Revolving Credit Commitment Increase, (ii) if the Borrower shall
have so requested in accordance with this Agreement, borrow new Revolving Credit
Loans from all Revolving Credit Lenders (including, if applicable, any Assuming
Revolving Credit Lender) such that, after giving effect thereto, the Revolving
Credit Loans are held ratably by the Revolving Credit Lenders in accordance with
their respective Revolving Credit Commitments (after giving effect to such
Revolving Credit Commitment Increase) and (iii) pay to the Revolving Credit
Lenders the amounts, if any, payable under Section 2.17; provided that
notwithstanding the foregoing, with respect to any Revolving Credit Commitment
Increase that is the same tranche as the existing Revolving Credit Commitments,
at the election of the Administrative Agent in its sole discretion, any
Revolving Credit Loans outstanding on such Revolving Credit Commitment Increase
Date shall be reallocated among the Revolving Credit Lenders (with Revolving
Credit Lenders making any required payments to each other) to the extent
necessary to keep the outstanding Revolving Credit Loans ratable with any
revised pro rata shares of such Lenders arising from any nonratable increase in
the Revolving Credit Commitments under this Section 2.10(c). Upon each such
Revolving Credit Commitment Increase, the participation interests of the
Revolving Credit Lenders in the then outstanding Letters of Credit shall
automatically be adjusted to reflect, and each Revolving Credit Lender
(including, if applicable, each Assuming Revolving Credit Lender) shall have a
participation in each such Letter of Credit equal to, the Revolving Credit
Lenders’ respective Revolving Percentage of the aggregate amount available to be
drawn under such Letter of Credit after giving effect to such increase.

(d)     Incremental Term Loans.

(i)     Requests for Incremental Term Loans.  The Borrower and any one or more
Lenders or other lenders arranged by the Borrower and approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
but in any event shall otherwise be an eligible assignee under Section 10.04 (an
“Incremental Term Loan Lender”) may from time to time, other than during the
Covenant Adjustment Period, agree that such Incremental Term Loan Lenders shall
make one or more

 

--------------------------------------------------------------------------------

56

 

tranches of term loans available to the Borrower (each an “Incremental Term
Loan”), which may be the same facility as the existing Term Loans or a separate
class of term loans. Any such Incremental Term Loan shall be made available (the
date such Incremental Term Loan is made available, an “Incremental Term Loan
Effective Date”) to the Borrower on terms and pursuant to a supplement to this
Agreement in form and substance substantially consistent with the terms related
to the Term Loans in this Agreement, or otherwise reasonably satisfactory to the
Administrative Agent, the Incremental Term Loan Lenders and the Borrower (an
“Incremental Term Loan Supplement”) executed and delivered by the Borrower, the
applicable Incremental Term Loan Lenders and the Administrative Agent (which
Incremental Term Loan Supplement may include such amendments to this Agreement
as shall be required in the reasonable judgment of the Administrative Agent to
effect the intent of this Section); provided that, and subject to the provisions
set forth in Section 1.04(a) with respect to any Limited Condition Transaction:

(A)     the minimum amount of each Incremental Term Loan shall be $5,000,000 or
a larger multiple of $1,000,000;

(B)     the aggregate amount of all Incremental Term Loans hereunder, together
with the aggregate amount of Revolving Credit Commitment Increases incurred
under Section 2.10(c) and the aggregate amount of all Incremental Equivalent
Debt incurred under Section 2.10(e), shall not exceed the Available Incremental
Amount;

(C)     both at the time of any such request and upon the effectiveness of any
Incremental Term Loans, no Default or Event of Default shall have occurred and
be continuing or would result from such proposed Incremental Term Loan (or, in
the case of Incremental Term Loans incurred to finance an Acquisition or other
Investment permitted under Section 7.06, no Event of Default pursuant to
clauses (a), (b), (h) or (i) of Article VIII has occurred and is continuing or
would result therefrom);

(D)     the representations and warranties set forth in Article IV and in the
other Loan Documents (or, in the case of Incremental Term Loans incurred to
finance an Investment permitted under Section 7.06, the Specified
Representations, provided that any reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or similar definition as defined in the main
transaction agreement governing such Investment) shall be true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) immediately prior to, and after giving effect to, such
Incremental Term Loan on and as of the Incremental Term Loan Effective Date as
if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date);

(E)     any Incremental Term Loans shall rank pari passu in right of payment and
security with the Term Loans;

(F)     Incremental Term Loans may, among other things, be subject to the
mandatory prepayment obligations set forth in Section 2.12(c), and may share
ratably in any other mandatory prepayments (which, in the case of any
Incremental Term Loans provided under a “B” term loan facility, may include an
excess cash flow sweep, in addition to asset sale and casualty event mandatory
prepayments);

(G)     subject to clause (H) below, the interest rates, maturity and
amortization schedules applicable to any Incremental Term Loan shall be
determined by the Borrower, the Administrative Agent the Incremental Term Loan
Lenders thereunder;

 

--------------------------------------------------------------------------------

57

 

(H)     no Incremental Term Loans will have (i) a final maturity earlier than
the Latest Term Loan Maturity Date (as determined as of the applicable
Incremental Term Loan Effective Date) or (ii) a weighted average life to
maturity that is shorter than the weighted average life to maturity of any
comparable (i.e., “A” term loan facility or “B” term loan facility) term loan
facility under this Agreement; and

(I)     any Incremental Term Loans shall be on terms (i) that are identical to
the existing Term Loans, with respect to any Incremental Term Loans that are the
same tranche as the existing Term Loans, or (ii) subject to clauses (E) and (H)
above, that are identical to the existing Term Loans, other than those terms
relating to amortization, pricing (including interest rates, rate floors or
OID), fees, prepayment premiums and maturity date and other than as set forth in
this clause (d), or such terms as are reasonably satisfactory to the
Administrative Agent, the Incremental Term Loan Lenders and the Borrower, with
respect to any Incremental Term Loans that are a separate tranche from the
existing Term Loans.

Notwithstanding anything herein to the contrary, no Lender shall have any
obligation hereunder to become an Incremental Term Loan Lender and any election
to do so shall be in the sole discretion of each Lender.

(ii)     Effectiveness of Increase.  On each Incremental Term Loan Effective
Date, the Borrower shall deliver to the Administrative Agent (A) a certificate
of a duly authorized officer of the Borrower stating that the conditions with
respect to such Incremental Term Loan under this paragraph (d) have been
satisfied, (B) an executed Incremental Term Loan Supplement and (C) such
certificates, legal opinions or other documents from the Borrower reasonably
requested by the Administrative Agent in connection with such Incremental Term
Loan.  Upon the Administrative Agent’s receipt of a fully executed Incremental
Term Loan Supplement, together with the certificates, legal opinions and other
documents referred to in clauses (A) and (C) above, the Administrative Agent
shall record the information contained in each such agreement in the Register
and give prompt notice of the relevant Incremental Term Loan to the Borrower and
the Lenders.

(e)     Incremental Equivalent Debt.  The Borrower may, other than during the
Covenant Adjustment Period, utilize availability under the Incremental
Facilities in respect of one or more series of senior unsecured notes or term
loans or senior secured first lien notes or term loans or senior secured junior
lien (as compared to the Liens securing the Secured Obligations) term loans, in
each case, if secured, that will be secured by Liens on the Collateral on an
pari passu or junior priority basis (as applicable) with the Liens on Collateral
securing the Secured Obligations, and issued in a public offering, Rule 144A or
other private placement or loan origination pursuant to an indenture, credit
agreement or otherwise, in an aggregate amount not to exceed, together with the
aggregate amount of all Revolving Credit Commitment Increases and all
Incremental Term Loans, the Available Incremental Amount (“Incremental
Equivalent Debt”); provided that such Incremental Equivalent Debt (i) does not
mature earlier than the Latest Term Loan Maturity Date (as determined as of the
date of incurrence of such Incremental Equivalent Debt), or have a shorter
weighted average life to maturity than the weighted average life to maturity of
the Revolving Credit Commitments, the Term Loans or any Incremental Facility
outstanding at such time, (ii) has terms and conditions (other than pricing
(including interest rates, rate floors or OID)  and fees and, solely with
respect to any term loans, amortization, prepayment premiums, and as otherwise
explicitly set forth in this Agreement) no more restrictive than those under the
credit facilities provided for herein (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date (as determined as of
the date of incurrence of such Incremental Equivalent Debt)), (iii) does not
require mandatory prepayments to be made except to the extent required to be
applied no worse than pro rata to the credit facilities provided for herein and
any pari passu secured

 

--------------------------------------------------------------------------------

58

 

Incremental Equivalent Debt (provided that any term loans constituting
Incremental Equivalent Debt may be subject to an excess cash flow sweep which
may be shared on a pari passu basis with any term loan facility hereunder), (iv)
to the extent secured, shall not be secured by any Lien on any asset that does
not also secure the existing credit facilities hereunder, or to the extent
guaranteed, shall not be guaranteed by any Person other than the Subsidiary
Guarantors and (v) to the extent secured, shall be subject to customary
intercreditor arrangements reasonably satisfactory to the Borrower and the
Administrative Agent.

SECTION 2.11Repayment of Revolving Credit Loans; Register; Evidence of Debt;
Disqualified Lenders List.

 

(a)     Repayment.  The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of each Revolving Credit Lender the full
outstanding principal amount of such Revolving Credit Lender’s Revolving Credit
Loans made to the Borrower, and each such Revolving Credit Loan shall mature, on
the Revolving Credit Commitment Termination Date.

(b)     Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(c)     Maintenance of Records by the Administrative Agent.  The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
account of the Lenders and each Lender’s share thereof.

(d)     Effect of Entries.  The entries made in the accounts maintained pursuant
to paragraph (c) of this Section shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans made to it in accordance with the terms of this Agreement.

(e)     Promissory Notes.  Any Lender may request that Loans made by it to the
Borrower be evidenced by a promissory note of the Borrower.  In such event, the
Borrower, at its own expense, shall prepare, execute and deliver to such Lender
a promissory note(s) payable to such Lender or its registered assigns and
substantially in the form of Exhibit B-1 or B-2, as appropriate, and such
note(s) shall be evidence of such Loans (and all amounts payable in respect
thereof).  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
10.04) be represented by one or more promissory notes in such form payable to
the order of such Lender or its registered assigns

(f)     Disqualified Lenders List.  The Disqualified Lenders List will be
(i) posted to the Lenders on both the “Public Side Information” and the “Private
Side Information” portions of the Platform, subject to the confidentiality
provisions thereof in accordance with Section 10.12 hereof, and (ii) made
available to the Lenders and the Issuing Lenders upon written request to the
Administrative Agent.  The Borrower hereby acknowledges and consents to the
posting and/or distribution of the Disqualified Lenders List pursuant to the
terms set forth in this Agreement.  The parties to this Agreement hereby
acknowledge and agree that the Administrative Agent will not be deemed to be in
default under this Agreement or to have any duty or responsibility or to incur
any liabilities as a result of a breach of

 

--------------------------------------------------------------------------------

59

 

this Section 2.11(f), nor will the Administrative Agent have any duty,
responsibility or liability to monitor or enforce assignments, participations or
other actions in respect of Disqualified Lenders, or otherwise take (or omit to
take) any action with respect thereto.

SECTION 2.12Prepayment of Loans.

(a)     Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without premium
or penalty (but, if applicable, subject to Section 2.17), subject to the
requirements of paragraph (d) of this Section.

(b)     Mandatory Prepayments of Revolving Credit Loans.  

(i)     If, at any time, the total Revolving Credit Exposures of all Lenders
exceed the total Revolving Credit Commitments, then the Borrower shall prepay
Revolving Credit Loans (or, to the extent after giving effect to any such
prepayment, any such excess remains, cash collateralize Letters of Credit in a
manner consistent with the requirements in Section 2.07(k)), to eliminate such
excess within one (1) Business Day of receiving written notice of such excess
from the Administrative Agent.

(ii)     If, at any time during the Covenant Adjustment Period, Unrestricted
Cash of the Borrower and its Subsidiaries (other than Unrestricted Subsidiaries)
that is located in deposit accounts exceeds $75,000,000, then the Borrower shall
prepay any Revolving Credit Loans then outstanding (or, to the extent after
giving effect to any such prepayment, any such excess remains, cash
collateralize any outstanding Letters of Credit in a manner consistent with the
requirements in Section 2.07(k)) within three (3) Business Days, until
Unrestricted Cash of the Borrower and its Subsidiaries (other than Unrestricted
Subsidiaries) that is located in deposit accounts is less than or equal to
$75,000,000.

(c)     Mandatory Prepayments of Term Loans.

(i)     If any Indebtedness shall be incurred by the Borrower or any of its
Subsidiaries (excluding any Indebtedness incurred in accordance with Section
7.01), an amount equal to 100% of the Net Cash Proceeds thereof shall be applied
within five Business Days of the receipt of such Net Cash Proceeds toward the
prepayment of the Term Loans as set forth in Section 2.12(c)(iii).

(ii)     If the Borrower or any of its Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof within five Business Days of the
receipt of such Net Cash Proceeds, an amount equal to 100% of such Net Cash
Proceeds shall be applied within ten Business Days following receipt thereof
toward the prepayment of the Term Loans as set forth in Section 2.12(c)(iii);
provided, that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans as set forth in Section 2.12(c)(iii).

(iii)     Amounts to be applied in connection with prepayments shall be applied
to the prepayment of the Term Loans in accordance with Section 2.19.  The
application of any prepayment pursuant to this Section 2.12(c) shall be made,
first, to ABR Loans and, second, to Eurodollar Loans.  Each prepayment of the
Loans under this Section 2.12(c) shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.  Each prepayment of the Term
Loans in accordance with this Section 2.12(c) shall be applied first to prepay
the next four installments of each such Class of Term Loans in direct order of
maturity




 

--------------------------------------------------------------------------------

60

 

and then to prepay all remaining installments thereof pro rata against all such
scheduled installments based upon the respective amounts thereof.

(d)     Notices, Etc.  The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Credit Commitments as
contemplated by Section 2.10, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.10.  Promptly
following receipt of any such notice relating to a Borrowing of any Class, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Borrowing of the same Type as provided in
Section 2.05, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Borrowing of any Class shall be
applied ratably to the Loans of such Class included in such Borrowing and
(unless the Borrower shall otherwise direct) shall be made, first, to ABR Loans
and, second, to Eurodollar Loans.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.14.

SECTION 2.13Fees.

 

(a)     Commitment Fee.  The Borrower agrees to pay to the Administrative Agent
for account of each Revolving Credit Lender a commitment fee, which shall accrue
at the Applicable Rate on the average daily unused amount of such Lender’s
Revolving Credit Commitment during the period from and including the Closing
Date to but excluding the earlier of the date the Revolving Credit Commitments
terminate and the Revolving Credit Commitment Termination Date.  Accrued
commitment fees shall be payable on each Quarterly Date and on the earlier of
the date the Revolving Credit Commitments terminate and the Revolving Credit
Commitment Termination Date, commencing on the first such date to occur after
the Closing Date.  All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, the Revolving Credit Commitment of a Revolving Credit Lender
shall be deemed to be used to the extent of the outstanding Revolving Credit
Loans and LC Exposure of such Revolving Credit Lender.

(b)     Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for account of each Revolving Credit Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate on Eurodollar
Revolving Credit Loans on the average daily amount of such Revolving Credit
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Closing Date to but
excluding the later of the date the Revolving Credit Commitments terminate and
the date on which there ceases to be any LC Exposure, and (ii) to the applicable
Issuing Lender a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the total LC Exposures in respect of
Letters of Credit issued by such Issuing Lender (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date the Revolving
Credit Commitments terminate and the date on which there ceases to be any LC
Exposure in respect of Letters of Credit issued by such Issuing Lender, as well
as such Issuing Lender’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of each of March, June, September and December shall be

 

--------------------------------------------------------------------------------

61

 

payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Revolving Credit Commitments terminate
and any such fees accruing after the date on which the Revolving Credit
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Lenders pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c)     Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

(d)     Payment of Fees.  All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
applicable Issuing Lender, in the case of fees payable to it) for distribution,
in the case of commitment fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.

SECTION 2.14Interest.

(a)     ABR Loans.  The Loans comprising each ABR Borrowing shall bear interest
at the Alternate Base Rate plus the Applicable Rate.

(b)     Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.

(c)     Default Interest.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section; provided, that in the case of any such failure to pay that also results
in a Default under clause (a) or (b) of Article VIII, such additional amounts
provided in this clause (c) shall not accrue except at the election of the
Administrative Agent or the Required Lenders.

(d)     Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of the
Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR  Revolving Credit Loan prior to the
end of the Revolving Credit Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)     Computation.  All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Alternate Base Rate
or Adjusted LIBO

 

--------------------------------------------------------------------------------

62

 

Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.15Alternate Rate of Interest.  If

(a)     Subject to clauses (b), (c), (d), (e), (f) and (g) of this Section 2.15,
if prior to the commencement of any Interest Period for anya Eurodollar
Borrowing:

(ai)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or the Adjusted LIBO Rate or the LIBO Rate,
as applicable (including because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; provided that no
Benchmark Transition Event shall have occurred at such time; or

(bii)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the Adjusted LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their respective Loans (or its Loan) included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (iA)
any Interest Election Request that requests the conversion of any Borrowing to,
or the continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and such Borrowing (unless prepaid) shall be continued as, or
converted (on the last day of the then-current Interest Period) to, an(ABR
Borrowing and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

(b)     Notwithstanding anything to the contrary herein or in any other Loan
Document (and any Hedging Agreement shall be deemed not to be a “Loan Document”
for purposes of this Section 2.15), if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date have
occurred prior to the Reference Time in respect of any setting of the
then-current Benchmark, then (x) if a Benchmark Replacement is determined in
accordance with clause (1) or (2) of the definition of “Benchmark Replacement”
for such Benchmark Replacement Date, such Benchmark Replacement will replace
such Benchmark for all purposes hereunder and under any Loan Document in respect
of such Benchmark setting and subsequent Benchmark settings without any
amendment to, or further action or consent of any other party to, this Agreement
or any other Loan Document and (y) if a Benchmark Replacement is determined in
accordance with clause (3) of the definition of “Benchmark Replacement” for such
Benchmark Replacement Date, such Benchmark Replacement will replace such
Benchmark for all purposes hereunder and under any Loan Document in respect of
any Benchmark setting at or after 5:00 p.m. (New York City time) on the fifth
(5th) Business Day after the date notice of such Benchmark Replacement is
provided to the Lenders without any amendment to, or further action or consent
of any other party to, this Agreement or any other Loan Document so long as the
Administrative Agent has not received, by such time, written notice of objection
to such Benchmark Replacement from Lenders comprising the Required Lenders of
each Class.

(c)     Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, if a Term SOFR
Transition Event and its related Benchmark Replacement Date have occurred prior
to the Reference Time in respect of any setting of the

 

--------------------------------------------------------------------------------

63

 

then-current Benchmark, then the applicable Benchmark Replacement will replace
the then-current Benchmark for all purposes hereunder or under any Loan Document
in respect of such Benchmark setting and subsequent Benchmark settings, without
any amendment to, or further action or consent of any other party to, this
Agreement or any other Loan Document; provided that, this clause (c) shall not
be effective unless the Administrative Agent has delivered to the Lenders and
the Borrower a Term SOFR Notice.

(d)     In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document.

(e)     The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event, a Term SOFR
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes, (iv) the removal or reinstatement of any tenor of a Benchmark pursuant
to clause (d) below and (v) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or, if applicable, any Lender (or group of Lenders)
pursuant to this Section 2.15, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action
or any selection, will be conclusive and binding absent manifest error and may
be made in its or their sole discretion and without consent from any other party
to this Agreement or any other Loan Document, except, in each case, as expressly
required pursuant to this Section 2.15.

(f)     Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or LIBO Rate) and either (A) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion or (B) the regulatory supervisor for the administrator of such
Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.

(g)     Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period or at any time that a tenor for the then-current Benchmark
is not an Available Tenor, the component of ABR based upon the then-current
Benchmark or such tenor for such Benchmark, as applicable, will not be used in
any determination of ABR.

SECTION 2.16Increased Costs.

 

--------------------------------------------------------------------------------

64

 

(a)     Increased Costs Generally.  If any Change in Law shall:

(i)     subject any Lender or the Issuing Lender to any Taxes (other than (A)
Indemnified Taxes indemnifiable under Section 2.18 and (B) Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto;

(ii)     impose, modify or deem applicable any reserve, special deposit,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Lender; or

(iii)     impose on any Lender or any Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Lender of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing, maintaining or
creating any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

(b)     Capital Adequacy, Liquidity Requirements.  If any Lender or any Issuing
Lender determines that any Change in Law regarding capital adequacy or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Lender’s capital or on the capital of such Lender’s or
such Issuing Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Lender, to a level
below that which such Lender or such Issuing Lender or such Lender’s or such
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Lender’s policies and
the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy or liquidity), then from time to time the Borrower
will pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.

(c)     Requests, Rules, Guidelines, etc.  Notwithstanding anything herein to
the contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and (ii)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented.

(d)     Certificates from Lenders.  A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or such




 

--------------------------------------------------------------------------------

65

 

Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 30 days after receipt thereof.

(e)     Delay in Requests.  Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or such Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Lender’s intention to claim compensation therefor;
provided further that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.17Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.22, then,
in any such event, the Borrower shall compensate each Lender for the loss (other
than any loss of anticipated profits), cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss (other than any loss of
anticipated profits), cost or expense to any Lender shall be deemed to include
an amount reasonably determined by such Lender to be the excess, if any, of (i)
the amount of interest which would have accrued on the principal amount of such
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 30
days after receipt thereof.

 

SECTION 2.18Taxes.

 

(a)     Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law; provided that if  any Indemnified Taxes or
Other Taxes are required to be deducted or withheld from any amounts payable to
the Administrative Agent, any Lender or Issuing Lender, as determined in good
faith by any Loan Party or the Administrative Agent, as applicable (the
“Applicable Withholding Agent”), then (i) the sum payable by the applicable Loan
Party to the Administrative Agent, Lender or Issuing Lender (as the case may be)
shall be increased as necessary so that after all required deductions or
withholding (including deductions or withholding applicable to additional sums
payable under this Section) have been made by the Applicable Withholding Agent,
the Administrative Agent, Lender or Issuing Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions or
withholding been made, (ii) the Applicable Withholding Agent shall make such
deduction or withholding and (iii)

 

--------------------------------------------------------------------------------

66

 

such amounts shall be paid by the Applicable Withholding Agent to the relevant
Governmental Authority in accordance with applicable law.

(b)     Payment of Other Taxes by the Borrower.  In addition, the Loan Parties
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c)     Indemnification by the Borrower.  Each Loan Party shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Lender, as
the case may be, on or with respect to any payment by or on account of any
obligation of the Loan Parties hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent)
or an Issuing Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender or an Issuing Lender, shall be conclusive absent manifest
error.

(d)     Evidence of Payments.  As soon as practicable after any payment of
Taxes, imposed with respect to a payment under any Loan Document, by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)     Tax Forms.  

(i)     Any Lender or Issuing Lender that is entitled to an exemption from or
reduction of any applicable withholding Tax with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or as reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender or Issuing Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
or Issuing Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such forms (other than
such forms set forth in Section 2.18(e)(ii)(A)–(D), Section 2.18(e)(iii) or
Section 2.18(e)(iv) below) shall not be required if in the Lender or Issuing
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender or Issuing Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or Issuing Lender.

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a United States person under Section 7701(a)(30) of the Code, any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement, and after the occurrence of a change in
the Lender’s circumstances which require a change in the most recent form or
certification

 

--------------------------------------------------------------------------------

67

 

previously delivered by it (and from time to time thereafter upon the request of
the Borrower or the Administrative Agent), whichever of the following is
applicable:

(A)     duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,

(B)     duly completed copies of Internal Revenue Service Form W-8ECI,

(C)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit D to the effect that (A) such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) such Foreign Lender is not a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (C) such Foreign Lender is not
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (D) no payments in connection with any Loan Document are effectively
connected with the United States trade or business conducted by such Lender (a
“U.S. Tax Compliance Certificate”) and (y) duly completed copies of  Internal
Revenue Service Form W-8BEN or Form W-8BEN-E,

(D)     to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, W-8BEN-E, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or

(E)     any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made, if any.

(iii)     Any Lender or Issuing Lender that is a United States person under
Section 7701(a)(30) of the Code, to the extent it may lawfully do so, shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender or Issuing Lender becomes a Lender or Issuing Lender, as
applicable, under this Agreement, on or prior to the date on which any such form
or certification expires or becomes obsolete, and after the occurrence of a
change in the Lender or Issuing Lender’s circumstances which require a change in
the most recent form or certification previously delivered by it (and from time
to time thereafter upon the request of the Borrower or the Administrative
Agent), duly completed copies of Internal Revenue Service Form W-9 (or any
successor form) certifying that such Lender or Issuing Lender is entitled to an
exemption from U.S. backup withholding tax.

(iv)     If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1471(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the

 

--------------------------------------------------------------------------------

68

 

Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this paragraph, “FATCA” shall include any
amendments made to FATCA after the Closing Date.

Each Lender and Issuing Lender agrees that if any form or certification it
previously delivered by it expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.18(e).

(f)     Each Lender shall indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) the full amount of any Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.04(c) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

(g)     Refunds.  If the Administrative Agent, a Lender or an Issuing Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which the Loan Party has paid additional amounts
pursuant to this Section, it shall pay over such refund to the Loan Party (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Loan Party under this Section with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender or such Issuing Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Loan Party, upon the request of the
Administrative Agent or such Lender or such Issuing Lender, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender or such Issuing Lender in the event the Administrative
Agent or such Lender or such Issuing Lender is required to repay such refund to
such Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent or such Lender or such
Issuing Lender be required to pay any amount to an indemnifying party pursuant
to this paragraph (g) the payment of which would place the Administrative Agent
or such Lender or such Issuing Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender or such Issuing Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been

 

--------------------------------------------------------------------------------

69

 

paid.  This Section shall not be construed to require the Administrative Agent,
any Lender or any Issuing Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the Loan
Party, any of its Subsidiaries or any other Person.

(h)     Survival.  The agreements in this Section shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(i)     Defined Terms.  For purposes of this Section 2.18, the term “applicable
law” includes FATCA.

SECTION 2.19Payments Generally; Pro Rata Treatment; Sharing of Set offs.

 

(a)     Payments by the Borrower.  The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.16,
2.17 or 2.18, or otherwise) or under any other Loan Document (except as
otherwise expressly provided therein) prior to 1:00 p.m., New York City time, on
the date when due, in immediately available funds, without set off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at an account maintained
with the Administrative Agent as notified to the Borrower and the Lenders,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Lenders as expressly provided herein
and except that payments pursuant to Sections 2.16, 2.17, 2.18 and 10.03, which
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder and under any
other Loan Document shall be made in Dollars.

(b)     Application of Insufficient Payments.  If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c)     Pro Rata Treatment.  Except to the extent otherwise provided herein as
of the Third Amendment Effective Date:  (i) each Borrowing of a particular Class
shall be made from the applicable Lenders, pro rata according to the amounts of
the respective Commitments of such Class and shall be allocated pro rata among
the applicable Lenders according to the amounts of their respective Commitments
of such Class (in the case of the making of Loans) or their respective Loans of
such Class that are to be included in such Borrowing (in the case of conversions
and continuations of Loans), (ii) each payment of commitment fees under Section
2.13 shall be made for account of the Revolving Credit Lenders, and each
termination or reduction of the amount of the Revolving Credit Commitments under
Section 2.10 shall be applied to the Revolving Credit Commitments, pro rata
according to the respective Revolving Credit Commitments of the Revolving Credit
Lenders; (iii) each payment or prepayment of principal of Loans of any Class by
the Borrower shall be made for account of the applicable Lenders pro rata
according to the respective unpaid principal amounts of the Loans of such Class
held by such

 

--------------------------------------------------------------------------------

70

 

Lenders; and (iv) each payment of interest on Loans of any Class by the Borrower
shall be made for account of the applicable Lenders pro rata according to the
amounts of interest on such Loans of such Class then due and payable to such
Lenders. Amounts prepaid on account of the Term Loans may not be reborrowed.

(d)     Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements, as
applicable, and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements, as applicable, of other applicable Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Loans and participations in LC
Disbursements, as applicable; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement as in effect on the Third Amendment Effective Date or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(e)     Presumptions of Payment.  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or the Issuing Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lenders, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the applicable Lenders
or the applicable Issuing Lender, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or such Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the New York Fed Bank
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(f)     Certain Deductions by the Administrative Agent.  If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.07(e),
2.08(b) or 2.19(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

SECTION 2.20Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.16, or if the Borrower is required to pay any
additional amount pursuant to Section 2.18, then such Lender shall, if requested
by the Borrower, use reasonable efforts to designate a different

 

--------------------------------------------------------------------------------

71

 

lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or
assignment.  Nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.16
or 2.18.

(b)     Replacement of Lenders.  If any Lender requests compensation under
Section 2.16, if the Borrower is required to pay any additional amount pursuant
to Section 2.18, if any Lender defaults in its obligation to fund Loans
hereunder or if any Lender does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders affected thereby (so long as the consent of the Required
Lenders has been obtained), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender or any Lender that becomes a Defaulting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) to
the extent required by Section 10.04, the Borrower shall have received the prior
written consent of the Administrative Agent and (if a Revolving Credit
Commitment is being assigned) each Issuing Lender, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments and (iv) until such time as such assignment shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to Section
2.16 or 2.18.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.21Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)     fees set forth in Section 2.13(a) shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender;

(b)     to the extent permitted by applicable law, (i) any voluntary prepayment
of Revolving Credit Loans shall, if the Borrower so directs at the time of
making such voluntary prepayment, be applied to the Revolving Credit Loans of
other Lenders as if such Defaulting Lender had no Revolving Credit Loans
outstanding and the Revolving Credit Exposure of such Defaulting Lender were
zero, and (ii) any mandatory prepayment of the Revolving Credit Loans shall, if
the Borrower so directs at the time of making such mandatory prepayment, be
applied to the Revolving Credit Loans of other Lenders, but not to the Revolving
Credit Loans of such Defaulting Lender, it being understood and agreed that the
Borrower shall be entitled to retain any portion of any mandatory prepayment of
the Revolving Credit Loans that is not paid to such Defaulting Lender solely as
a result of the operation of the provisions of this clause (b);

 

--------------------------------------------------------------------------------

72

 

(c)     the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 10.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

(d)     if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:

(i)     all or any part of such LC Exposure shall be reallocated among the
Lenders that are not Defaulting Lenders in accordance with their respective
Revolving Percentages but, in any case, only to the extent (x) the sum of the
Revolving Credit Exposures of all Lenders that are not Defaulting Lenders plus
such Defaulting Lender’s LC Exposure does not exceed the total of the
Commitments of all Lenders that are not Defaulting Lenders, (y) the Revolving
Credit Exposure of any Lender does not exceed such Lender’s Revolving Credit
Commitment and (z) the conditions set forth in Section 5.02 are satisfied at
such time; and

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.07(k) for so
long as such LC Exposure is outstanding;

(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this paragraph (d), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)     if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this paragraph (d), then the fees payable to the Lenders pursuant to
Section 2.13(a) and Section 2.13(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; or

(v)     if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to this paragraph (d), then, without prejudice to any
rights or remedies of the Issuing Lenders or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) and fees payable in connection with any
Letters of Credit under Section 2.13(b) with respect to such Defaulting Lender’s
LC Exposure shall be payable to the applicable Issuing Lenders until such LC
Exposure is cash collateralized and/or reallocated; and

(e)     so long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with paragraph (d) of this Section, and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with paragraph
(d)(i) of this Section (and Defaulting Lenders shall not participate therein).

(f)     In the event that each of the Administrative Agent, the Borrower and the
Issuing Lenders agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be

 

--------------------------------------------------------------------------------

73

 

a Defaulting Lender, then the LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Percentage.

SECTION 2.22MIRE Event.  Notwithstanding anything to the contrary herein, the
making, increasing, extension or renewal of any Loans pursuant to this Agreement
shall be subject to the Loan Parties’ compliance with the first sentence of
Section 6.11(b)(ix) hereto.

 

SECTION 2.23Refinancing Facilities.  

 

(a)     Upon written notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time elect to refinance any
Class of Term Loans or Revolving Credit Commitments, in whole or in part, with
one or more new term loan facilities (each, a “Refinancing Term Facility”) or
new revolving credit facilities (each, a “Refinancing Revolving Credit
Facility”; the Refinancing Term Facilities and the Refinancing Revolving Credit
Facilities are collectively referred to as “Refinancing Facilities”),
respectively, under this Agreement with the consent of the Borrower, the
Administrative Agent (not to be unreasonably withheld or delayed) and the
institutions providing such Refinancing Term Facility or Refinancing Revolving
Credit Facility or, in the case of any series of Term Loans, with one or more
series of senior unsecured notes or term loans or senior secured first lien
notes or term loans or senior secured junior lien (as compared to the Liens
securing the Secured Obligations) term loans, in each case, if secured, that
will be secured by Liens on the Collateral on a pari passu basis or junior
priority basis (as applicable) with the Liens on Collateral securing the Secured
Obligations and will be subject to customary intercreditor arrangements
reasonably satisfactory to the Borrower and the Administrative Agent (any such
notes or loans, “Refinancing Equivalent Debt”); provided that (i) except with
respect to customary bridge loans, any Refinancing Term Facility or Refinancing
Equivalent Debt does not mature, or have a weighted average life to maturity,
earlier than the final maturity, or the weighted average life, of the Class of
Term Loans or Incremental Term Loans being refinanced, (ii) any Refinancing
Revolving Credit Facility does not mature prior to the maturity date of the
Revolving Credit Commitments being refinanced, (iii) the other terms and
conditions of such Refinancing Term Facility, Refinancing Revolving Credit
Facility or Refinancing Equivalent Debt (excluding pricing and optional
prepayment or redemption terms) are (taken as a whole) no more favorable to the
lenders or investors, as applicable, providing such Refinancing Term Facility,
Refinancing Revolving Credit Facility or Refinancing Equivalent Debt, as
applicable, than those applicable to the Term Loans, Incremental Term Loans or
the Revolving Credit Commitments being refinanced, (iv) there shall be no
borrower, issuer and/or guarantor under any Refinancing Equivalent Debt other
than the Borrower and/or the Subsidiary Guarantors, as applicable, (v) the
proceeds of any Refinancing Facility or Refinancing Equivalent Debt shall be
applied, substantially simultaneously with the incurrence thereof, to the
prepayment of outstanding Loans (and, in the case of any Refinancing Facility or
Refinancing Equivalent Debt the proceeds of which are used to refinance the
Revolving Credit Commitments, to the pro rata commitment reduction) under the
facility being refinanced, and (vi) to the extent secured, any such Refinancing
Facility or Refinancing Equivalent Debt shall not be secured by any lien on any
asset that does not also secure the Facilities.  Each such notice shall specify
the date on which the Borrower proposes that the Refinancing Facility shall be
made or the Refinancing Equivalent Debt shall be issued, which shall be a date
not less than three (3) Business Days after the date on which such notice is
delivered to the Administrative Agent.

(b)     The Borrower may approach any Lender or any other Person (other than a
natural person) to provide all or a portion of the (x) Refinancing Facilities (a
“Refinancing Facility Lender”), so long as such Person would be an eligible
assignee of Term Loans or Revolving Credit Loans pursuant to the terms of
Section 10.04, as applicable, or (y) Refinancing Equivalent Debt; provided that
any Lender

 

--------------------------------------------------------------------------------

74

 

offered or approached to provide all or a portion of any Refinancing Facility
and/or Refinancing Equivalent Debt may elect or decline, in its sole discretion,
to provide a Refinancing Facility or purchase Refinancing Equivalent Debt.

(c)     The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, the payment of interest, fees, amortization or premium in respect of the
Refinancing Facilities and Refinancing Equivalent Debt on the terms specified by
the Borrower) and hereby waive the requirements of this Agreement or any other
Loan Document that may otherwise prohibit any transaction contemplated by this
Section.  The Refinancing Facilities shall be established pursuant to an
amendment to this Agreement among the Borrower, the Administrative Agent and the
Refinancing Facility Lenders providing such Refinancing Facilities (a
“Refinancing Amendment”) which shall be consistent with the provisions set forth
in this Section.  The Refinancing Equivalent Debt shall be established pursuant
to an indenture, credit agreement or other definitive documentation which shall
be consistent with the provisions set forth in this Section.  Notwithstanding
anything to the contrary contained in Section 10.02, each Refinancing Amendment
shall be binding on the Lenders, the Administrative Agent, the Loan Parties
party thereto and the other parties hereto without the consent of any other
Lender and the Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section, including in order
to establish new tranches or sub-tranches in respect of the Refinancing
Facilities and such technical amendments as may be necessary or appropriate in
connection therewith and to adjust the amortization schedule in Section 2.03
(insofar as such schedule relates to payments due to Lenders of the Term Loans
which are being refinanced with the proceeds of a Refinancing Term Facility;
provided that no such amendment shall reduce the pro rata share of any such
payment that would have otherwise been payable to the Lenders, the Term Loans of
which are not refinanced with the proceeds of a Refinancing Term Facility).  The
Administrative Agent shall be permitted, and is hereby authorized, to enter into
such amendments with the Borrower to effect the foregoing.

SECTION 2.24Extension Amendments.  

 

(a)     Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Loans of any Class or Commitments of any Class,
in each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Loans or Commitments of such Class) and on the same
terms to each such Lender, the Borrower is hereby permitted to consummate
transactions with any individual Lender who accepts the terms contained in the
relevant Extension Offer to extend the maturity date of all or a portion of such
Lender’s Loans and/or Commitments of such Class and otherwise modify the terms
of all or a portion of such Loans and/or Commitments pursuant to the terms of
the relevant Extension Offer (including by increasing the interest rate or fees
payable in respect of such Loans and/or Commitments (and related outstandings)
and/or modifying the amortization schedule, if any, in respect of such Loans)
(each, an “Extension”); it being understood that any Extended Term Loans shall
constitute a separate Class of Loans from the Class of Loans from which they
were converted and any Extended Revolving Credit Commitments shall constitute a
separate Class of Revolving Credit Commitments from the Class of Revolving
Credit Commitments from which they were converted, so long as the following
terms are satisfied:

(i)     except as to (A) interest rates, fees and final maturity (which shall,
subject to immediately succeeding clause (iii) and to the extent applicable, be
determined by the Borrower and any Lender who agrees to an Extension of its
Revolving Credit Commitments and set forth in the relevant Extension Offer), (B)
terms applicable to such Extended Revolving Credit

 

--------------------------------------------------------------------------------

75

 

Commitments or Extended Revolving Credit Loans (each as defined below) that are
more favorable to the lenders or the agent of such Extended Revolving Credit
Commitments or Extended Revolving Credit Loans than those contained in the Loan
Documents and are then conformed (or added) to the Loan Documents for the
benefit of the Revolving Lenders or, as applicable, the Administrative Agent
pursuant to the applicable Extension Amendment, and (C) any covenant or other
provision applicable only to periods after the Latest Revolving Credit
Termination Date (as determined as of the date of such Extension), the Revolving
Credit Commitment of any Lender who agrees to an extension with respect to such
Commitment (an “Extended Revolving Credit Commitment”; and the Loans thereunder,
“Extended Revolving Credit Loans”), and the related outstandings, shall
constitute a revolving commitment (or related outstandings, as the case may be)
with substantially consistent terms (or terms not less favorable to existing
Lenders) as the Class of Revolving Credit Commitments subject to the relevant
Extension Offer (and related outstandings) provided hereunder; provided that to
the extent more than one Class of Revolving Credit Commitments exists after
giving effect to any such Extension, (x) the borrowing and repayment (except for
(1) payments of interest and fees at different rates applicable to the Revolving
Credit Commitments (and related outstandings), (2) repayments required upon the
maturity date of any Revolving Credit Commitments and (3) repayments made in
connection with a permanent repayment and termination of Revolving Credit
Commitments after the effective date of such Extended Revolving Credit
Commitments) shall be made on a pro rata basis with all other Revolving Credit
Commitments and (y) any permanent repayment of Revolving Loans with respect to,
and reduction or termination of Revolving Credit Commitments after the effective
date of such Extended Revolving Credit Commitments shall be made with respect to
such Extended Revolving Credit Loans on a pro rata basis or less than pro rata
basis with all other Revolving Credit Loans;

(ii)     except as to (A) interest rates, fees, amortization, final maturity
date, premiums, required prepayment dates and participation in prepayments
(which shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and any Lender who agrees to an Extension of its Term
Loans and set forth in the relevant Extension Offer), (B) terms applicable to
such Extended Term Loans that are more favorable to the lenders or the agent of
such Extended Term Loans than those contained in the Loan Documents and are then
conformed (or added) to the Loan Documents for the benefit of the Term Lenders
or, as applicable, the Administrative Agent pursuant to the applicable Extension
Amendment and (C) any covenant or other provision applicable only to periods
after the Latest Term Loan Maturity Date (in each case, as of the date of such
Extension), the Term Loans of any Lender extended pursuant to any Extension (any
such extended Term Loans, the “Extended Term Loans”) shall have substantially
consistent terms (or terms not less favorable to existing Lenders) as the
tranche of Term Loans subject to the relevant Extension Offer;

(iii)     (x) the final maturity date of any Extended Term Loans may be no
earlier than the Latest Term Loan Maturity Date (as determined as of the date of
such Extension) and (y) no Extended Revolving Credit Commitments or Extended
Revolving Credit Loans may have a final maturity date earlier than (or require
commitment reductions prior to) the Latest Revolving Credit Termination Date (as
determined as of the date of such Extension);

(iv)     the weighted average life to maturity of any Extended Term Loans shall
be no shorter than the remaining weighted average life to maturity of any
then-existing Term Loans;

(v)     subject to clauses (iii) and (iv) above, any Extended Term Loans may
otherwise have an amortization schedule as determined by the Borrower and the
Lenders providing such Extended Term Loans;

 

--------------------------------------------------------------------------------

76

 

(vi)     any Extended Term Loans may participate (A) in any voluntary prepayment
of Term Loans as set forth in Section 2.12(a) and (B) in any mandatory
prepayment of Term Loans as set forth in Section 2.12(c), in each case, to the
extent provided in such Sections;

(vii)     if the aggregate principal amount of Loans or Commitments, as the case
may be, in respect of which Lenders have accepted the relevant Extension Offer
exceed the maximum aggregate principal amount of Loans or Commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Loans or Commitments, as the case may be, of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed the applicable Lender’s actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;

(viii)     unless the Administrative Agent otherwise agrees, any Extension must
be in a minimum amount of $5,000,000 or a larger multiple of $1,000,000;

(ix)     any applicable Minimum Extension Condition must be satisfied or waived
by the Borrower;

(x)     any documentation in respect of any Extension shall be consistent with
the foregoing; and

(xi)     no Extension of any Revolving Credit Commitments shall be effective as
to the obligations of any Issuing Lender with respect to Letters of Credit
without the consent of such Issuing Lender (such consent not to be unreasonably
withheld or delayed) (and, in the absence of such consent, all references herein
to the Latest Revolving Credit Termination Date shall be determined, when used
in reference to such Issuing Lender, without giving effect to such Extension).

(b)     (i) No Extension consummated in reliance on this Section shall
constitute a voluntary or mandatory prepayment for purposes of Section 2.12,
(ii) the scheduled amortization payments (insofar as such schedule affects
payments due to Lenders participating in the relevant Class) set forth in
Section 2.03 shall be adjusted to give effect to any Extension of any Class of
Loans and/or Commitments and (iii) except as set forth in clause (a)(viii)
above, no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to the consummation of any Extension that a
minimum amount (to be specified in the relevant Extension Offer in the
Borrower’s sole discretion) of Loans or Commitments (as applicable) of any or
all applicable tranches be tendered; it being understood that the Borrower may,
in its sole discretion, waive any such Minimum Extension Condition.  The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, the payment
of any interest, fees or premium in respect of any Extended Term Loans and/or
Extended Revolving Credit Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including Sections 2.03, 2.12 and/or 2.19) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

(c)     Subject to any consent required under clause (a)(xi) above, no consent
of any Lender or the Administrative Agent shall be required to effectuate any
Extension, other than the consent of each Lender agreeing to such Extension with
respect to one or more of its Loans and/or Commitments of any Class (or a
portion thereof).  All Extended Term Loans and Extended Revolving Credit
Commitments and all obligations in respect thereof shall constitute Secured
Obligations under this Agreement and the other Loan Documents that are secured
by Liens on the Collateral and guaranteed on a

 

--------------------------------------------------------------------------------

77

 

pari passu basis with all other applicable Secured Obligations under this
Agreement and the other Loan Documents.  The Lenders hereby irrevocably
authorize the Administrative Agent to enter into any Extension Amendment and any
amendments to any of the other Loan Documents with the Loan Parties and the
Lenders agreeing to such Extension as may be necessary in order to establish new
Classes or sub-Classes in respect of Loans or Commitments so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent, the Lenders agreeing to such Extension and
the Borrower in connection with the establishment of such new Classes or
sub-Classes, in each case on terms consistent with this Section.

(d)     In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.

ARTICLE III

GUARANTEE

SECTION 3.01The Guarantee.  Each Subsidiary Guarantor hereby jointly and
severally guarantees, as a primary obligor and not merely as a surety, to the
Administrative Agent, for the ratable benefit of each Guaranteed Party, the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Borrower Obligations, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”); provided, that for purposes of determining any
Guaranteed Obligations of a Subsidiary Guarantor, “Guaranteed Obligations” shall
not create any guarantee by a Subsidiary Guarantor of any Excluded Hedging
Obligation of such Subsidiary Guarantor.  The Subsidiary Guarantors hereby
further jointly and severally agree that, if the Borrower or other Subsidiary
Guarantors shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of such Guaranteed Obligations, the Subsidiary
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
such Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.

 

SECTION 3.02Obligations Unconditional.  The obligations of each Subsidiary
Guarantor under Section 3.01 constitute a guarantee of payment and to the
fullest extent permitted by applicable law are absolute, irrevocable and
unconditional and are joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the other Loan
Parties under this Agreement or any other agreement or instrument referred to
herein, or any substitution, release or exchange of any other guarantee of or
security for any of their respective Guaranteed Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense, set-off or counterclaim of a surety or guarantor, it being the intent
of this Section that the obligations of the Subsidiary Guarantors hereunder
shall be absolute, irrevocable and unconditional under any and all
circumstances.  Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Subsidiary Guarantors hereunder, which shall remain
absolute, irrevocable and unconditional as described above:

 

 

--------------------------------------------------------------------------------

78

 

(i)     at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of their
respective Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived or released;

(ii)     any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;

(iii)     the maturity of any of their respective Guaranteed Obligations shall
be accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented, amended or partially terminated in any respect, or any right under
this Agreement or any other agreement or instrument referred to herein shall be
amended or waived in any respect or any other guarantee of any of their
respective Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv)     the Guaranteed Obligations at any time or from time to time shall
exceed the amount of liability of such Subsidiary Guarantor;

(v)     any security interest, guarantee or right of offset shall be sold off,
exchanged, waived, surrendered or released; or

(vi)     any lien or security interest granted to, or in favor of, the
Administrative Agent, any Lender or Lenders or any other Guaranteed Party as
security for any of the Guaranteed Obligations shall fail to be perfected.

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent, any Lender or any other Guaranteed Party exhaust any
right, power or remedy or proceed against the Borrower under this Agreement or
any other agreement or instrument referred to herein, or against any other
Person under any other guarantee of, or security for, any of their respective
Guaranteed Obligations.  The Subsidiary Guarantors waive, to the extent
permitted by applicable law, any and all notice of the creation, renewal,
extension, waiver, termination or accrual of any of the Guaranteed Obligations
and notice of or proof of reliance by any Guaranteed Party upon this Guaranty or
acceptance of this Guaranty, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guaranty, and all dealings between the Borrower and the
Guaranteed Parties shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guaranty.  This Guaranty shall be construed as
a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by Guaranteed Parties, and the obligations
and liabilities of the Subsidiary Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against the Borrower or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guaranty shall remain in full force and effect
and be binding in accordance with and to the extent of its terms upon the
Subsidiary Guarantors and the successors and assigns thereof, and shall inure to
the benefit of the Guaranteed Parties, until the payment and satisfaction in
full of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement notwithstanding that from time
to time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

SECTION 3.03Reinstatement.  The obligations of each Subsidiary Guarantor under
this Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise

 

--------------------------------------------------------------------------------

79

 

restored by any holder of any of such Guaranteed Obligations, whether as a
result of any proceedings in insolvency, bankruptcy or reorganization or
otherwise, and each Subsidiary Guarantor agrees that it will indemnify the
Administrative Agent, each Lender and each other Guaranteed Party on demand for
all reasonable costs and expenses (including fees of counsel) incurred by the
Administrative Agent, such Lender or such other Guaranteed Party in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

SECTION 3.04Subrogation.  Each Subsidiary Guarantor hereby agrees that, until
the payment and satisfaction in full of all Guaranteed Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement, it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 3.01, whether by subrogation or
otherwise, against the Borrower or any guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

 

SECTION 3.05Remedies.  Each Subsidiary Guarantor jointly and severally agrees
that, as between such Subsidiary Guarantor and the Lenders, the obligations of
the Borrower under this Agreement may be declared to be forthwith due and
payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 3.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by such Subsidiary Guarantor
for purposes of Section 3.01.

 

SECTION 3.06Instrument for the Payment of Money.  Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Article constitutes an instrument
for the payment of money, and consents and agrees that any Guaranteed Party, at
its sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder, shall have the right to proceed by motion
for summary judgment in lieu of complaint pursuant to N.Y. Civ. Prac. L&R §
3213.

 

SECTION 3.07Continuing Guarantee.  The guarantee in this Article is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

 

SECTION 3.08Rights of Contribution.  The Subsidiary Guarantors hereby agree, as
between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations.  The payment obligation of a Subsidiary Guarantor
to any Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Article III and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.

 

For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such

 

--------------------------------------------------------------------------------

80

 

Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Loan Parties hereunder and under the other Loan
Documents) of all of the Subsidiary Guarantors, determined (A) with respect to
any Subsidiary Guarantor that is a party hereto on the Closing Date, as of the
Closing Date, and (B) with respect to any other Subsidiary Guarantor, as of the
date such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

SECTION 3.09General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any state or Federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Subsidiary Guarantor under Section 3.01 would otherwise be
held or determined to be void, voidable, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Lender, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

SECTION 3.10Information.  Each Subsidiary Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Subsidiary Guarantor assumes and incurs under this Guaranty, and agrees
that none of the Administrative Agent, any Issuing Lender or any Lender shall
have any duty to advise any Subsidiary Guarantor of information known to it
regarding those circumstances or risks.

 

SECTION 3.11Keepwell.  Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this guarantee in respect of
any Hedging Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 3.11 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 3.11, or otherwise under this guarantee, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified Keepwell Provider under this
Section 3.11 shall remain in full force and effect until the payment and
satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement.  Each
Qualified Keepwell Provider intends that this Section 3.11 constitute, and this
Section 3.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 3.12Release of Guarantors.  

 

(a)     If, in compliance with the terms and provisions of the Loan Documents,
(i) all or substantially all of the Capital Stock or property of any Subsidiary
Guarantor are sold or otherwise transferred as permitted under this Agreement,
to a Person or Persons, none of which is a Loan Party or

 

--------------------------------------------------------------------------------

81

 

(ii) any Subsidiary Guarantor becomes an Excluded Subsidiary, such Subsidiary
Guarantor shall, upon the consummation of such sale or transfer or upon becoming
an Excluded Subsidiary, be automatically released from its obligations under
this Agreement and its obligations to pledge and grant any Collateral owned by
it pursuant to any Security Document and the pledge of such Capital Stock to the
Administrative Agent pursuant to the Security Documents shall be automatically
released, and, so long as the Borrower shall have provided the Administrative
Agent such certifications or documents as the Administrative Agent shall
reasonably request, the Administrative Agent shall, at such
Subsidiary  Guarantor’s expense, take such actions as are necessary to effect
each release described in this ‎Section in accordance with the relevant
provisions of the Security Documents; provided that no such release under clause
(ii) above shall occur if such Subsidiary Guarantor continues to be a guarantor
in respect of any agreement, document or instrument evidencing any Incremental
Equivalent Debt, any Refinancing Debt, any Material Subordinated Debt or any
Permitted Refinancing Indebtedness of any of the foregoing, or has otherwise
guaranteed or given assurances of payment or performance under or in respect of
any such Indebtedness of the Borrower.

(b)     The Guaranteed Parties hereby agree that upon the occurrence of (i) the
Spin-Off pursuant to the Form 10 filed by the Borrower with the SEC on
September 7, 2016, as amended on November 2, 2016 and as further amended on
February 3, 2017, April 12, 2017, April 27, 2017 and May 4, 2017 and (ii) to the
extent the Borrower and any of its subsidiaries have guaranteed the Parent Debt,
the release of all guarantees made by the Borrower and any of its subsidiaries
in respect of the Parent Debt (the date on which the events set forth in the
foregoing clauses (i) and (ii) shall have occurred, the “Parent Guaranty Release
Date”), Parent shall be automatically released from its obligations under the
Parent Guaranty and cease to be a guarantor of the Obligations without any
further action or notice.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants (as to itself, each of its Subsidiaries
and, solely with respect Section 4.18, each of its Unrestricted Subsidiaries) to
the Lenders that as of the Closing Date and on each other date on which a Loan
is made or Letter of Credit is issued and on any other date on which the
representations and warranties in this Article IV are made or deemed made under
any Loan Document and on any other date on which the representations and
warranties in this Article IV are required under or pursuant to this Agreement
or any other Loan Document to be true and correct in all material respects as a
condition to any action or transaction:

SECTION 4.01Organization; Powers.  Each of the Borrower and its Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite organizational power
and authority to carry on its business as now conducted and (c) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 4.02Authorization; Enforceability.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party and the consummation of the Transactions are within the Borrower’s and
each other Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate and, if required, by all necessary
shareholder or other organizational action.  This Agreement and each of the
other Loan Documents have been duly executed and delivered by each Loan Party
party thereto and constitutes, or when executed and delivered by such Loan Party
will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each such Loan Party in accordance with its terms,
enforceable in accordance with its

 

--------------------------------------------------------------------------------

82

 

respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

SECTION 4.03Governmental Approvals; No Conflicts.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party and the consummation of the Transactions (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect, (ii) filings and recordings in respect of the
Liens created pursuant to the Security Documents and (iii) such consents,
approvals, registrations, filings, or other actions the failure to obtain or
make which could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, (b) will not violate any Requirement of
Law, (c) will not violate or result in a default under any Contractual
Obligation upon the Borrower and its Subsidiaries or its or their respective
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, in the case of this clause (c), except
to the extent such violation or default count not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, and
(d) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien (other than any Lien permitted
under Section 7.02) on any asset of the Borrower or any of its Subsidiaries.

 

SECTION 4.04Financial Condition; No Material Adverse Change.

 

(a)     Financial Condition.  The Borrower has heretofore furnished to the
Lenders (i) the consolidated or combined, as applicable, balance sheet and
consolidated statements of income, equity and cash flows of Cars.com, LLC (f/k/a
Classified Ventures, LLC) as of and for the fiscal years ended December 31, 2015
and December 31, 2016 and for the period from October 1, 2014 to December 31,
2014, in each case as reported on by Ernst & Young LLP and (ii) the consolidated
or combined, as applicable, statements of income, changes in members’ equity and
cash flows of Cars.com, LLC (f/k/a Classified Ventures, LLC) as of and for the
period from January 1, 2014 to October 1, 2014, as reported on by
PricewaterhouseCoopers LLP.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its Subsidiaries as of such dates and for such periods
in accordance with GAAP.  There are no liabilities of the Borrower or any of its
Subsidiaries, fixed or contingent, which are material in relation to the
consolidated financial condition of the Borrower that are not reflected in the
most recent consolidated financial statements of the Borrower delivered pursuant
to this Section or Section 6.01(a) or (b) or in the notes thereto, other than
(x) the Parent Debt, (y) liabilities arising in the ordinary course of business
since the date of such financial statements and (z) any matters listed on
Schedule 7.01.

(b)     No Material Adverse Change.  Except for the events as described in the
Form 10 filed by the Borrower with the SEC on September 7, 2016, as amended on
November 2, 2016 and as further amended on February 3, 2017, April 12, 2017,
April 27, 2017 and May 4, 2017 (other than (i) any risk factor disclosures
(other than any factual information contained therein) and any disclosure of
risks included in any “forward-looking statements” disclaimer or similar
cautionary or predictive statements, and (ii) material adverse developments in
any matters disclosed therein that represent undisclosed or unanticipated
developments in such matters), since December 31, 2016, no change, development
or event has occurred that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect.

SECTION 4.05Properties.

 

 

--------------------------------------------------------------------------------

83

 

(a)     Property Generally.  Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, subject only to Liens permitted by Section 7.02 and
except (i) for easements, restrictions, exceptions, reservations or defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes or
(ii) where the failure to have such title or interest could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.  Schedule 1.01(d) contains a true and complete list of each Mortgaged
Property as of the Closing Date.

(b)     Intellectual Property.  Each of the Borrower and its Subsidiaries owns,
or is licensed to use, or otherwise has the right to use, all trademarks,
tradenames, domain names, social and mobile media identifiers and other source
identifiers, copyrights, patents, methods, processes and other intellectual
property material to its business.  The operation of the businesses of the
Borrower and its Subsidiaries does not infringe upon, misappropriate or
otherwise violate the rights of any other Person, in each case except for any
such infringements, misappropriations or violations that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Company and its Subsidiaries have taken commercially reasonable
measures to protect and maintain (i) the security, integrity and continuous
operation of their systems, networks, software and other information technology
assets (and the data stored thereon) and (ii) the confidentiality of their trade
secret, and there have been no breaches or outages of or unauthorized access to
the foregoing, in each case, that could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

SECTION 4.06Litigation and Environmental Matters.

 

(a)     Actions, Suits and Proceedings.  There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters listed on Schedule 4.06(a)) or that question the
validity or enforceability of this Agreement.

(b)     Environmental Matters.  Except for the Disclosed Matters listed on
Schedule 4.06(b) and except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any facts
that could reasonably be expected to result in any Environmental Liability.

SECTION 4.07Compliance with Laws and Contractual Obligations.  Each of the
Borrower and its Subsidiaries is in compliance with all Requirements of Law
applicable to it or its property or all Contractual Obligations (including its
policies relating to privacy and security) binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 4.08Investment Company Act Status.  Neither the Borrower nor its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

SECTION 4.09Taxes.  Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by

 

--------------------------------------------------------------------------------

84

 

appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 4.10ERISA.  Except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (a) no ERISA Event has occurred or is reasonably expected to occur and
(b) the Borrower and each of its ERISA Affiliates has complied with the
applicable provisions of ERISA and the Code with respect to each Pension
Plan.  The present value of all accumulated benefit obligations under each
Pension Plan does not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets under such
Pension Plan (determined in both cases using the applicable assumptions under
Section 430 of the Code and the Treasury Regulations promulgated thereunder) by
an amount that could reasonably be expected to result in a Material Adverse
Effect.  

 

SECTION 4.11Disclosure; Accuracy of Information.  None of the written reports,
financial statements, certificates or other written information (other than
projections, other forward looking information and information of a general
economic and/or industry nature) furnished by or on behalf of the Borrower or
any Subsidiary to the Administrative Agent, the Joint Bookrunners, the Joint
Lead Arrangers or any Lender in connection with the Transactions or in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) taken as a whole contains any untrue statement of
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made and at the time provided to the Administrative Agent, the Joint
Bookrunners, the Joint Lead Arrangers or any Lender (it being understood that
such projected financial information and all information concerning future
proposed and intended activities of the Borrower and any Subsidiaries are
forward-looking statements which by their nature are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s and any
Subsidiaries’ control, and that actual results may differ, perhaps materially,
from those expressed or implied in such forward looking statements, and the
Borrower gives no assurance that the projections will be realized).

 

SECTION 4.12Margin Regulations.  Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any extension of credit hereunder will be used to buy or carry any Margin Stock.

 

SECTION 4.13Labor Matters.  Except with respect to any Disclosed Matters listed
on Schedule 4.13 and except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (a) no collective bargaining agreement or other labor contract will
expire during the term of this Agreement, (b) to the Borrower’s knowledge, no
union or other labor organization is seeking to organize, or to be recognized as
bargaining representative for, a bargaining unit of employees of the Borrower or
any of its Subsidiaries, (c) there is no pending or, to the Borrower’s
knowledge, threatened strike, work stoppage, material unfair labor practice
claim or charge, arbitration or other labor dispute against or affecting the
Borrower or any of its Subsidiaries or their representative employees and (d)
there are no actions, suits, charges, demands, claims, counterclaims or
proceedings pending or, to the best of the Borrower’s knowledge, threatened
against the Borrower or any of its Subsidiaries, by or on behalf of, or with,
its employees.

 

--------------------------------------------------------------------------------

85

 

 

SECTION 4.14Use of Proceeds.  The Borrower will use the proceeds of any
extension of credit hereunder in accordance with Section 6.10.

 

SECTION 4.15No Default.  No Default or Event of Default has occurred and is
continuing.

 

SECTION 4.16Subsidiaries.  Schedule 4.16 is a complete and correct list of all
of the Subsidiaries (which, for purposes of this section, will be deemed to
include both Subsidiaries and Unrestricted Subsidiaries) of the Borrower as of
the Closing Date, together with, for each such Subsidiary as of the Closing
Date, (i) the jurisdiction of organization of such Subsidiary, (ii) each Person
holding ownership interests in such Subsidiary, (iii) the nature of the
ownership interests held by each such Person and the percentage of ownership of
such Subsidiary represented by such ownership interests, (iv) whether such
Subsidiary is a Subsidiary Guarantor or an Excluded Subsidiary and (v) whether
such Subsidiary is an Unrestricted Subsidiary.  As of the Closing Date except as
disclosed in Schedule 4.16, (x) each of the Borrower and its Subsidiaries owns,
free and clear of Liens (other than Liens created pursuant to the Security
Documents and statutory Liens permitted under Section 7.02), and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in Schedule 4.16, (y) all of the issued and outstanding
Capital Stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (z) there are no outstanding Equity Rights with
respect to such Person.

 

SECTION 4.17Security Documents.  The Liens granted by the Security Documents
constitute valid perfected first priority Liens on the properties and assets
covered by the Security Documents, to the extent required by the Security
Documents and subject to no prior or equal Lien except those Liens permitted by
Section 7.02.

 

SECTION 4.18Anti-Corruption Laws and Sanctions; USA PATRIOT Act.

(a)     The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries, its Unrestricted Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries, Unrestricted
Subsidiaries and their respective officers, and to the knowledge of the
Borrower, its employees and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects and are not knowingly engaged
in any activity that would reasonably be expected to result in the Borrower
being designated as a Sanctioned Person.  None of (a) the Borrower, any
Subsidiary, any Unrestricted Subsidiary or to the knowledge of the Borrower,
such Subsidiary or such Unrestricted Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower, any Subsidiary or any Unrestricted Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Loan or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

(b)     The Borrower and each of its Subsidiaries and Unrestricted Subsidiaries
are in compliance in all material respects with the USA PATRIOT Act.

SECTION 4.19Solvency.  (a) On the Closing Date, the Borrower and its
Subsidiaries on a consolidated basis, after giving effect to the Transactions
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith and (b) at the time of and immediately after
giving effect to any Revolving Credit Loan or the issuance, amendment, renewal
or extension of any Letter of Credit, the Borrower and its Subsidiaries, on a
consolidated basis, will be Solvent.

 

--------------------------------------------------------------------------------

86

 

 

SECTION 4.20Affected Financial Institution.  No Loan Party is an Affected
Financial Institution.

 

ARTICLE V

CONDITIONS

SECTION 5.01Conditions to Closing Date.  The effectiveness of this Agreement and
the obligations of the Lenders to make the Loans and of the Issuing Lenders to
issue Letters of Credit hereunder shall not become effective until the date on
which the following conditions have been satisfied (or such conditions shall
have been waived in accordance with Section 10.02):

 

(a)     Executed Counterparts.  The Administrative Agent shall have received
from the Borrower, each Subsidiary Guarantor and each Lender either (i) a
counterpart of this Agreement signed on behalf of such Person or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
email transmission of a signed signature page to this Agreement) that such
Person has signed a counterpart of this Agreement.

(b)     Opinion of Counsel to the Loan Parties.  The Administrative Agent shall
have received a written opinion (addressed to the Administrative Agent, the
Issuing Lenders and the Lenders and dated the Closing Date) of Latham & Watkins
LLP, counsel for the Loan Parties, in form and substance reasonably satisfactory
to the Administrative Agent, covering such other matters relating to the Loan
Parties, this Agreement or the Transactions as the Administrative Agent shall
reasonably request (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).

(c)     Corporate Documents.  The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(d)     Officer’s Certificate.  The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a senior executive officer of
the Borrower, to the effect that (i) the representations and warranties of the
Borrower set forth in Article IV, and of each Loan Party in each of the other
Loan Documents to which it is a party, shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of the Closing Date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), (ii) at the time of and immediately after giving effect to the extensions
of credit hereunder on the Closing Date, no Default or Event of Default shall
have occurred and be continuing and (iii) the conditions specified in clause (h)
of this Section has been satisfied.

(e)     Solvency Certificate.  The Administrative Agent shall have received a
Solvency Certificate executed by the chief financial officer of the Borrower in
the form of Exhibit E.

(f)     Indebtedness.  No Loan Party shall have any Indebtedness for borrowed
money other than Indebtedness created by or permitted pursuant to this Agreement
and the Parent Debt.

 

--------------------------------------------------------------------------------

87

 

(g)     Financial Information.  The Administrative Agent shall have received
(i) the financial statements of the Borrower referred to in Section 4.04(a) and
(ii) draft consolidated balance sheets and related consolidated statements of
income and cash flows of the Borrower and its Subsidiaries as of the end of and
for the fiscal quarter ended March 31, 2017, together with a certificate, dated
as of the Closing Date and signed by a senior executive officer of the Borrower,
in form and substance reasonably acceptable to the Administrative Agent
certifying as to the foregoing in this clause (ii).

(h)     Material Adverse Effect.  Except for the events as described in the Form
10 filed by the Borrower with the SEC on September 7, 2016, as amended on
November 2, 2016 and as further amended on February 3, 2017, April 12, 2017,
April 27, 2017 and May 4, 2017 (other than (i) any risk factor disclosures
(other than any factual information contained therein) and any disclosure of
risks included in any “forward-looking statements” disclaimer or similar
cautionary or predictive statements, and (ii) material adverse developments in
any matters disclosed therein that represent undisclosed or unanticipated
developments in such matters), since December 31, 2016, no change, development
or event shall have occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

(i)     USA PATRIOT Act.  The Administrative Agent and the Joint Lead Arrangers
shall have received, at least 5 days prior to the Closing Date, all
documentation and other information with respect to the Borrower and the
Subsidiary Guarantors that shall have been reasonably requested by the
Administrative Agent or any Joint Lead Arranger in writing at least 10 Business
Days prior to the Closing Date that the Administrative Agent or any Joint Lead
Arranger reasonably determines is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

(j)     Costs and Expenses.  All reasonable and documented out-of-pocket costs
and expenses of the Administrative Agent, including the reasonable fees and
disbursements of counsel, as to which invoices have been provided to the
Borrower at least two Business Days prior to the Closing Date, shall have been
paid or reimbursed.

(k)     Fees.  All fees payable pursuant to the Commitment Letter or the Fee
Letter, in each case dated as of May 2, 2017 by and among the Borrower, JPMCB,
Wells Fargo Bank Securities, LLC and Wells Fargo Bank, National Association,
including the Upfront Fees (as defined in the Fee Letter), shall have been paid
by the Borrower to each Lender.

(l)     Parent Guaranty.  The Administrative Agent shall have received (for the
benefit of the Guaranteed Parties) from Parent (i) a written a guaranty of the
Obligations in the form of Exhibit F (the “Parent Guaranty”) and (ii) a
certificate of the secretary, assistant secretary or other authorized officer of
Parent dated as of the Closing Date and certifying (A) that attached thereto is
a true and complete copy of resolutions duly adopted by the Board of Directors
of Parent authorizing the execution, delivery and performance by Parent of the
Parent Guaranty and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on such date, (B) as to the incumbency
and specimen signature of each officer or authorized signatory executing the
Parent Guaranty on behalf of Parent, (C) that attached thereto is a true and
complete copy of the Certificate of Incorporation of Parent as in effect on such
date and (D) that attached thereto is a true and complete copy of the By-Laws of
Parent as in effect on such date.

 

--------------------------------------------------------------------------------

88

 

(m)     Borrowing Request.  The Administrative Agent shall have received a
Borrowing Request and/or notice of issuance of Letter of Credit relating to the
initial credit extensions hereunder.

(n)     Spin-Off.  The Administrative Agent shall have received one or more
certificates from Parent, dated as of the Closing Date and signed by a senior
executive officer of Parent, to the effect that (i) all guarantees made by the
Borrower and any of its subsidiaries pursuant to the Parent Debt will be
released upon the occurrence of the Spin-Off and (ii) the Spin-Off is permitted
under the Parent Debt Documents.

SECTION 5.02Each Credit Event.  The obligation of each Lender to make any Loan,
and of the Issuing Lenders to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction (or waiver pursuant to Section 10.02) of
the following conditions:

 

(a)     the representations and warranties of the Borrower set forth in Article
IV, and of each Loan Party in each of the other Loan Documents to which it is a
party, shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) on and as of the date of such
Loan or the date of issuance, amendment, renewal or extension of such Letter of
Credit (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date); and

(b)     at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, no Default
or Event of Default shall have occurred and be continuing.

Each Borrowing, each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of the immediately preceding sentence.

ARTICLE VI

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired, been terminated, backstopped or
cash collateralized in a manner consistent with the requirements in Section
2.07(k) and all LC Disbursements shall have been reimbursed, the Borrower (on
behalf of itself and each of its Subsidiaries) covenants and agrees with the
Lenders that:

SECTION 6.01Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a)     within 120 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of income, equity and
cash flows of the Borrower and its Subsidiaries as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception (other than a disclosure, an exception or a
qualification solely resulting from the impending maturity of any Indebtedness
created hereunder or under the other Loan Documents (or any other Indebtedness
permitted hereunder)) and without any qualification or exception as to the scope
of such audit) to the effect that such consolidated

 

--------------------------------------------------------------------------------

89

 

financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied and accompanied
by a narrative report containing management’s discussion and analysis of the
financial position and financial performance for such fiscal year in reasonable
form and detail;

(b)     within 60 days after the end of the first three fiscal quarters of each
fiscal year of the Borrower, the consolidated balance sheets and related
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
corresponding period or periods of the previous fiscal year, all in reasonable
detail and certified by a Responsible Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c)     if any Person has been designated as an Unrestricted Subsidiary,
concurrently with any delivery of financial statements under clauses (a) or (b)
above, financial statements (in substantially the same form as the financial
statements delivered pursuant to clauses (a) and (b) above) prepared on the
basis of consolidating the accounts of the Borrower and its Subsidiaries,
together with an explanation of reconciliation adjustments in reasonable detail;

(d)     concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, (X) a certificate of a Responsible Officer (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 7.11(a) and 7.11(b) (it being understood
that such certificate delivered in respect of the fiscal quarter ending
September 30, 2020 shall demonstrate compliance with Sections 7.11(a) and
7.11(b) as in effect immediately prior to the Third Amendment Effective Date),
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the most recent audited financial statements of the
Borrower referred to in Section 4.04(a) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, (Y) a certificate of a Responsible Officer setting forth the
information required pursuant to Annexes 1 through 4 of the Security Agreement
and certifying that such Annexes are true and correct in all material respects
and contain all applicable collateral as of such date or confirming that there
has been no change in such information since the date of the most recent
certificate delivered pursuant to this Section 6.01(d)(Y) and (Z) a list of each
direct and indirect subsidiary of the Borrower that identifies each such Person
as a Subsidiary, an Unrestricted Subsidiary and/or an Excluded Subsidiary as of
the date of delivery of such list or a confirmation that there has been no
change to such information since the later of the Closing Date and the date of
the last such list;

(e)     annually, as soon as available, but in any event within 120 days after
the first day of each fiscal year of the Borrower, an annual budget of the
Borrower and its Subsidiaries for such fiscal year in the same form prepared for
the Borrower’s board of directors or in such other form reasonably satisfactory
to the Administrative Agent;

(f)     promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that the Borrower or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if the Borrower or
any of its ERISA Affiliates have not requested such documents or notices from
the administrator or sponsor of the applicable

 

--------------------------------------------------------------------------------

90

 

Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Borrower and/or its ERISA Affiliates shall promptly make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof;

(g)     promptly upon receipt thereof, copies of all other final reports
submitted to the Borrower by its independent certified public accountants in
connection with any annual or interim audit or review of the books of the
Borrower made by such accountants; and

(h)     until the Covenant Adjustment Termination Date, no later than the third
Business Day of each calendar month (or if such day is not a Business Day, the
immediately succeeding Business Day), a certificate of a Responsible Officer
certifying compliance with Section 7.11(c) during the preceding calendar month
and demonstrating compliance as of the last day of the preceding calendar month
in a manner reasonably acceptable to the Administrative Agent; and

(ih)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement and
the other Loan Documents, as the Administrative Agent may reasonably request.

Documents required to be delivered pursuant to Sections 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents or provides a link thereto on the Borrower’s
website or (ii) on which such documents are posted on the Borrower’s behalf on
Intralinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide the Administrative Agent
with electronic mail versions of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent, the Joint
Bookrunners and/or the Joint Lead Arrangers will make available to the Lenders
and the Issuing Lenders materials and/or information provided by or on behalf of
the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Intralinks or another similar electronic information
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information (within the meaning of the Federal securities laws) with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that it will identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Bookrunners, Joint Lead Arrangers, the Issuing Lenders and the
Lenders to treat such Borrower Materials as either information that is publicly
available (or could be derived from publicly available information) or not
material information (although it may be confidential, sensitive and
proprietary) with respect to such Person or its securities for purposes of
Federal securities laws (provided, however, that to the extent such Borrower
Materials constitute Information (as such term is defined and used in
Section 10.12), they shall be treated as set forth in Section 10.12); (y) all
Borrower Materials specifically marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Lender”; and
(z) the Administrative Agent, the Joint Bookrunners and the Joint Lead

 

--------------------------------------------------------------------------------

91

 

Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Lender”.  Notwithstanding the foregoing, the Borrower shall
be under no obligation to mark any Borrower Materials “PUBLIC”.

SECTION 6.02Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)     the occurrence of any Default or Event of Default;

(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates, other than disputes in the ordinary course of
business or, whether or not in the ordinary of business, if adversely determined
could reasonably be expected to result in a Material Adverse Effect

(c)     the occurrence of any ERISA Event that, individually or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(d)     any other development that results in, or could reasonably be expected
to result in a Material Adverse Effect; and

(e)     any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 6.03Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except (other than with respect to the Borrower’s legal existence)
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.03.

 

SECTION 6.04Payment of Taxes and Other Obligations.  The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 6.05Maintenance of Properties.  The Borrower will, and will cause each
of its Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

 

--------------------------------------------------------------------------------

92

 

SECTION 6.06Maintenance of Insurance.  (a)The Borrower will, and will cause each
of its Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided that the Borrower may maintain
self-insurance reasonable and customary for similarly situated Persons.

 

(b)With respect to each Mortgaged Property that is located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
“special flood hazard area” with respect to which flood insurance has been made
available under Flood Insurance Laws, the Borrower shall, or shall cause the
applicable Loan Party to, (i) maintain, with financially sound and reputable
insurance companies (except to the extent that any insurance company insuring
the Mortgaged Property of the Borrower and each other Loan Party ceases to be
financially sound and reputable after the Closing Date, in which case, the
Borrower shall promptly replace such insurance company with a financially sound
and reputable insurance company), such flood insurance in such amounts
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) promptly upon request of the
Administrative Agent or any other Lender, deliver to the Administrative Agent
(for distribution to all Lenders), evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent and the Lenders,
including, without limitation, evidence of annual renewals of such insurance.

SECTION 6.07Books and Records.  The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which true and
correct entries, in all material respects, are made of all dealings and
transactions in relation to its business and activities.

 

SECTION 6.08Inspection Rights.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
which shall be at the reasonable expense of the Borrower, not to exceed one time
per year, and during the continuation of an Event of Default, at any time during
normal business hours and without advance notice.  Any Lender may accompany the
Administrative Agent in connection with any inspection at such Lender’s expense.

 

SECTION 6.09Compliance with Laws and Contractual Obligations.  The Borrower
will, and will cause each of its Subsidiaries to, comply with all Requirements
of Law (including any Environmental Laws and any Requirements of Law relating to
ERISA), in each case, applicable to it or its property, and all Contractual
Obligations (including its policies relating to privacy and security), in each
case, binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect policies and
procedures designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 6.10Use of Proceeds and Letters of Credit.  (i) The proceeds of the
Existing Term Loans made on the Closing Date shall be used to fund the Closing
Date Cash Transfer, to pay fees and expenses related to Transactions and the
Spin-Off and for general corporate purposes of the Borrower and its Subsidiaries
(including for the consummation of any Acquisitions, Investments and Capital
Expenditures not prohibited by this Agreement), and (ii) the proceeds of the
Term Loans made on the Third Amendment Effective Date shall be used to prepay in
part the Existing Term Loans and to pay fees and expenses related to the Third
Amendment Transactions, and (iii) the proceeds of the Revolving Credit Loans
made and the Letters of Credit issued hereunder on or after the Closing Date may
be used, together

 

--------------------------------------------------------------------------------

93

 

with the proceeds of any Incremental Term Loans made after the Closing Date, for
general corporate purposes of the Borrower and its Subsidiaries (including for
the consummation of any Acquisitions, Investments and Capital Expenditures not
prohibited by this Agreement), provided that up to $225,000,000 of the proceeds
of the Revolving Credit Loans maymade on the Closing Date were permitted to be
used on the Closing Date to fund the Closing Date Cash Transfer and to pay fees
and expenses related to the Transactions and the Spin-Off.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of Regulations T, U or X.

 

SECTION 6.11Additional Subsidiary Guarantors; Real Property; Further Assurances.

 

(a)     Subsidiary Guarantors.  The Borrower will take such action, and will
cause each of its Subsidiaries (other than any Excluded Subsidiary), to take
such action, from time to time as shall be reasonably necessary to ensure that
all such Subsidiaries of the Borrower (other than Excluded Subsidiaries) are
“Subsidiary Guarantors” hereunder.  Without limiting the generality of the
foregoing, in the event that (x) the Borrower or any of its Subsidiaries shall
form or acquire any new Domestic Subsidiary that shall constitute a Subsidiary
hereunder (other than an Excluded Subsidiary) or (y) any Subsidiary (which, for
purposes of this reference to “Subsidiary,” will be deemed to include an
Unrestricted Subsidiary) of the Borrower or any of its Subsidiaries shall cease
to constitute an Excluded Subsidiary, the Borrower and its Subsidiaries will
cause such Subsidiary to, within 30 days (or such longer time as the
Administrative Agent may agree in its sole discretion):

(i)     become a “Subsidiary Guarantor” hereunder, and a “Securing Party” under
the Security Agreement pursuant to a Subsidiary Joinder Agreement;

(ii)     cause such Subsidiary to take such action (including delivering such
shares of stock and executing and delivering such Uniform Commercial Code
financing statements) as shall be necessary to create and perfect valid and
enforceable first priority Liens on substantially all of the personal property
of such new Subsidiary as collateral security for the obligations of such new
Subsidiary hereunder to the extent required pursuant to the Security Agreement;
and

(iii)     deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents as is substantially consistent with
those delivered by the Loan Parties pursuant to Section 5.01 on the Closing Date
as the Administrative Agent shall reasonably request.

(b)     Real Property.  If, subsequent to the Closing Date, a Loan Party
(including a Person that becomes a Subsidiary Guarantor pursuant to Section
6.11(a)) shall acquire any fee-owned real property (for the avoidance of doubt
which shall not include leasehold interests in any real property) having a fair
market value of $10,000,000 or more (a “Material Real Property”) in the
reasonable estimation of the Borrower, the Borrower shall promptly (and in any
event within 10 Business Days), after any Responsible Officer of a Loan Party
acquires knowledge of same, notify the Administrative Agent, each Lender and
each Issuing Lender of same.  The relevant Loan Party shall not be required to
execute and deliver any Mortgage on such Material Real Property until (x) at
least 60 days from the date the Borrower provided the Administrative Agent, each
Lender and each Issuing Lender with prior written notice of such acquisition of
such Material Real Property and (y) the Borrower has received confirmation from
the Administrative Agent, each Lender and each Issuing Lender that flood
insurance due diligence and flood insurance compliance as required by Section
6.11(b)(ix) hereto has been completed. As soon as practicable thereafter, but in
any event within 90 days thereafter (or such later date as the Administrative
Agent may agree), each Loan Party shall, and shall cause each of its
Subsidiaries to, take such action at its own expense as reasonably requested by
the Administrative Agent to grant to the Administrative Agent the following with
respect to such Material Real Property:

 

--------------------------------------------------------------------------------

94

 

(i)     Mortgages; Fixture Filings.  The Borrower will deliver to the
Administrative Agent a  Mortgage encumbering such Mortgaged Property in favor of
the Administrative Agent, for the benefit of the Secured Parties, duly executed
and acknowledged by each Loan Party that is the owner of or holder of any
interest in such Mortgaged Property, and otherwise in form for recording in the
recording office of the appropriate recording office of the County where each
such Mortgaged Property is situated, together with such certificates,
affidavits, questionnaires or returns as may be reasonably necessary or
advisable in connection with the recording or filing thereof to create a lien
under applicable laws, and such financing statements and other instruments as
may be reasonably necessary or advisable to grant a mortgage or deed of trust
lien under the laws of the applicable jurisdiction on the Mortgaged Property and
fixtures located thereon;

(ii)     Consents and Approvals.  The Borrower will deliver to the
Administrative Agent such consents, approvals, assignments, amendments,
supplements, estoppels, tenant subordination agreements, non-disturbance
agreements or other instruments as may be reasonably necessary or advisable in
order for the applicable Loan Party to grant the Lien of the Mortgage with
respect thereto;

(iii)     Title Insurance Policies.  The Borrower will deliver to the
Administrative Agent a policy of title insurance (or marked-up title insurance
commitment or title proforma having the effect of a policy of title insurance)
(a “Title Policy”) insuring the Lien of such Mortgage as a valid first mortgage
or deed of trust Lien on the Mortgaged Property described therein in an amount
not less than the estimated fair market value of such Mortgaged Property as
reasonably determined by the Borrower, which Title Policy shall (A) be issued by
a nationally-recognized title insurance company reasonably acceptable to the
Administrative Agent (the “Title Company”), (B) include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Administrative Agent, (C) be supplemented by a
“tie-in” or “aggregation” endorsement, if available under applicable law, and
such other endorsements as may reasonably be requested by the Administrative
Agent (including (to the extent available in the applicable jurisdiction and/or
with respect to the Mortgaged Property, in each case, on commercially reasonable
terms) endorsements on matters relating to usury, first loss, zoning,
contiguity, revolving credit, doing business, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, and so-called comprehensive coverage over covenants and restrictions)
if available under applicable law at commercially reasonable rates and
(D) contain no other exceptions to title other than Permitted Liens and other
exceptions acceptable to the Administrative Agent in its reasonable discretion;

(iv)     Affidavits and Other Information.  The Borrower will deliver to the
Administrative Agent such affidavits, certificates, information (including
financial data) and instruments of indemnification (including a so-called “gap”
indemnification) as may be required to induce the Title Company to issue the
Title Policies and endorsements contemplated above;

(v)     Payment of Title Fees and Premiums.  The Borrower will deliver to the
Administrative Agent evidence reasonably acceptable to the Administrative Agent
of payment by Borrower of all Title Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Title Policies and endorsements contemplated above;

(vi)     Leases.  The Borrower will deliver to the Administrative Agent copies
of all leases (or other agreements relating to possessory interests, if any)
affecting such Mortgaged Property

 

--------------------------------------------------------------------------------

95

 

pursuant to which any Loan Party holds the lessor’s (or other grantor’s or
licensor’s) interest, which agreement shall, if reasonably requested by the
Administrative Agent, be subordinate to the Lien of the applicable Mortgage,
either expressly by its terms or pursuant to a subordination, non-disturbance
and attornment agreement in form and substance reasonably acceptable to the
Administrative Agent;

(vii)     Opinions.  The Borrower will deliver to the Administrative Agent
favorable written opinions, addressed to the Administrative Agent and the
Secured Parties, of local counsel to the Loan Parties in each jurisdiction (i)
where a Mortgaged Property is located regarding the enforceability of each such
Mortgage and customary related matters and (ii) where the applicable Loan Party
granting the Mortgage on said Mortgaged Property is organized, regarding the due
execution, delivery and enforceability of each such Mortgage, and such other
matters as may be reasonably requested by the Administrative Agent, each in form
and substance reasonably acceptable to the Administrative Agent; and

(viii)     Surveys.  The Borrower will deliver to the Administrative Agent a
survey of such Mortgaged Property that is (A) (w) prepared by a surveyor or
engineer licensed to perform surveys in the jurisdiction where such Mortgaged
Property is located, (x) certified to the Administrative Agent and the Title
Company, (y) compliant with the minimum requirements of the American Land Title
Association as such requirements are in effect on the date of preparation
thereof and (z) sufficient for the Title Company to remove the standard survey
exception from the applicable Title Policy and to provide reasonable and
customary survey-related endorsements thereto or (B) otherwise reasonably
acceptable to the Administrative Agent (a “Survey”); provided, however, that a
Survey shall not be required to the extent that (x) an existing survey together
with an “affidavit of no change” satisfactory to the Title Company is delivered
to the Administrative Agent and the Title Company and (y) the Title Company
removes the standard survey exception from the applicable Title Policy and
provides reasonable and customary survey-related endorsements thereto.

(ix)     Flood Hazards.  The Administrative Agent shall have received for each
Mortgaged Property (i) a completed “life-of-loan” Federal Emergency Management
Agency standard flood hazard determination, (ii) if such Mortgaged Property is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area, a notice about Special Flood
Hazard Area status and flood disaster assistance duly executed by the  Borrower
and the applicable Loan Party relating thereto) and (iii) if such Mortgaged
Property is located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area, a copy of an
insurance policy, or a declaration page relating to an insurance policy, in
either case showing coverage for flood insurance in an amount reasonably
satisfactory to the Administrative Agent, each Lender and each Issuing Lender
and otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, each of which shall (A) be
endorsed or otherwise amended to include a “standard” or “New York” lender's
loss payable or mortgagee endorsement (as applicable), (B) name the
Administrative Agent, on behalf of the Secured Parties, as additional insured
and loss payee/mortgagee, (C) identify the address of each property located in a
Special Flood Hazard Area, the applicable flood zone designation and the flood
insurance coverage and deductible relating thereto and (D) be otherwise in form
and substance reasonably satisfactory to the Administrative Agent, each Lender
and each Issuing Lender. The Administrative Agent has adopted internal policies
and procedures that address requirements placed on federally regulated Lenders
under the Flood Insurance Laws.  The Administrative Agent will post on the
applicable electronic platform (or otherwise distribute to each lender in the
syndicate) documents that it receives in connection with the Flood Insurance
Laws.  However, the Administrative Agent

 

--------------------------------------------------------------------------------

96

 

reminds each Lender and Participant that, pursuant to the Flood Insurance Laws,
each federally regulated Lender (whether acting as a Lender or Participant in
the facility) is responsible for assuring its own compliance with the flood
insurance requirements.

(x)     No Material Real Property.  As of the Closing Date, there is no Material
Real Property owned by the Loan Parties.

Notwithstanding anything to the contrary herein, (i) the Administrative Agent
may waive any of the requirements specified in this Section 6.11(b) if  the
Administrative Agent determines, in its sole discretion, that the burden, cost,
time or consequences of obtaining such deliverable is excessive in relation to
the benefits to be obtained therefrom by the Secured Parties, and (ii) if the
Borrower, after using commercially reasonable efforts, is unable to comply with
the requirements of Section 6.11(b)(ix) or with any commercially reasonable
request made pursuant thereto by the Administrative Agent or any Lender or
Issuing Lender, in each case with respect to any Material Real Property, then
the Borrower shall not be required to deliver any of the items set forth in
Section 6.11(b) with respect to such Material Real Property (it being understood
and agreed by the parties hereto that compliance by the Borrower with, and any
request by the Administrative Agent or any Lender or Issuing Lender for the
Borrower to comply with, the requirements of Section 6.11(b)(ix), in each case
to the extent required by the Flood Insurance Laws, is commercially reasonable);
provided that nothing in this paragraph shall result in the non-compliance by
the Administrative Agent or any Lender or Issuing Lender with the Flood
Insurance Laws.

(c)     Further Assurances.  The Borrower will, and will cause each of the Loan
Parties to, take such action from time to time as shall reasonably be requested
by the Administrative Agent to effectuate the purposes and objectives of this
Agreement.  Without limiting the foregoing, in the event that any additional
Capital Stock shall be issued by any Subsidiary of a Loan Party, the applicable
Loan Party agrees forthwith to deliver to the Administrative Agent pursuant to
the Security Agreement the certificates evidencing such shares of stock (to the
extent certificated), accompanied by undated stock powers executed in blank and
to take such other action as the Administrative Agent shall reasonably request
to perfect the security interest created therein pursuant to the Security
Agreement.  Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no Loan Party shall be required to grant or perfect a
security interest in any property with respect to which the Administrative Agent
and the Borrower determine, in their reasonable discretion, that the costs or
other consequences of granting or perfecting a security interest therein
(including any material adverse tax consequences) are excessive in relation to
the benefits to Secured Parties afforded thereby.  If requested by the
Administrative Agent, the Borrower will, and will cause each of its Subsidiaries
to cooperate with and provide any information necessary for the Administrative
Agent to conduct its flood due diligence and flood insurance compliance.

SECTION 6.12Subsidiaries; Designation of Unrestricted Subsidiaries.  

 

(a)     In the event that any Person becomes a Subsidiary (which, for purposes
of this reference to “Subsidiary,” will be deemed to include an Unrestricted
Subsidiary) of the Borrower, such Person is or will be deemed to be a Subsidiary
hereunder until such time as the Borrower has designated such Subsidiary as an
Unrestricted Subsidiary in accordance with the terms of Section 6.12(b).

(b)     The Borrower may at any time, other than during the Covenant Adjustment
Period, designate any Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Subsidiary by delivering to the Administrative
Agent a certificate of an Responsible Officer of the Borrower specifying such
designation and certifying that the following conditions to such designation set
forth in this Section are satisfied; provided that:

 

--------------------------------------------------------------------------------

97

 

(i)both immediately before and immediately after any such designation, no
Default or Event of Default shall have occurred and be continuing;

(ii)after giving effect to such designation on a Pro Forma Basis, the Borrower
is in compliance with the financial covenants set forth in Sections 7.11(a) and
7.11(b);

(iii)after giving effect to such designation on a Pro Forma Basis, the Total Net
Leverage Ratio is less than or equal to 4.50 to 1.00; and

(iv)in the case of a designation of a Subsidiary as an Unrestricted Subsidiary,
each subsidiary of such Subsidiary has been, or concurrently therewith will be,
designated as an Unrestricted Subsidiary in accordance with this Section.

The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Borrower in such Subsidiary on the date of designation in
an amount equal to the fair market value of the Borrower’s Investment therein
(as determined reasonably and in good faith by a Responsible Officer of the
Borrower), and the aggregate amount of all Investments permitted to be made in
all “Unrestricted Subsidiaries” will be limited as provided in
Section 7.06.  The designation of any Unrestricted Subsidiary as a Subsidiary
shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower in such Unrestricted Subsidiary
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of the Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary.

SECTION 6.13Spin-Off.  Within one Business Day of the Closing Date, (a) Parent
shall have caused the Spin-Off to have been consummated substantially in
accordance with the Form 10 filed by the Borrower with the SEC on September 7,
2016, as amended on November 2, 2016 and as further amended on February 3, 2017,
April 12, 2017, April 27, 2017 and May 4, 2017, and (b) the Administrative Agent
shall have received one or more certificates from Parent, dated as of the date
the Spin-Off is consummated and signed by a senior executive officer of Parent,
to the effect that (i) the requirements specified in clause (a) of this Section
have been satisfied, (ii) all guarantees made by the Borrower and any of its
subsidiaries pursuant to the Parent Debt have been released and (iii) the
Spin-Off is permitted under the Parent Debt Documents.  Notwithstanding anything
to the contrary contained herein or in any other Loan Document, upon the
delivery of the certificate or certificates from Parent described in the
immediately preceding sentence, the Spin-Off will be deemed to have occurred for
all purposes under this Agreement and each other Loan Document (including,
without limitation, the Security Agreement and Section 3 thereof).

 

SECTION 6.14Security Documents.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, within one Business Day of the
Closing Date (or, solely with respect to clause (b), such later date as shall be
reasonably acceptable to the Administrative Agent) the Borrower shall have
caused to be delivered to the Administrative Agent (a) the Security Agreement,
duly executed and delivered by the Borrower, each other Loan Party and the
Administrative Agent, (b) certificates, if any, representing the Pledged Equity
(as defined in the Security Agreement) accompanied by undated stock powers
executed in blank and instruments evidencing the Pledged Debt (as defined in the
Security Agreement) indorsed in blank, (c) each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.02), which
shall have been delivered to the Administrative Agent in

 

--------------------------------------------------------------------------------

98

 

proper form for filing, registration or recordation (it being understood that no
account control agreements or landlord waivers shall be required to be obtained
or otherwise delivered by any of the Loan Parties), and (d) a written opinion
(addressed to the Administrative Agent, the Issuing Lenders and the Lenders and
dated the Closing Date) of Latham & Watkins LLP, counsel for the Loan Parties,
in form and substance reasonably satisfactory to the Administrative Agent,
covering such other matters relating to the Loan Parties, this Agreement or the
Transactions as the Administrative Agent shall reasonably request (and the
Borrower hereby instructs such counsel to deliver such opinion to the Lenders
and the Administrative Agent).  In addition, the Administrative Agent shall have
received the results of recent lien searches in each relevant jurisdiction with
respect to the Loan Parties, and such searches shall reveal no Liens on any of
the assets of the Loan Parties except for Liens permitted by Section 7.02 or
Liens to be discharged pursuant to documentation or arrangements reasonably
satisfactory to the Administrative Agent.

 

SECTION 6.15Insurance.  Notwithstanding anything to the contrary contained
herein or in any other Loan Document, within 60 days of the Closing Date (or
such later date as shall be reasonably acceptable to the Administrative Agent),
the Loan Parties shall deliver to the Administrative Agent evidence that all
insurance required to be maintained as of the Closing Date pursuant to
Section 6.06 has been obtained and is in effect and that the Administrative
Agent has, to the extent available, been named as loss payee under each
insurance policy with respect to such insurance as to which the Administrative
Agent shall have reasonably requested to be so named.

 

ARTICLE VII

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, been terminated, backstopped or cash
collateralized in a manner consistent with the requirements in Section 2.07(k)
and all LC Disbursements shall have been reimbursed, the Borrower (on behalf of
itself and each of its Subsidiaries) covenants and agrees with the Lenders that:

SECTION 7.01Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)     Indebtedness created hereunder and under the other Loan Documents
(including any Incremental Facilities and Refinancing Facilities);

(b)     Indebtedness existing on the Closing Date and (other than any obligation
with respect to such Indebtedness that is less than $500,000 individually or
$2,500,000 in the aggregate) set forth on Schedule 7.01 and any Permitted
Refinancing Indebtedness incurred to refund, refinance or replace any such
Indebtedness incurred under this Section 7.01(b);

(c)     (i) Indebtedness of the Borrower to any Loan Party, (ii) Indebtedness of
any Loan Party (other than the Borrower) to the Borrower or any other Loan Party
and (iii) Indebtedness of the Borrower or any Subsidiary to any Subsidiary that
is not a Loan Party; provided that with respect to Indebtedness incurred after
the Closing Date by the Loan Parties to any Subsidiary that is not a Loan Party,
(x) such Indebtedness shall be unsecured and subordinated in right of payment to
the Guaranteed Obligations pursuant to an intercompany note in form and
substance reasonably acceptable to the Administrative Agent and (y) the
aggregate principal amount of such Indebtedness, together with the aggregate
amount of Investments by the Loan Parties in such Subsidiaries made under
Section 7.06(c)(ii) after the Closing Date and the aggregate amount of

 

--------------------------------------------------------------------------------

99

 

Investments made by the Loan Parties in subsidiaries that are not Loan Parties
pursuant to Section 7.06(f), shall not exceed the greater of $18,750,000 and
7.5% of Consolidated EBITDA for the most recently ended Reference Period
(measured at the time of incurrence of such Indebtedness);

(d)     Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions thereof and Permitted
Refinancing Indebtedness incurred to refund, refinance or replace any such
Indebtedness incurred under this Section 7.01(d); provided that (i) such
Indebtedness is incurred prior to, at the time of or within 90 days after such
acquisition or the completion of such construction or improvement and (ii) the
sum of the aggregate principal amount of Indebtedness permitted by this clause
(d)  shall not exceed the greater of $18,750,000 and 7.5% of Consolidated EBITDA
for the most recently ended Reference Period at the time of incurrence of such
Indebtedness;

(e)     Indebtedness of any Person that becomes a Subsidiary after the Closing
Date and any Permitted Refinancing Indebtedness incurred to refund, refinance or
replace any such Indebtedness incurred under this Section 7.01(e); provided that
(i) such Indebtedness exists at the time such Person becomes a Subsidiary and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) the sum of the aggregate principal amount of Indebtedness
permitted by this clause (e) shall not exceed the greater of $50,000,000 and
20.0% of Consolidated EBITDA for the most recently ended Reference Period at the
time of incurrence of such Indebtedness;

(f)     Incremental Equivalent Debt and Refinancing Equivalent Debt;

(g)     Indebtedness incurred after the Closing Date by the Borrower or any
Subsidiary not exceeding an aggregate principal amount equal to the greater of
$12,500,000 and 5.0% of Consolidated EBITDA for the most recently ended
Reference Period at the time of incurrence of such Indebtedness at any time
outstanding pursuant to Sale/Leaseback Transactions permitted under Section
7.12;

(h)     Indebtedness of Foreign Subsidiaries; provided that the sum of the
aggregate principal amount of Indebtedness permitted to be outstanding at any
time by this clause (h) shall not exceed $75,000,000 (or the foreign currency
equivalent thereof, if not denominated in Dollars);

(i)     Indebtedness arising out of (i) Cash Management Obligations and
(ii) Hedging Agreements not entered into for speculative purposes, in each case
of the Borrower or any Subsidiary;

(j)     Guarantees by the Borrower or any Subsidiary of borrowings by current or
former officers, managers, directors, employees or consultants in connection
with the purchase of equity of the Borrower by any such person in an aggregate
principal amount outstanding at the time not to exceed $5,000,000;

(k)     (i) Indebtedness of the Borrower or any Subsidiary incurred to finance
an acquisition or merger, consolidation or amalgamation, provided that, after
giving effect to the incurrence thereof on a Pro Forma Basis, (A) if such
Indebtedness is (or is intended to be) secured by Liens on Collateral, (x) the
Senior Secured Net Leverage Ratio is equal to or less than

 

--------------------------------------------------------------------------------

100

 

3.003.50 to 1.00 and (y) any such Liens shall be subject to customary
intercreditor arrangements reasonably satisfactory to the Borrower and the
Administrative Agent, and (B) if such Indebtedness is unsecured, the Total Net
Leverage Ratio is less than or equal to (i) during the Covenant Adjustment
Period, 4.25:1.00 and (ii) thereafter, the then-applicable Required Ratio, in
each case, on the last day of the applicable Reference Period,5.00:1.00 and (ii)
any Permitted Refinancing Indebtedness in respect of Indebtedness incurred under
this Section 7.01(k);

(l)     additional Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount outstanding at the time of incurrence not to exceed
the greater of $62,500,000 and 25.0% of Consolidated EBITDA for the most
recently ended Reference Period (measured at the time of incurrence of such
Indebtedness);

(m)     Indebtedness of the Borrower or any Subsidiary in connection with one or
more standby or trade-related letters of credit, performance bonds, bid bonds,
stay bonds, appeal bonds, bankers acceptances, statutory obligations or bonds,
health or social security benefits, unemployment or other insurance obligations,
workers’ compensation claims, insurance obligations, bank guarantees, surety
bonds, utility bonds, performance guarantees, completion guarantees or other
similar bonds and obligations issued by or on behalf of the Borrower or a
Subsidiary, in each case, in the ordinary course of business or pursuant to
self-insurance obligations and not in connection with the borrowing of money or
the obtaining of advances;

(n)     Indebtedness arising from agreements of the Borrower or any Subsidiaries
providing for indemnification, adjustment of purchase price, earnouts or similar
obligations, in each case, incurred or assumed in connection with any
Acquisition or Disposition permitted hereunder;

(o)     Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(p)     Indebtedness of the Borrower or any Subsidiary consisting of the
financing of insurance premiums owed to the provider of such insurance or an
affiliate thereof in the ordinary course of business;

(q)     Indebtedness incurred by the Borrower or any Subsidiaries from
guaranties of letters of credit, surety bonds or performance bonds securing the
performance by the Borrower or any such Subsidiaries pursuant to such
agreements, in connection with the effectuation of an Investments permitted
under Section 7.06;

(r)     (i) additional unsecured Indebtedness of the Borrower or any Subsidiary
(A) in an aggregate principal amount not to exceed $125,000,000 and (B) in an
unlimited amount so long as such unsecured Indebtedness (I) has no scheduled
principal payments or prepayments prior to, or (II) automatically converts,
within 91 days of the incurrence thereof, to Indebtedness having no scheduled
principal payments or prepayments prior to, in each case, the date that is 91
days after the Latest Maturity Date (as determined as of the date of incurrence
of such Indebtedness); provided that, for all purposes of this clause (i), (x)
no Event of Default shall have occurred and be continuing or will immediately
result from the incurrence of such Indebtedness and (y) after giving Pro Forma
Effect to the incurrence of such Indebtedness and the use of proceeds thereof,
the Borrower shall be in compliance with (A) during the Covenant Adjustment
Period, a Total Net Leverage Ratio of less than or equal to 4.255.00:1.00 and
(B) thereafter, (I) a Total Net Leverage Ratio of no greater than .50x less than
the then-applicable Required Ratio and (II) the

 

--------------------------------------------------------------------------------

101

 

financial covenant set forth in Section 7.11(b), in each case on the last day of
such period, and (ii) any Permitted Refinancing Indebtedness incurred pursuant
to this Section 7.01(r); and

(s)     for one Business Day following the Closing Date, Guaranties of the
Parent Debt  incurred by the Borrower and its Subsidiaries.; and

(t)     Indebtedness under the Senior Unsecured Notes and any Permitted
Refinancing Indebtedness incurred to refund, refinance or replace any such
Indebtedness incurred under this Section 7.01(t).

For purposes of determining compliance with this Section 7.01 or Section 7.06,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided, that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums), accrued
interest, defeasance costs and other costs and expenses incurred in connection
with such refinancing.

Further, for purposes of determining compliance with this Section 7.01, (A) in
the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the categories set forth above, the Borrower will
be permitted to divide and classify such item of Indebtedness (or any portion
thereof) on the date of its incurrence.

In addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.  “Increased Amount” of any Indebtedness shall mean any increase in
the amount of such Indebtedness in connection with any accrual of interest, the
accretion of accreted value, the amortization of original issue discount, the
payment of interest in the form of additional Indebtedness, the accretion of
original issue discount, or liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies.

SECTION 7.02Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:

 

(a)     Liens created pursuant to the Loan Documents;

(b)     Permitted Liens;

(c)     any Lien on any property or asset of the Borrower or any of its
Subsidiaries existing on the Closing Date and (other than Liens that secure
obligations of less than $100,000 individually or $2,500,000 in the aggregate)
set forth on Schedule 7.02; provided that (i) no such Lien shall extend to any
other property or asset of the Borrower or any of its Subsidiaries other

 

--------------------------------------------------------------------------------

102

 

than proceeds and products thereof and (ii) any such Lien shall secure only
those obligations which it secures on the Closing Date and extensions, renewals,
modifications, restatements,  replacements and combinations thereof that do not
increase the outstanding principal amount thereof or commitment therefor, in
each case, as in effect on the Closing Date and any Permitted Refinancing
Increase;

(d)     Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 7.01(d) (including any Permitted Refinancing
Indebtedness in respect thereof), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to, at the time of or within 90
days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
any Permitted Refinancing Increase and (iv) such security interests shall not
apply to any other property or assets of the Borrower or any Subsidiary other
than proceeds and products of such fixed or capital assets;

(e)     any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 7.01 (d), (e) or (k), (ii) such Lien is
not created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (other than with respect to Liens to secure
Indebtedness under Section 7.01(k)), as the case may be, (iii) such Lien shall
not apply to any other property or assets of the Borrower or any Subsidiary
other than proceeds and products of such acquired assets and (iv) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the original
outstanding principal amount thereof beyond any Permitted Refinancing Increase;

(f)     Liens as a result of the filing of UCC financing statements as
precautionary measure in connection with leases, operating leases or consignment
arrangements;

(g)     Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 7.02 (other than Section 7.02(n); provided that (i) such Lien does not
extend to any other property (plus improvements on and accessions to such
property, proceeds and products thereof, customary security deposits and any
other assets pursuant to after-acquired property clauses to the extent such
assets secured (or would have secured) the Indebtedness being refinanced,
refunded, extended, renewed or replaced) and (ii) except as contemplated by the
definition of “Permitted Refinancing Indebtedness,” the aggregate principal
amount of Indebtedness secured by such Lien is not increased;

(h)     Liens securing Indebtedness or other obligations not prohibited
hereunder, in each case of the Borrower or a Subsidiary owed to the Borrower or
a Subsidiary; provided that no Loan Party shall grant a Lien in favor of a
non-Loan Party;

(i)     Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary on deposit with or in possession of such bank and
that are within the general parameters customary




 

--------------------------------------------------------------------------------

103

 

in the banking industry or arising pursuant to such banking institution’s
general terms and conditions;

(j)     Liens on the Collateral to secure Incremental Equivalent Debt and
Refinancing Equivalent Debt, provided that such Liens shall be subject customary
intercreditor arrangements reasonably satisfactory to the Borrower and the
Administrative Agent;

(k)     options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like;

(l)     Liens solely on any cash money deposits made by the Borrower or any
Subsidiary pursuant to merger agreements, stock or asset purchase agreements and
Liens on assets to be disposed of pending a Disposition permitted hereunder of
such assets pursuant to any asset purchase agreement or similar agreement;

(m)     Liens securing Indebtedness incurred under Section 7.01(i); and

(n)     Liens not otherwise permitted by this Section 7.02 so long as (i)
neither (A) the aggregate outstanding principal amount of the obligations
secured thereby nor (B) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds (as to the
Borrower and all Subsidiaries) the greater of (x) $18,750,000 and (y) 7.5% of
Consolidated EBITDA for the most recently ended Reference Period at the time of
incurrence of such Lien, (ii) the Total Net Leverage Ratio, calculated on a Pro
Forma Basis, is less than or equal to 4.25 to 1.00 and (iii) such Liens are not
incurred during the Covenant Adjustment Period.

For purposes of determining compliance with this Section 7.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described above but may
be permitted in part under any combination thereof and (B) in the event that a
Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens (or any portion
thereof) described above, the Borrower may, in its sole discretion, classify
such Lien securing such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 7.02 and at the time of classification
will be entitled to only include the amount and type of such Lien or such item
of Indebtedness secured by such Lien (or any portion thereof) in one of the
above clauses (or any portion thereof).  

SECTION 7.03Mergers, Consolidations, Etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), except that:

 

(a)     any Subsidiary may be merged or consolidated with or into the Borrower,
so long as the Borrower is the surviving entity;

(b)     any Subsidiary may be merged or consolidated with or into any other
Subsidiary, so long as if any Subsidiary party to such transaction is a Loan
Party, the surviving entity thereof is a Loan Party;

(c)     the Borrower and any Subsidiary may merge or consolidate with any other
Person in a transaction in which (x) the Borrower or such Subsidiary is the
surviving or continuing Person; or (y) only with respect to a Subsidiary, the
Subsidiary is not the surviving Person but such merger or consolidation is
permitted under Section 7.04; and

 

--------------------------------------------------------------------------------

104

 

(d)     any Subsidiary may be wound up, dissolved or liquidated if the Borrower
determines in good faith such winding up, liquidation or dissolution is in the
best interests of the Borrower and not materially disadvantageous to the Lenders
and all assets (if any) of such Subsidiary are transferred to a Loan Party prior
to such wind up, dissolution or liquidation.

SECTION 7.04Dispositions.  The Borrower will not, and will not permit any of its
Subsidiaries to Dispose of, in one transaction or a series of transactions, any
part of its business or property, whether now owned or hereafter acquired,
except:

 

(a)     Damaged, obsolete, unusable, surplus, used or worn out property, tools
or equipment no longer used or useful in its business;

(b)     any inventory or other property sold or disposed of in the ordinary
course of business and for fair consideration;

(c)     Dispositions to the Borrower or a Subsidiary, including the sale or
issuance by the Borrower or any Subsidiary of any equity interests of any
Subsidiary;

(d)     any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its property to the Borrower or any wholly owned
Subsidiary of the Borrower that is a Loan Party;

(e)     the Capital Stock of any Subsidiary may be sold, transferred or
otherwise disposed of to the Borrower or any wholly owned Subsidiary of the
Borrower that is a Loan Party; and

(f)     Dispositions of property by the Borrower or any Subsidiary having an
aggregate fair market value not exceeding the greater of $12,500,000 and 5.0% of
Consolidated EBITDA for the most recently ended Reference Period (measured at
the time of such Disposition) per annum;

(g)     Dispositions of property by the Borrower or any Subsidiary to effect
Sale/Leaseback Transactions permitted under Section 7.12;

(h)     Dispositions to effect transactions permitted pursuant to Sections 7.02,
7.03 (other than Section 7.03(c)(y)) and 7.07;

(i)     the abandonment, allowance to lapse or expiration of intellectual
property in the ordinary course of business;

(j)     Dispositions of cash and Cash Equivalents in the ordinary course of
business;

(k)     Dispositions of defaulted receivables in the ordinary course of business
or in connection with the compromise, settlement or collection thereof in the
ordinary course of business or in bankruptcy or similar proceeding;

(l)     Dispositions of assets resulting from condemnation or casualty events;

(m)     Dispositions of property by the Borrower or any Subsidiary if
immediately after giving effect to such Disposition, (i) the aggregate
consideration received by the Borrower and its Subsidiaries for such Disposition
shall be in an amount at least equal to the fair market value (as reasonably
determined by the Borrower in good faith) thereof (measured either, at the
option of

 

--------------------------------------------------------------------------------

105

 

the Borrower, at the time of the Disposition or as of the date of the definitive
agreement with respect to such Disposition) and (ii) at least 75% of the
aggregate consideration for such Disposition shall be paid in cash or Cash
Equivalents, provided that, for purposes of this provision, each of the
following shall be deemed to be cash:

(A)(i) instruments, notes, securities or other obligations received by the
Borrower or such Subsidiary from the purchaser that within 180 days of the
closing is converted by the Borrower or such Subsidiary to cash or Cash
Equivalents, to the extent of the cash or Cash Equivalents actually so received
and (ii) any cash payments received with respect to instruments, notes,
securities or other obligations referred to in clause (i) immediately above
within 180 days of such Disposition;

(B)the assumption by the purchaser of Indebtedness or other obligations or
liabilities (as shown on the Borrower’s most recent balance sheet or in the
footnotes thereto) of the Borrower or a Subsidiary pursuant to operation of law
or a customary novation or assumption agreement; and

(C)any Designated Non-Cash Consideration received by the Borrower or such
Subsidiary in the Disposition, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed the greater of (x) $12,500,000 and (y) 5.0% of
Consolidated EBITDA for the most recently ended Reference Period at the time of
receipt of such outstanding Designated Non-Cash Consideration (with the fair
market value (as reasonably determined by the Borrower in good faith) of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value);  


(n)     any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual, tort or other claims of any kind or any
settlement, discount, write off, forgiveness, or cancellation of any
Indebtedness owing by any present or former directors, officers, or employees of
the Borrower or` any Subsidiary or any of their successors or assigns;

(o)     the unwinding or termination of any Hedging Agreement;

(p)     Dispositions of equity interests of an Unrestricted Subsidiary;

(q)     Dispositions for fair market value (as reasonably determined by the
Borrower in good faith) of non-core assets acquired in connection with an
acquisition permitted hereunder by the Borrower or any Subsidiary , provided the
marketing of such Disposition commences within 90 days of such acquisition, and
provided, further, that such non-core assets are designated by the Borrower in
writing to the Administrative Agent as being held for sale and not for the
continued operation of the Borrower or any of its Subsidiaries or any of their
respective businesses;  and

(r)     Leases of real or personal property and non-exclusive licenses and
sub-licenses of intellectual property, in each case, in the ordinary course of
business which do not materially interfere with the business of the Borrower and
its Subsidiaries.

SECTION 7.05Lines of Business.  The Borrower will not, and will not permit any
of its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
Closing Date and businesses reasonably related,

 

--------------------------------------------------------------------------------

106

 

complementary, adjacent, incidental or ancillary thereto and vertical or
horizontal reasonably related expansions thereof.

 

SECTION 7.06Investments and Acquisitions.  The Borrower will not, and will not
permit any of its Subsidiaries to, make or suffer to exist any Investment in any
Person or purchase, except:

 

(a)     Cash and Cash Equivalents;

(b)     Investments (other than Investments permitted under clauses (a) and (c)
of this Section) existing on the Closing Date and set forth on Schedule 7.06 and
any Investment that replaces, refinances or refunds any Investment made pursuant
to this Section 7.06(b); provided that the amount of any such Investment may be
increased (x) as required by the terms of such Investment as in existence on the
date hereof or (y) as otherwise permitted hereunder;

(c)     (i) Investments by any Loan Party in any other Loan Party; and (ii)
Investments by the Borrower or any Subsidiary in any Subsidiary that is not a
Loan Party; provided that (x) any Investment made by any Subsidiary that is not
a Loan Party in any Loan Party shall be unsecured and subordinated in right of
payment to the Guaranteed Obligations pursuant to an intercompany note in form
and substance acceptable to the Administrative Agent and (y) the aggregate
amount of Investments by the Loan Parties in any Subsidiary that is not a Loan
Party after the Closing Date, together with the aggregate principal amount of
Indebtedness owing by any Loan Party to such subsidiaries incurred under Section
7.01(c)(ii) after the Closing Date and the aggregate amount of Investments made
by the Loan Parties in subsidiaries that are not Loan Parties pursuant to
Section 7.06(f), shall not exceed the greater of (x) $18,750,000 and (y) 7.5% of
Consolidated EBITDA for the most recently ended Reference Period (measured when
such Investment is made);

(d)     Indebtedness permitted by Section 7.01;

(e)     purchases of inventory and other property to be sold or used in the
ordinary course of business;

(f)     Acquisitions after the Closing Date by the Borrower or any other Loan
Party; provided that (i) if such Acquisition is an acquisition of Capital Stock
of a Person, such Acquisition shall not be opposed by the board of directors (or
similar governing body) of such Person, (ii) no Default or Event of Default
shall have then occurred and be continuing or would result therefrom,
(iii) after giving Pro Forma Effect to such Acquisition, the Borrower shall be
in compliance with (x) during the Covenant Adjustment Period, a Total Net
Leverage Ratio of less than or equal to 4.255.00:1.00 and (y) thereafter, (A) a
Total Net Leverage Ratio of no greater than .50x less than the then-applicable
Required Ratio and (B) the financial covenant set forth in Section 7.11(b), in
each case on the last day of such period, (iv) the aggregate amount of
Investments made by the Loan Parties in subsidiaries that are not Loan Parties
(and will not become Loan Parties promptly following such Acquisition) pursuant
to this clause (f) after the Closing Date, together with the aggregate principal
amount of Indebtedness owing by a Loan Party to such subsidiaries incurred under
Section 7.01(c)(ii) after the Closing Date and the aggregate amount of
Investments by the Loan Parties in such subsidiaries made under Section
7.06(c)(ii) after the Closing Date, shall not exceed the greater of (x)
$18,750,000 and (y) 7.5% of Consolidated EBITDA for the most recently ended
Reference Period (measured at the time of the Acquisition), and (v) for
Acquisitions in excess of $25,000,000, prior to the consummation of any such
Acquisition, the Administrative Agent shall have received a certificate of a
Responsible

 

--------------------------------------------------------------------------------

107

 

Officer setting forth the calculations required to determine compliance with
clause (iii) above and certifying that the conditions set forth in this clause
(f) with respect to such Acquisition have been satisfied (any Acquisition that
satisfies the requirements of this clause (f), a “Permitted Acquisition”);

(g)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business and Investments (including debt obligations)
received by the Borrower and its Subsidiaries in connection with the bankruptcy
or reorganization of suppliers and/or customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and/or suppliers
arising in the ordinary course of business;

(h)     Investments under Hedging Agreements entered into in the ordinary course
of business to hedge or mitigate risks to which the Borrower or any Subsidiary
is exposed in the conduct of its business or the management of its liabilities;

(i)     bona fide loans and advances to employees and officers of the Borrower
and its Subsidiaries for the purpose of paying payroll, travel and related
expenses and other loans and advances incurred for proper business purposes of
the Borrower or such Subsidiary;

(j)     Investments received by the Borrower and its Subsidiaries in connection
with any Disposition permitted by Section 7.04;

(k)     Investments held by any Person that becomes a Subsidiary after the
Closing Date; provided that (i) such Investments exist at the time such Person
becomes a Subsidiary and are not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) such Investments shall not be
increased after such time unless such increase is permitted by another clause of
this Section;

(l)     other Investments (including Acquisitions) after the Closing Date;
provided that after giving effect to such Investment on a Pro Forma Basis, the
Total Net Leverage Ratio is less than or equal to (i) during the Covenant
Adjustment Period, 4.25:1.00 and (ii) thereafter, .50x less than the
then-applicable Required Ratio, in each case, as of the last day of the most
recently ended Reference Period;

(m)     Investments in an aggregate amount not to exceed the Available Amount;
provided that at the time of any such Investment and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing;

(n)     Investments in Unrestricted Subsidiaries in an aggregate outstanding
amount not to exceed the greater of (x) $18,750,000 and (y) 7.5% of Consolidated
EBITDA for the most recently ended Reference Period, in each case measured at
the time  such Investment is made;

(o)     Investments received in compromise or resolution of litigation,
arbitration or other disputes;

(p)     endorsements for collection or deposit in the ordinary course of
business;

(q)     (i) Investments made pursuant to surety bonds, performance bonds, bid
bonds, appeal bonds and related letters of credit or similar obligations, in
each case, to the extent such surety bonds, performance bonds, bid bonds,
substituting appeal bonds, related letters of credit and similar obligations are
permitted under this Agreement and (ii) Investments consisting of

 

--------------------------------------------------------------------------------

108

 

indemnification obligations in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and similar obligations or to secure liabilities to
insurance carriers under insurance arrangements, or good faith deposits,
prepayments or cash payments in connection with bids, tenders, contracts or
leases or for payment of rent, in each case entered into in the ordinary course
of business; and

(r)     in addition to Investments otherwise expressly permitted by this Section
7.06, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost on the date such Investment was made) not to exceed the
greater of $62,500,000 and 25.0% of Consolidated EBITDA for the most recently
ended Reference Period (measured at the time of such Investment), at any time
outstanding during the term of this Agreement.

SECTION 7.07Restricted Payments.  The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that:

 

(a)     the Borrower and each Subsidiary may declare and pay dividends with
respect to its Capital Stock payable solely in additional shares of its Capital
Stock;

(b)     the Borrower may make the Closing Date Cash Transfer on the Closing
Date;

(c)     the purchase, redemption or other acquisition or retirement for value of
equity interests of the Borrower held by current officers, directors or
employees or former officers, directors or employees (or their estates or
beneficiaries under their estates or their immediate family members) of the
Borrower or any of its Subsidiaries upon death, disability, retirement,
severance or termination of employment or pursuant to any agreement under which
the equity interests were issued; provided that the aggregate cash consideration
paid therefor after the date hereof in any fiscal year does not exceed an
aggregate amount of $3,000,000;

(d)     cash payments in lieu of fractional shares or equity interests upon the
repurchases of equity interests in connection with the withholding of a portion
of the equity interests granted or awarded to a director or an employee of the
Borrower to pay for the taxes payable by such director or employee upon such
grant or award;

(e)     other Restricted Payments made pursuant to this Section 7.07(e) in an
amount not to exceed $25,000,000 in the aggregate so long as (i) no Event of
Default has occurred and is continuing or would result therefrom, and (ii) after
giving effect to any such Restricted Payment on a Pro Forma Basis, the Total Net
Leverage Ratio is less than or equal to (x) at any time on or before December
31, 2021, 4.25 to 1.00 and (iii) such Restricted Payments are not made during
the Covenant Adjustment Periody) at any time after December 31, 2021, 3.75 to
1.00;

(f)     the payment of any dividend or distribution or the consummation of any
redemption within 60 days after the date of declaration thereof or giving of the
redemption notice therefor if, at the date of declaration or giving of the
redemption notice therefor, such payment or redemption would be permitted under
this Section 7.07;

(g)     the Borrower may make Restricted Payments after the Closing Date;
provided that, (i) at the time of any such Restricted Payment and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, and (ii) after giving effect to any such Restricted Payment
on a Pro Forma Basis, the Total Net Leverage Ratio is less than or

 

--------------------------------------------------------------------------------

109

 

equal to 1.75 to 1.00 on the last day of such period and (iii) such Restricted
Payments are not made during the Covenant Adjustment Period; and

(h)     the Borrower may make Restricted Payments in an aggregate amount not to
exceed the Available Amount, provided that (i) at the time of any such
Restricted Payment and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, and (ii) after giving
effect to any such Restricted Payment on a Pro Forma Basis, the Borrower is in
compliance with the financial covenants set forth in Section 7.11(a) and 7.11(b)
recomputed as of the last day of such period, (iii) after giving effect to any
such Restricted Payment on a Pro Forma Basis, the Total Net Leverage Ratio is
less than or equal to (x) at any time on or before December 31, 2021, 4.25 to
1.00 and (y) at any time after December 31, 2021, 3.75 to 1.00, in each case
recomputed as of the last day of such period and (iv) such Restricted Payments
are not made during the Covenant Adjustment Period;

provided that nothing herein shall be deemed to prohibit (x) the payment of
dividends by any Subsidiary of the Borrower to the Borrower or any other
Subsidiary of the Borrower or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Capital Stock of such
Subsidiary owned by such minority shareholder) and (y) repurchases of Capital
Stock deemed to occur as a result of the surrender of such Capital Stock for
cancellation in connection with the exercise of stock options or warrants.

SECTION 7.08Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

(a)     transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s length basis from a Person that is not an Affiliate;

(b)     transactions between or among the Borrower and its wholly owned
Subsidiaries not involving any other Affiliate;

(c)     any Investment permitted by Section 7.06;

(d)     any Restricted Payment permitted by Section 7.07;

(e)     transactions occurring in connection with the Spin-Off and the
transactions contemplated in connection therewith occurring on the Closing Date,
in each case as described in the Form 10 filed by the Borrower with the SEC on
September 7, 2016, as amended on November 2, 2016 and as further amended on
February 3, 2017, April 12, 2017, April 27, 2017 and May 4, 2017;

(f)     the payment of reasonable and customary (as determined in good faith by
the Borrower) regular fees, compensation, indemnification and other benefits to
current, former and future directors of the Borrower or a Subsidiary who are not
employees of the Borrower or such Subsidiary, including reimbursement or
advancement of reasonable and documented out-of-pocket expenses and provisions
of liability insurance;

(g)     loans or advances to officers, directors or employees of the Borrower in
the ordinary course of business of the Borrower or its Subsidiaries or otherwise
made on their behalf;

 

--------------------------------------------------------------------------------

110

 

(h)     any issuance of equity interests of the Borrower or any capital
contribution to the Borrower or any of the Subsidiaries;

(i)     any transaction entered into by an Unrestricted Subsidiary with an
Affiliate (other than the Borrower or any Subsidiaries) prior to the
redesignation of any such Unrestricted Subsidiary as a Subsidiary in accordance
with the terms hereof; provided that such transaction was not entered into in
connection with or in contemplation of such redesignation;

(j)     payments to or from, and transactions with, any joint ventures or
similar arrangements (including, without limitation, any cash management
activities relating thereto); provided that such arrangements are on terms no
less favorable to the Borrower and its Subsidiaries in any material respect, on
the one hand, than to the relevant joint venture partner and its Affiliates, on
the other hand, taking into account all related agreements and transactions
entered into by the Borrower and its Subsidiaries, on the one hand, and the
relevant joint venture partner and its Affiliates, on the other hand; and

(k)     any Affiliate who is a natural person may serve as an employee or
director of the Borrower and receive reasonable compensation for his services in
such capacity.

SECTION 7.09Restrictive Agreements.  The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its Capital Stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; except:

 

(i)     restrictions and conditions imposed by law or by this Agreement;

(ii)     restrictions and conditions existing on the Closing Date set forth on
Schedule 7.09 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition);

(iii)     customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale; provided that such restrictions
and conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder;

(iv)     (with respect to clause (a) above) (x) restrictions or conditions
imposed by any agreement relating to Incremental Equivalent Debt, Refinancing
Equivalent Debt, Indebtedness incurred pursuant to Section 7.01(k), secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and other
Indebtedness permitted by this Agreement to the extent such restrictions are not
materially more restrictive, taken as a whole, than the restrictions contained
in this Agreement and (y) customary provisions in leases, licenses and other
contracts restricting the assignment thereof;

(v)     restrictions and conditions which are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary of the Borrower so long as such
restrictions or conditions were not entered into solely in contemplation of such
Person becoming a Subsidiary of the Borrower;

 

--------------------------------------------------------------------------------

111

 

(vi)     customary restrictions and conditions contained in the document
relating to any consensual Lien, so long as (i) such Lien is permitted by
Section 7.02 and such restrictions or conditions relate only to the specific
asset(s) subject to such Lien and (ii) such restrictions and conditions are not
created for the purpose of avoiding the restrictions imposed by this Section
7.09;

(vii)     restrictions imposed by applicable law;

(viii)     customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures or the equity interests therein;

(ix)     customary restrictions contained in leases, subleases, licenses,
sublicenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto;

(x)     restrictions on cash or other deposits imposed under contracts entered
into in the ordinary course of business;

(xi)     customary provisions restricting assignment of any agreements;

(xii)     (with respect to clause (a) above) provisions in any lease or lease
agreement, or any restrictions or conditions imposed by any landlord,
prohibiting or restricting the granting, creation or incurrence of any liens on
any premises leased by the Borrower or any of its Subsidiaries; and

(xiii)     provisions in any agreement evidencing an amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the obligations referred to in this Section 7.09; provided, that
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing is, in the good faith judgment of the
Borrower, not materially less favorable to the Loan Party with respect to such
limitations than those applicable pursuant to such obligations prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 7.10Optional Payments and Modifications of Material Subordinated Debt.  

 

(a)     The Borrower will not, and will not permit any of its Subsidiaries to,
make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds with respect to any Material Subordinated Debt (collectively, “Restricted
Debt Payments”), except:

(i)     payments of regularly scheduled interest (including any penalty
interest, if applicable) and payments of fees, expenses and indemnification
obligations as and when due (other than payments with respect to Material
Subordinated Debt that are prohibited by the subordination provisions thereof)
and, to the extent the Revolving Credit Commitment Termination Date or the Term
Loan Maturity Date (in each case, as determined as of the date of incurrence of
such Material Subordinated Debt) is extended pursuant to the terms hereof,
payments of principal at scheduled maturity of such Material Subordinated Debt;

(ii)     the repayment, redemption, repurchase, defeasance or other acquisition
or retirement for value of Material Subordinated Debt (i) with the net cash
proceeds of, or in exchange for, any Permitted Refinancing Indebtedness, (ii) in
exchange for, or out of the proceeds of, a substantially concurrent cash or
non-cash contribution (within 60 days deemed as

 

--------------------------------------------------------------------------------

112

 

substantially concurrent) to the capital of the Borrower or a substantially
concurrent offering (with any offering within 60 days deemed as substantially
concurrent) of equity interests of the Borrower or (iii) in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such repayment, prepayment,
redemption, repurchase, defeasance, acquisition or retirement; and

(iii)     Restricted Debt Payments in an aggregate amount not to exceed the
Available Amount, provided that (x) at the time of any such Restricted Debt
Payment and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and (y) after giving effect to any
such Restricted Debt Payment on a Pro Forma Basis, the Borrower is in compliance
with (A) during the Covenant Adjustment Period, a Total Net Leverage Ratio of
less than or equal to 4.25:1.00 and (B) thereafter, the financial covenants set
forth in Sections 7.11(a) and 7.11(b), in each case recomputed as of the last
day of such period.

(b)     The Borrower will not amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms (taken as a whole) of any Material Subordinated Debt in any manner
materially adverse to the interests of the Administrative Agent or the Lenders.

SECTION 7.11Financial Covenants.

 

(a)     Total NetSenior Secured Leverage Ratio.  The Borrower will not permit
the Total NetSenior Secured Leverage Ratio to exceed (i) 6.503.50 to 1.00, as of
the end of each Reference Period ending on or after March 31, 2021 but prior to
December 31, 2021, (iv) 6.00 to 1.00, as of the Reference Period ending December
31, 2021 and (v) 5.50 to 1.00, as of the end of each Reference Period ending on
or after March 31, 2022; provided, that if the Borrower delivers a Covenant
Adjustment Termination Certificate, then it will not permit the Total Net
Leverage Ratio to exceed the Pre-Adjustment Leverage Ratio as of the end of any
Reference Period (such required level of Total NetSenior Secured Leverage Ratio
from time to time, the “Required Ratio”). Notwithstanding the foregoing, the
then-applicable Required Ratio may be increased to accommodate a Material
Permitted Acquisition at the election of the Borrower as designated in the
Compliance Certificate or an earlier notice or certificate delivered by the
Borrower in connection with such Material Permitted Acquisition; provided,
however, that (i) such increase shall not otherwise go into effect until the
closing of such Material Permitted Acquisition; (ii) such increase shall only
apply for a period of twelve months from and after the closing of such Material
Permitted Acquisition and immediately upon the expiration of such twelve month
period, the required maximum Senior Secured Leverage Ratio shall revert to the
applicable Required Ratio set forth above for the Reference Period in which such
reversion occurs; (iii) in no event shall the maximum Senior Secured Leverage
Ratio after giving effect to any such step-up exceed 4.00 to 1.00; and (iv) the
maximum amount that any Senior Secured Leverage Ratio covenant level may step-up
during any Reference Period is 0.50 to 1.00.

(b)     Consolidated Interest Coverage Ratio.  The Borrower will not permit the
Consolidated Interest Coverage Ratio to be less than (i) 2.75 to 1.00, as of the
last day of theany fiscal quarter ending on or before March 31, 20212023 and
(ii) 3.00 to 1.00, as of the last day of any fiscal quarter ending on or after
June 30, 2021; provided, that if the Borrower delivers a Covenant Adjustment
Termination Certificate, then it will not permit the Consolidated Interest
Coverage Ratio to exceed the Pre-Adjustment Interest Coverage Ratio as of the
last day of any fiscal quarter.2023.

(c)     Minimum Liquidity Test.  The Borrower will not permit Liquidity to be
less than $75,000,000 at any time during the Covenant Adjustment Period.

 

--------------------------------------------------------------------------------

113

 

SECTION 7.12Sale-Leasebacks.  The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any arrangement with any Person providing for
the leasing by the Borrower or any Subsidiary of real or personal property which
has been or is to be sold or transferred by the Borrower or such Subsidiary to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
Borrower or such Subsidiary (a “Sale/Leaseback Transaction”), except for
Sale/Leaseback Transactions by the Borrower and its Subsidiaries with an
aggregate sales price not exceeding the greater of (x) $12,500,000 and (y) 5.0%
of Consolidated EBITDA for the most recently ended Reference Period (measured at
the time such Sale/Leaseback Transaction has occurred).

 

SECTION 7.13Changes in Fiscal Periods.  The Borrower will not permit the fiscal
year of the Borrower to end on a day other than December 31 or change the
Borrower’s method of determining fiscal quarters.

 

SECTION 7.14Use of Proceeds and Letters of Credit.  The Borrower will not use,
and, to the knowledge of the Borrower, the respective directors, officers,
employees and agents of the Borrower and its Subsidiaries and Unrestricted
Subsidiaries shall not use, the proceeds of any Loan or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

ARTICLE VIII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)     the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)     the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

(c)     any representation or warranty made or deemed made by the Borrower or
any other Loan Party in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any such amendment, modification or waiver, shall prove to have
been incorrect when made or deemed made in any material respect;

(d)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Sections 6.02(a), 6.03 (with respect to the existence
of the Borrower), 6.09, 6.13, 6.14 or in Article VII (other than Section
7.11(c));

 

--------------------------------------------------------------------------------

114

 

(e)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article) or any other Loan Document and such failure
shall continue unremedied (x) in the case of a failure to perform the covenant
contained in Section 7.11(c), for a period of three or more Business Days and
(y) otherwise, for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower;

(f)     the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g)     any event or condition occurs that results in any Material Indebtedness
of the Borrower or any of its Subsidiaries becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than any Excluded Subsidiary)
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
(other than any Excluded Subsidiary) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 90 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i)     the Borrower or any Subsidiary (other than any Excluded Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, or (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary (other than any Excluded Subsidiary) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors;

(j)     one or more final, non-appealable judgments for the payment of money in
an aggregate amount in excess of $30,000,000 (not covered by insurance where the
carrier has not denied responsibility) shall be rendered against the Borrower or
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 45 consecutive days during which execution shall not be
effectively stayed or bonded;

(k)     an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(l)     a Change in Control shall occur; or

 

--------------------------------------------------------------------------------

115

 

(m)     (i) the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on any Collateral having a fair market
value, individually or in the aggregate, in excess of $10,000,000 intended to be
covered thereby (to the extent perfection by filing, registration, recordation
or possession is required herein or therein) in favor of the Administrative
Agent, free and clear of all other Liens (other than Liens permitted under
Section 7.02 or under the respective Security Documents), or, except for
expiration or termination in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect, or the enforceability thereof shall be contested by any Loan Party,
(ii) at any time after the execution and delivery thereof, the Guaranty, for any
reason other than the satisfaction in full of all Guaranteed Obligations or the
expiration or termination in accordance with its terms, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void, or any Loan Party shall contest the validity,
enforceability, perfection or priority of the Guaranty, any Loan Document, or
any Lien granted thereunder in writing or deny in writing that it has any
further liability, including with respect to future advances by the Lenders,
under any Loan Document to which it is a party, or (iii)  this Agreement or any
Loan Document purporting to grant a Lien on a material portion of the Collateral
shall fail to be in full force and effect or to give the Administrative Agent
and/or the Lenders the security interests, liens, rights, powers, priority and
privileges purported to be created thereby (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive) or any Lien shall fail to be a first priority, perfected Lien on a
material portion of the Collateral;

then, and in every such event (other than any event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to any Loan Party described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not

 

--------------------------------------------------------------------------------

116

 

the Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances provided
in Section 10.02), and (c) except as expressly set forth herein and in the other
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document (including, for the avoidance of doubt, in connection with the
Administrative Agent’s reliance on any Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page), or (v) the satisfaction of any condition set
forth in Article V or elsewhere herein or therein, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

--------------------------------------------------------------------------------

117

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld or delayed), to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent which shall be a Lender with an office
in New York, New York or an Affiliate of a Lender (in each case, other than a
Disqualified Lender).  Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Joint Bookrunners, the Joint Lead Arrangers, the
Syndication Agent or any other Lender and their respective Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Joint Bookrunners, the Joint Lead Arrangers, the
Syndication Agent or any other Lender and their respective Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Notwithstanding anything herein to the contrary, the Joint Bookrunners, the
Joint Lead Arrangers, the Syndication Agent and the Co-Documentation Agents
named on the cover page of this Agreement shall not have any duties or
liabilities under this Agreement, except in their capacity, if any, as Lenders.

ARTICLE X

MISCELLANEOUS

SECTION 10.01Notices.

 

(a)     Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, (i)
if to the Borrower, the Administrative Agent, or any Issuing Lender, as set
forth in Schedule 10.01; and (ii) if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

(b)     Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.  The Administrative
Agent or the Borrower may, in its discretion, agree to

 

--------------------------------------------------------------------------------

118

 

accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c)     Change of Address, Etc.  Any party hereto may change its address,
electronic mail address, telephone number or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 10.02Waivers; Amendments.

(a)     No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Lenders and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Lender may have had notice or knowledge of such
Default at the time.

(b)     Amendments.  Subject to Section 2.15(b), (c) and (d), Nneither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Loan
Parties and the Required Lenders (or, in the case of any such waiver, amendment
or modification relating to Letters of Credit, the Required Revolving Credit
Lenders) or by the Loan Parties and the Administrative Agent with the consent of
the Required Lenders (or the Required Revolving Credit Lenders, as applicable)
(except that in the case of an amendment, consent or waiver to cure any manifest
ambiguity, omission, defect or inconsistency or granting a new Lien for the
benefit of the Secured Parties or extending an existing Lien over additional
property, such amendment, consent or waiver shall be effective if it is in
writing and signed by the Administrative Agent and the Borrower and is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof); provided that no such agreement shall:

(i)     increase the Commitment of any Lender without the written consent of
each Lender directly adversely affected thereby;

(ii)     reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly adversely affected thereby;

(iii)     postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly adversely affected thereby;

 

--------------------------------------------------------------------------------

119

 

(iv)     change Section 2.19(b), (c) or (d) or Section 5.09 of the Security
Agreement in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender or other Secured Party
affected thereby;

(v)     change any of the provisions of this Section or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender affected thereby; or

(vi)     release all or substantially all of the Subsidiary Guarantors from
their guarantee obligations under Article III or release or subordinate the
Liens on all or substantially all of the Collateral, except to the extent
otherwise permitted hereunder and under the other Loan Documents, in each case
without the written consent of each Lender;

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Lender
hereunder without the prior written consent of the Administrative Agent or such
Issuing Lender, as the case may be.

Except as otherwise provided in this Section with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Security Documents.

SECTION 10.03Expenses; Indemnity; Damage WaiverLimitation of Liability.

 

(a)     Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent, the
Joint Bookrunners and the Joint Lead Arrangers and their respective Affiliates,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent, the Joint Bookrunners and the Joint Lead Arrangers
(limited to a single outside counsel and, to the extent necessary, one law firm
acting as special outside counsel in each relevant jurisdiction), in connection
with the syndication of the credit facilities provided for herein, the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented out
of pocket expenses incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit, (iii) all
reasonable and documented out of pocket expenses incurred by the Administrative
Agent, any Issuing Lender or any Lender, including the fees, disbursements and
other charges of any counsel for the Administrative Agent, any Issuing Lender or
any Lender (limited to one external counsel and, to the extent necessary, one
law firm acting as special outside counsel in each relevant jurisdiction and,
solely in the event of an actual or perceived conflict of interest, one
additional counsel (and, if necessary, one local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions)), in connection with the enforcement or protection of its rights
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made, Letters of
Credit issued hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof.

(b)     Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Issuing Lender and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) from and against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, lLiabilities , obligations, penalties, actions,
judgments, suits and related costs, expenses and disbursements, including the
fees, charges and

 

--------------------------------------------------------------------------------

120

 

disbursements of any counsel (limited to a single outside counsel to such
Indemnitees, taken as a whole, one local counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
and, solely in the event of an actual or perceived conflict of interest, one
additional counsel (and, if necessary, one local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions)), to each group of similarly situated affected Indemnitees taken
as a whole) for any Indemnitee, incurred by or asserted against any Indemnitee
or to which any Indemnitee may become subject, arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, lLiabilities or related expenses resulted from (x) the
gross negligence, willful misconduct or bad faith of such Indemnitee or any of
its Related Parties as determined by a court of competent jurisdiction by final
and nonappealable judgment, (y) a material breach by such Indemnitee or any of
its Related Parties of its obligations under this Agreement or any other Loan
Document determined by a court of competent jurisdiction by final and
nonappealable judgment, or (z) a dispute arising solely among Indemnitees (other
than any dispute with an Indemnitee in its capacity or in fulfilling its role as
the Administrative Agent, a Joint Bookrunner, a Joint Lead Arranger, an Issuing
Lender or any other similar role under any Loan Document) not arising out of any
act or omission on the part of the Borrower or its Affiliates.

(c)     Reimbursement by Lenders.  To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent or any Issuing
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent or such Issuing Lender, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, lLiability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Lender in its capacity
as such.

(d)     Waiver of Consequential Damages, EtcLimitation of Liability.  To the
extent permitted by applicable law, neither the Borrower, the Administrative
Agent, any Loan Party, any Issuing Lender or any Lender shall assert, and the
Borrower hereby waives, any claim against any Indemniteethe Administrative
Agent, any Issuing Lender, any Lender, and any Related Party of any of the
foregoing Persons (each such Person being called an “Lender-Related Person”) for
any Liabilities, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan, Letter
of Credit or the use of the proceeds thereof; provided that nothing in this
clause (d) shall limit the obligations of the Borrower to indemnify an
Indemnitee against special, indirect, consequential or punitive damages to the
extent required under Section 10.03(b).

(e)     Payments.  All amounts due under this Section shall be payable promptly
after written demand therefor.

 

--------------------------------------------------------------------------------

121

 

(f)     For the avoidance of doubt, any indemnification relating to Taxes, other
than Taxes resulting from any non-Tax claim, shall be covered by Section 2.18
and shall not be covered by this Section 10.03.

SECTION 10.04Successors and Assigns; Participations.

 

(a)     Assignments Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Lender that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Lenders and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b)     Assignments by Lenders.

 

(i)     Assignments Generally.  Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees, other than a
natural person or a Disqualified Lender, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A)     the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other Person (other than
a natural person or a Disqualified Lender); provided further, that the Borrower
shall be deemed to have consented to any such assignment unless the Borrower
shall object thereto by written notice to the Administrative Agent within ten
Business Days after having received notice thereof;

(B)     the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C)     (in the case of assignments of the Revolving Credit Commitment and
Revolving Credit Loans) each Issuing Lender, unless such assignment is to
another Revolving Credit Lender, in which case such consent is not required.

(ii)     Certain Conditions to Assignments.  Assignments shall be subject to the
following additional conditions:

(A)     except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, (1) the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the

 

--------------------------------------------------------------------------------

122

 

Administrative Agent) shall not be less than $5,000,000, or, in the case of an
assignment of Term Loans, Incremental Term Loans, Refinancing Term Loans and
Extended Term Loans, $1,000,000, unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

(C)     (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for any assignment to an assignee that is not a
Lender or an Affiliate of a Lender (provided that the Administrative Agent may,
in its sole discretion, elect to reduce or waive such processing and recordation
fee in the case of any assignment) and (2) the assigning Lender shall have paid
in full any amounts owing by it to the Administrative Agent; and

(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

(iii)     Effectiveness of Assignments.  Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv)     Maintenance of Register.  The Administrative Agent, acting for this
purpose solely as a non-fiduciary agent of the Borrower, shall maintain at one
of its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Lenders and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of

 

--------------------------------------------------------------------------------

123

 

this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and by any Issuing Lender and any
Lender with respect to Loans and other Obligations which are held by such
Issuing Lender or Lender only, at any reasonable time and from time to time upon
reasonable prior notice.

(v)     Acceptance of Assignments by Administrative Agent.  Upon its receipt of
a duly completed Assignment and Assumption executed by an assigning Lender and
an assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c)     Participations.

(i)     Participations Generally.  Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Lender, sell participations to
one or more banks or other entities (other than to a natural person or a
Disqualified Lender) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lenders and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17 and 2.18 (subject to the requirements and
limitations of such Sections, including the requirement to provide the forms and
certificates pursuant to Section 2.18(e) (it being understood that the
documentation required under Section 2.18(e) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.19(c) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans, LC Disbursements or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans, LC
Disbursements or other obligations under this Agreement), except to the extent
that such disclosure is necessary to establish that such Loan, LC Disbursement
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender, each Loan Party and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have

 

--------------------------------------------------------------------------------

124

 

no responsibility for maintaining a Participant Register.  The Borrower and the
Lenders expressly acknowledge that the Administrative Agent (in its capacity as
such or as a Joint Bookrunner, Joint Lead Arranger or other agent hereunder)
shall not have any obligation to monitor whether participations are made to
Disqualified Lenders or natural persons and none of the Borrower or the Lenders
will bring any claim to such effect.

(ii)     Limitations on Rights of Participants.  A Participant shall not be
entitled to receive any greater payment under Section 2.16 or 2.18 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (such consent
not to be unreasonably withheld, it being understood that the Borrower may
withhold its consent if such participation could be reasonably expected to
result in any increase in the Borrower’s payment obligations under Section 2.16
or 2.18).  No Participant shall be entitled to the benefits of Section 2.18
unless such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.18(e) as though it were a Lender.

(d)     Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (other than to
any Disqualified Lender or any natural person) to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e)     No Assignments to Certain Persons.  Notwithstanding anything herein to
the contrary, no assignment made and no participations sold pursuant to this
Section 10.04 shall be made or sold, as applicable, to (i) any Loan Party or any
Loan Party’s Affiliates or Subsidiaries, (ii) a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or (iii) a Disqualified Lender.

(f)     Disqualified Lenders.  

(i)     If any assignment or participation under this Section 10.04 is made to
any Disqualified Lender without the Borrower’s prior written consent (any such
person, a “Disqualified Person”), then the Borrower may, at its sole expense and
effort, upon notice to the applicable Disqualified Person and the Administrative
Agent, (A) terminate any Commitment of such Disqualified Person and repay all
obligations of the Borrower owing to such Disqualified Person, (B) in the case
of any outstanding Loan and/or participation in any Letter of Credit held by
such Disqualified Person, purchase such Loan or participation and/or (C) require
such Disqualified Person to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 10.04), all of its
interests, rights and obligations under this Agreement; provided that (I) in the
case of clause (B), the applicable Disqualified Person has received payment of
an amount equal to the lesser of (1) par and (2) the amount that such
Disqualified Person paid for the applicable Loans and participations in Letters
of Credit, plus accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the Borrower, (II) in the case of clauses (A) and
(B), the Borrower shall not be liable to the relevant Disqualified Person under
Section 2.17 if any Eurodollar Loan owing to such Disqualified Person is repaid
or purchased other than on the last day of the Interest Period relating thereto,
(III) in the case of clause (C), the relevant assignment shall otherwise comply
with this Section 10.04 (except that no registration and processing fee required
under this Section 10.04 shall be required with any assignment pursuant to this
paragraph and (IV) in no event shall such Disqualified Person be entitled to
receive amounts to which it would otherwise be entitled under Section 2.14(c).
Further,

 

--------------------------------------------------------------------------------

125

 

whether or not the Borrower has taken any action described in the preceding
sentence, no Disqualified Person identified by the Borrower to the
Administrative Agent (A) shall be permitted to (x) receive information
(including financial statements) provided by any Loan Party, the Administrative
Agent or any Lender and/or (y) attend and/or participate in conference calls or
meetings attended solely by the Lenders, the Issuing Lenders and the
Administrative Agent, (B) (x) for purposes of determining whether the Required
Lenders or the majority Lenders under any Class have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, shall have a right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender or
Issuing Lender to take (or refrain from taking) any such action; it being
understood that all Loans held by any Disqualified Person shall be deemed to be
not outstanding for all purposes of calculating whether the Required Lenders,
majority Lenders under any Class or all Lenders have taken any action, and (y)
shall be deemed to vote in the same proportion as Lenders that are not
Disqualified Persons in any proceeding under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
commenced by or against the Borrower or any other Loan Party and (C) shall not
be entitled to receive the benefits of Section 10.03.  For the sake of clarity,
the provisions in this Section 10.04(f) shall not apply to any Person that is an
assignee of any Disqualified Person, if such assignee is not a Disqualified
Person.

(ii)     Notwithstanding anything to the contrary herein, each of the Borrower,
each Lender and each Issuing Lender acknowledges and agrees that the
Administrative Agent shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Disqualified Lender or
Disqualified Person and the Administrative Agent shall have no liability with
respect to any assignment or participation made to any Disqualified Lender or
Disqualified Person (regardless of whether the consent of the Administrative
Agent is required thereto), and none of the Borrower, any Lender, any Issuing
Lender or their respective Affiliates will bring any claim to such effect.

(iii)     Each Lender, upon execution and delivery hereof or upon succeeding to
an interest in the Commitments and Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of the applicable
Assignment and Assumption that (A) it is not a Disqualified Lender, it being
acknowledged by the Loan Parties, the Lenders and the other Guaranteed Parties
that the Administrative Agent will be entitled to rely on such representations
and warranties set forth in this clause (A) without any diligence in respect to
the accuracy of such representations and warranties and any breach of such
representations and warranties by such Lender will not give rise to any
liability on the part of the Administrative Agent; and (B) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be.

SECTION 10.05Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and the issuance of any Letters of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is

 

--------------------------------------------------------------------------------

126

 

outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.16,
2.17, 2.18, 3.03 and 10.03 and Article IX shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 10.06Counterparts; Integration; Effectiveness.  

 

(a)     This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by email or telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b)     Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 10.01), certificate, request,
statement, disclosure or authorization related to this Agreement, any other Loan
Document and/or the transactions contemplated hereby and/or thereby (each an
“Ancillary Document”) that is an Electronic Signature transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement, such other Loan Document or such Ancillary
Document, as applicable.  The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Borrower or
any other Loan Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic Signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed
counterpart.  Without limiting the generality of the foregoing, the Borrower and
each Loan Party hereby (i) agrees that, for all purposes, including without
limitation, in connection with any workout, restructuring, enforcement of
remedies, bankruptcy proceedings or litigation among the Administrative Agent,
the Lenders, the Borrower and the Loan Parties, Electronic Signatures
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page and/or any electronic
images of this Agreement, any other Loan Document and/or any Ancillary Document
shall have the same legal effect, validity and enforceability as any paper
original, (ii) the Administrative Agent and each of the Lenders may, at its
option, create one or more copies of this Agreement, any other Loan Document
and/or any

 

--------------------------------------------------------------------------------

127

 

Ancillary Document in the form of an imaged electronic record in any format,
which shall be deemed created in the ordinary course of such Person’s business,
and destroy the original paper document (and all such electronic records shall
be considered an original for all purposes and shall have the same legal effect,
validity and enforceability as a paper record), (iii) waives any argument,
defense or right to contest the legal effect, validity or enforceability of this
Agreement, any other Loan Document and/or any Ancillary Document based solely on
the lack of paper original copies of this Agreement, such other Loan Document
and/or such Ancillary Document, respectively, including with respect to any
signature pages thereto and (iv) waives any claim against any Lender-Related
Person for any Liabilities arising solely from the Administrative Agent’s and/or
any Lender’s reliance on or use of Electronic Signatures and/or transmissions by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page, including any Liabilities arising as a result
of the failure of the Borrower and/or any Loan Party to use any available
security measures in connection with the execution, delivery or transmission of
any Electronic Signature.

SECTION 10.07Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, with the prior written consent of the Administrative Agent, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured;
provided that if any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of this
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lenders and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set off.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.  Notwithstanding the foregoing, no
amounts received from any Loan Party shall be applied to any Excluded Hedging
Obligations of such Loan Party.

 

SECTION 10.09Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)     Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)     Submission to Jurisdiction.  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York sitting
in the  Borough of Manhattan), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions relating hereto or thereto, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and

 

--------------------------------------------------------------------------------

128

 

unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or New
York State court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Issuing Lender or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Loan Party or its properties in the courts of any jurisdiction.

(c)     Waiver of Venue.  Each Person party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d)     Service of Process.  Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section
10.01.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 10.10WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12Confidentiality.  Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a)
solely in connection with the Loan Documents and the transactions contemplated
thereby, to its Affiliates and its and its Affiliates’ directors, officers,
employees and agents, including accountants, independent auditors, legal counsel
and other experts and advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) pursuant
to the order of any court or administrative agency or in any legal,
administrative or judicial proceeding where, in the reasonable judgment of the
Administrative Agent or the applicable Issuing Lender or Lender, as applicable,
disclosure is required by law or regulations (in which case, to the extent
practicable and not prohibited by applicable law and other than with respect to
any audit or examination conducted by bank accountants or any governmental bank
authority exercising examinations or regulatory authority, such Person shall
notify you promptly thereof prior to such disclosure), (c) upon the request or
demand of any

 

--------------------------------------------------------------------------------

129

 

governmental or other regulatory authority having jurisdiction over the
Administrative Agent or any Issuing Lender or Lender or any of their respective
Affiliates (in which case, to the extent practicable and not prohibited by
applicable law and other than with respect to any audit or examination conducted
by bank accountants or any governmental bank authority exercising examinations
or regulatory authority, such Person shall notify you promptly thereof prior to
such disclosure), (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its Subsidiaries and their respective
obligations, in each case of this clause (f), other than a Disqualified Lender,
provided that notwithstanding anything herein to the contrary, the disclosure of
the Disqualified Lenders List to any assignee, Participant, prospective
assignee, prospective Participant, or actual or prospective counterparty (or its
advisors), regardless of whether such Person is a Disqualified Lender, shall be
permitted, (g) with the consent of the Borrower (not to be unreasonably withheld
or delayed), to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, (y) becomes available to the Administrative Agent, any Issuing Lender
or any Lender on a nonconfidential basis from a source other than a Loan Party
or (z) was already in the possession of the Administration, any Issuing Lender
or any Lender or any of their respective Affiliates or is independently
developed by any such Person, (i) for purposes of establishing a “due diligence”
defense, and (j) to the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein.  For the purposes of this Section, “Information”
means all information received from any Loan Party relating to the Borrower and
its Subsidiaries and their business, other than any such information that is
available to the Administrative Agent, any Issuing Lender or any Lender on a
nonconfidential basis prior to disclosure by a Loan Party and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that in the case of information received from any Loan Party
after the Closing Date, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 10.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Notwithstanding any
other provision of this Agreement or any other Loan Document, the provisions of
this paragraph shall survive with respect to the Administrative Agent and each
Lender and Issuing Lender until the earlier to occur of (i) the second
anniversary of such Person ceasing to be a party to this Agreement or (ii) the
Latest Maturity Date.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

130

 

PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL PARTIES HERETO HEREBY ACKNOWLEDGE AND AGREE THAT THE PLATFORM IS PROVIDED
“AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent, any Joint Bookrunner
or Joint Lead Arranger (collectively, the “Agent Parties”) or any of their
respective Related Parties or the Loan Parties or their Subsidiaries have any
liability to (as applicable) the Borrower, any Lender, any Issuing Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic messaging service or through the Internet,
Intralinks or other similar electronic information transmission system, except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and non-appealable
judgment of a court to have resulted from the gross negligence or willful
misconduct of such Agent Party or the Borrower, as applicable; provided,
however, that in no event shall any Agent Party or any of their respective
Related Parties or the Borrower have any liability to (as applicable) the Loan
Parties or their Subsidiaries, any Lender, any Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages) in connection with the foregoing.

SECTION 10.13USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “USA PATRIOT Act”) (including the
Beneficial Ownership Regulation), such Lender may be required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with said Act, and the Borrower
agrees to provide any such information reasonably so requested.

 

SECTION 10.14Collateral Matters; Release of Guarantees and Liens.  

 

(a)     Collateral Matters.  Each Lender authorizes and directs the
Administrative Agent to enter into the Security Documents and any intercreditor
agreement contemplated by this Agreement on behalf of and for the benefit of the
Lenders and the other Secured Parties named therein and agrees to be bound by
the terms of each Security Document and any intercreditor agreement.  Each
Lender hereby agrees, and each holder of any note executed and delivered
pursuant to Section 2.11(e) and each other Secured Party by the acceptance
thereof will be deemed to agree that, except as otherwise set forth herein, any
action taken by the Required Lenders in accordance with the provisions of this
Agreement or the

 

--------------------------------------------------------------------------------

131

 

Security Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the
Lenders.  Notwithstanding anything to the contrary contained in any of the Loan
Documents, the Administrative Agent and each Secured Party hereby agree that no
Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty or take any other action under any Loan
Document, it being understood and agreed that all powers, rights and remedies
hereunder and under any of the Loan Documents may be exercised solely by the
Administrative Agent for the benefit of the Secured Parties in accordance with
the terms hereof and thereof.  No Specified Hedging Agreement will create (or be
deemed to create) in favor of any counterparty that is a party to such Specified
Hedging Agreement any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party except as expressly provided
in this Agreement or any Security Document.  By accepting the benefits of the
Collateral, each counterparty pursuant to a Specified Hedging Agreement, as
applicable, shall be deemed to have appointed the Administrative Agent as its
agent and agreed to be bound by the Loan Documents as a Secured Party.

(b)     Release of Guarantees and Liens.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section
10.02) to take any action requested by the Borrower having the effect of
releasing any Collateral or Guaranteed Obligations or subordinating any Lien in
favor of the Administrative Agent in order to comply with any permitted
restriction in connection with a Lien permitted under Section 7.02 (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with Section 10.02 or
(ii) under the circumstances in clause (c) below.  The Lenders hereby confirm
the Administrative Agent’s authority to release or subordinate its Lien on
particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under the Guaranty pursuant to this Section and the terms
of the Guaranty.  In each case as specified in this Section, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the subordination of such Lien, release of such item of Collateral from the
assignment and security interest granted under the Security Documents, or to
release such Subsidiary Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
and subject to receipt by the Administrative Agent of a certification of the
Borrower as to such release or subordination being permitted pursuant to the
terms of this Agreement or any other Loan Document (and the Administrative Agent
may rely conclusively on such certification without further inquiry); provided
that (x) the Administrative Agent shall not be required to execute any such
document on terms which, in the Administrative Agent’s opinion, would expose it
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (y) such release shall
not in any manner discharge, affect or impair the Guaranteed Obligations or any
Liens upon (or obligations of the Borrower or any Subsidiary Guarantor in
respect of) all interests retained by the Borrower or any Subsidiary Guarantor,
including (without limitation) the proceeds of the sale, all of which shall
continue to constitute part of the Collateral.  Any execution and delivery by
the Administrative Agent of documents in connection with any such release shall
be without recourse to or warranty by either the Administrative Agent.  Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this ‎Section.

(c)     Release of Guaranty and Collateral.  At such time as the Commitments
have expired or been terminated and the principal of and interest on each Loan
and all fees payable hereunder shall have been paid in full and all Letters of
Credit shall have expired or terminated or been cash collateralized in a manner
consistent with the requirements in Section 2.07(k) and all LC Disbursements

 

--------------------------------------------------------------------------------

132

 

shall have been reimbursed and the other obligations under the Loan Documents
(other than obligations under or in respect of Specified Hedging Agreements,
Cash Management Obligations or contingent indemnification obligations as to
which no claim has been asserted) shall have been paid in full, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents, the Guaranty and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents and the Guaranty shall terminate, all without
delivery of any instrument or performance of any act by any Person.

SECTION 10.15No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, each of the Loan Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Parties and their
Affiliates, on the one hand, and the Lenders, on the other hand, and the Loan
Parties are capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (b) in connection with the process leading to such
transaction, each of the Lenders each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Loan
Party or any of their Affiliates, stockholders, creditors or employees or any
other Person; (c) no Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the any Lender has advised or is
currently advising any Loan Party or any of its Affiliates on other matters) and
no Lender has any obligation to any Loan Party or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (d) the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
Affiliates, and no Lender has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (e) the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  Each Loan
Party agrees that it will not assert any claim against any Lender based on an
alleged breach of fiduciary duty by such Lender in connection with this
Agreement and the Transactions contemplated hereby.

 

SECTION 10.16Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)     a reduction in full or in part or cancellation of any such liability;

 

--------------------------------------------------------------------------------

133

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

SECTION 10.17Certain ERISA Matters.

 

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Joint Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or the Subsidiary Guarantors, that at least one of the
following is and will continue to be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, Letters of Credit or the
Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied, and
will continue to be satisfied, with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) such Lender has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a

 

--------------------------------------------------------------------------------

134

 

Lender party hereto, for the benefit of the Administrative Agent, the Joint Lead
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or the Subsidiary Guarantors, that none of
the Administrative Agent or the Joint Lead Arrangers is a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

SECTION 10.18Acknowledgement Regarding any Supported QFCs.  

 

(a)     To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for Swap Agreements or any other agreement or instrument
that is a QFC (such support “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regime”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States of America or any
other state of the United States of America); and

(b)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States of America or a state of the United States of America. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States of America or a state of the
United States of America. Without limitation of the foregoing, it is understood
and agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.

 

[Signature pages follow]

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

Schedule 1.01(a)

Commitments

 

 

Commitments

Lender

Revolving Credit Commitment

Term Commitment

JPMorgan Chase Bank, N.A.

$40,116,279.07

$34,883,720.93

Citizens Bank, N.A.

$40,116,279.07

$34,883,720.93

Truist Bank

$40,116,279.07

$34,883,720.93

Wells Fargo Bank, National Association

$40,116,279.07

$34,883,720.93

Capital One, National Association

$34,767,441.86

$30,232,558.14

Fifth Third Bank, National Association

$34,767,441.86

$30,232,558.14

Total:

$230,000,000.00

$200,000,000.00

 

 

 

LC Commitments

Issuing Lender

LC Commitment

JPMorgan Chase Bank, N.A.

$6,250,000.00

Citizens Bank, N.A.

$6,250,000.00

Truist Bank

$6,250,000.00

Wells Fargo Bank, National Association

$6,250,000.00

Total:

$25,000,000.00

 




 

--------------------------------------------------------------------------------

 

 

Exhibit C

Schedule 1.01(e)

Existing Letters of Credit

 

None.

 

 

--------------------------------------------------------------------------------

 

 

Exhibit D

Form of Guarantee and Collateral Acknowledgement

October 30, 2020


Reference is made to the Credit Agreement dated as of May 31, 2017 (as amended
from time to time, the “Credit Agreement”) among Cars.com Inc., the Subsidiary
Guarantors (as defined therein) party thereto, the Lenders party hereto, and
JPMorgan Chase Bank, N.A., as administrative agent.  Capitalized terms used but
not defined herein are used with the meanings assigned to them in the Amendment
or the Credit Agreement, as applicable.

 

Each of the parties hereto hereby acknowledges and consents to the Third
Amendment, dated as of October 30, 2020 (the “Amendment”) to the Credit
Agreement and agrees with respect to each Loan Document to which it is a party:

(a)all of its obligations, liabilities and indebtedness under such Loan Document
shall remain in full force and effect on a continuous basis after giving effect
to the Amendment and its guarantee, if any, of the obligations, liabilities and
indebtedness of the other Loan Parties under the Credit Agreement and the other
Loan Documents shall extend to and cover, without limitation, the New Term
Commitments, the New Term Loans, the New Revolving Credit Commitments and the
Revolving Credit Loans made thereunder in each case provided pursuant to the
Amendment, and interest thereon and fees and expenses and other obligations in
respect thereof and in respect of commitments related thereto; and

(b)all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the Amendment, as collateral security for
its obligations, liabilities and indebtedness under the Credit Agreement and
under its guarantees, if any, in the Loan Documents, including, without
limitation, obligations in respect of the New Term Commitments, the New Term
Loans, the New Revolving Credit Commitments and the Revolving Credit Loans made
thereunder and the other obligations under the Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Collateral
Acknowledgement to be duly executed and delivered by their respective proper and
duly authorized officers as of the day and year first above written.

 

[                                                ]

 

By:

 

 

Name:

 

 

Title:

 

 

 